Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

by and among

 

CANTOR FITZGERALD SECURITIES

 

as Agent,

 

THE LENDERS THAT ARE PARTY HERETO

 

as the Lenders,

 

EGALET CORPORATION

 

as Borrower

 

Dated as of March 20, 2019

 

 

--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1.

Definitions

1

 

 

 

 

 

1.2.

Accounting Terms

1

 

 

 

 

 

1.3.

Code

2

 

 

 

 

 

1.4.

Construction

2

 

 

 

 

 

1.5.

Time References

3

 

 

 

 

 

1.6.

Schedules and Exhibits

3

 

 

 

 

 

1.7.

Divisions

3

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

3

 

 

 

 

 

2.1.

Revolving Loans

3

 

 

 

 

 

2.2.

[Reserved]

3

 

 

 

 

 

2.3.

Borrowing Procedures and Settlements

3

 

 

 

 

 

2.4.

Payments; Reductions of Commitments; Prepayments

6

 

 

 

 

 

2.5.

Promise to Pay; Promissory Notes

9

 

 

 

 

 

2.6.

Interest Rates: Rates, Payments, and Calculations

9

 

 

 

 

 

2.7.

Crediting Payments

10

 

 

 

 

 

2.8.

Designated Account

10

 

 

 

 

 

2.9.

Maintenance of Loan Account; Statements of Obligations

10

 

 

 

 

 

2.10.

Fees

11

 

 

 

 

 

2.11.

[Reserved]

11

 

 

 

 

 

2.12.

LIBOR Option

11

 

 

 

 

 

2.13.

Capital Requirements

14

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

16

 

 

 

 

 

3.1.

Conditions Precedent to the Occurrence of the Closing Date and the Initial
Extension of Credit

16

 

 

 

 

 

3.2.

Conditions Precedent to all Extensions of Credit

16

 

 

 

 

 

3.3.

Maturity

16

 

 

 

 

 

3.4.

Effect of Maturity

16

 

 

 

 

 

3.5.

Early Termination by the Borrower

16

 

 

 

 

 

3.6.

Conditions Subsequent

17

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

17

 

 

 

 

 

4.1.

Due Organization and Qualification; Subsidiaries

17

 

 

 

 

 

4.2.

Due Authorization; No Conflict

18

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

 

Page

 

 

 

 

 

4.3.

Governmental Consents

18

 

 

 

 

 

4.4.

Binding Obligations; Perfected Liens

18

 

 

 

 

 

4.5.

Title to Assets; No Encumbrances; Intellectual Property

19

 

 

 

 

 

4.6.

Litigation

19

 

 

 

 

 

4.7.

Compliance with Laws

19

 

 

 

 

 

4.8.

No Material Adverse Effect

20

 

 

 

 

 

4.9.

No Liquidation

20

 

 

 

 

 

4.10.

Employee Benefits

20

 

 

 

 

 

4.11.

Environmental Condition

20

 

 

 

 

 

4.12.

Complete Disclosure

20

 

 

 

 

 

4.13.

Patriot Act

21

 

 

 

 

 

4.14.

Indebtedness

21

 

 

 

 

 

4.15.

Payment of Taxes

21

 

 

 

 

 

4.16.

Margin Stock

21

 

 

 

 

 

4.17.

Governmental Regulation

22

 

 

 

 

 

4.18.

OFAC

22

 

 

 

 

 

4.19.

Employee and Labor Matters

22

 

 

 

 

 

4.20.

Beneficial Ownership Certification

22

 

 

 

 

 

4.21.

Leases

22

 

 

 

 

 

4.22.

Solvency

22

 

 

 

 

 

4.23.

[Reserved]

23

 

 

 

 

 

4.24.

Health Care and Regulatory Matters

23

 

 

 

 

 

4.25.

FDA Regulatory Compliance

24

 

 

 

 

 

4.26.

Material Contracts

25

 

 

 

 

5.

AFFIRMATIVE COVENANTS

25

 

 

 

 

 

5.1.

Financial Statements, Reports, Certificates

26

 

 

 

 

 

5.2.

Perfection Certificate Supplement

26

 

 

 

 

 

5.3.

Existence

26

 

 

 

 

 

5.4.

Maintenance of Properties

26

 

 

 

 

 

5.5.

Taxes

26

 

 

 

 

 

5.6.

Insurance

26

 

 

 

 

 

5.7.

Inspection

27

 

 

 

 

 

5.8.

Compliance with Laws

27

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

 

Page

 

 

 

 

 

5.9.

Environmental

28

 

 

 

 

 

5.10.

Intellectual Property

28

 

 

 

 

 

5.11.

Future Guarantors

29

 

 

 

 

 

5.12.

Further Assurances

29

 

 

 

 

 

5.13.

Conference Calls

29

 

 

 

 

 

5.14.

[Reserved]

29

 

 

 

 

 

5.15.

Material Contracts

29

 

 

 

 

 

5.16.

Compliance with Health Care Laws

30

 

 

 

 

 

5.17.

[Reserved]

30

 

 

 

 

 

5.18.

[Reserved]

31

 

 

 

 

 

5.19.

Post-Closing Obligations

31

 

 

 

 

 

5.20.

After-Acquired Property

31

 

 

 

 

6.

NEGATIVE COVENANTS

31

 

 

 

 

 

6.1.

Indebtedness and Contingent Obligations

31

 

 

 

 

 

6.2.

Liens

36

 

 

 

 

 

6.3.

Restrictions on Fundamental Changes

36

 

 

 

 

 

6.4.

Disposal of Assets

38

 

 

 

 

 

6.5.

Nature of Business

39

 

 

 

 

 

6.6.

[Reserved]

39

 

 

 

 

 

6.7.

Restricted Payments

39

 

 

 

 

 

6.8.

Accounting Methods

43

 

 

 

 

 

6.9.

[Reserved]

43

 

 

 

 

 

6.10.

Transactions with Affiliates

43

 

 

 

 

 

6.11.

Use of Proceeds

45

 

 

 

 

 

6.12.

[Reserved]

45

 

 

 

 

 

6.13.

[Reserved]

45

 

 

 

 

 

6.14.

[Reserved]

45

 

 

 

 

 

6.15.

[Reserved]

45

 

 

 

 

 

6.16.

[Reserved]

45

 

 

 

 

 

6.17.

Dividend and Other Payment Restrictions Affecting Subsidiaries

45

 

 

 

 

 

6.18.

Minimum Liquidity

47

 

 

 

 

7.

[RESERVED]

47

 

 

 

 

8.

EVENTS OF DEFAULT

47

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

 

Page

 

 

 

 

 

8.1.

Payments

47

 

 

 

 

 

8.2.

Covenants

48

 

 

 

 

 

8.3.

Judgments

48

 

 

 

 

 

8.4.

Voluntary Bankruptcy, etc.

48

 

 

 

 

 

8.5.

Involuntary Bankruptcy, etc.

48

 

 

 

 

 

8.6.

Default Under Other Agreements

49

 

 

 

 

 

8.7.

Representations, etc.

49

 

 

 

 

 

8.8.

Guaranty

49

 

 

 

 

 

8.9.

Security Documents

49

 

 

 

 

 

8.10.

Loan Documents

49

 

 

 

 

 

8.11.

Change in Control

49

 

 

 

 

9.

RIGHTS AND REMEDIES

49

 

 

 

 

 

9.1.

Rights and Remedies

50

 

 

 

 

 

9.2.

Remedies Cumulative

50

 

 

 

 

10.

WAIVERS; INDEMNIFICATION

50

 

 

 

 

 

10.1.

Demand; Protest; etc.

50

 

 

 

 

 

10.2.

The Lender Group’s Liability for Collateral

50

 

 

 

 

 

10.3.

Indemnification

51

 

 

 

 

11.

NOTICES

52

 

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

53

 

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

54

 

 

 

 

 

13.1.

Assignments and Participations

54

 

 

 

 

 

13.2.

Successors

57

 

 

 

 

14.

AMENDMENTS; WAIVERS

57

 

 

 

 

 

14.1.

Amendments and Waivers

57

 

 

 

 

 

14.2.

Replacement of Certain Lenders

58

 

 

 

 

 

14.3.

No Waivers; Cumulative Remedies

59

 

 

 

 

15.

AGENT; THE LENDER GROUP

59

 

 

 

 

 

15.1.

Appointment and Authorization of Agent

59

 

 

 

 

 

15.2.

Delegation of Duties

60

 

 

 

 

 

15.3.

Liability of Agent

61

 

 

 

 

 

15.4.

Reliance by Agent

61

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

(continued)

 

 

 

 

Page

 

 

 

 

 

15.5.

Notice of Default or Event of Default

62

 

 

 

 

 

15.6.

Credit Decision

62

 

 

 

 

 

15.7.

Costs and Expenses; Indemnification

62

 

 

 

 

 

15.8.

Agent in Individual Capacity

63

 

 

 

 

 

15.9.

Successor Agent

63

 

 

 

 

 

15.10.

Lender in Individual Capacity

64

 

 

 

 

 

15.11.

Collateral Matters

64

 

 

 

 

 

15.12.

Restrictions on Actions by Lenders; Sharing of Payments

65

 

 

 

 

 

15.13.

Agency for Perfection

66

 

 

 

 

 

15.14.

Payments by Agent to the Lenders

66

 

 

 

 

 

15.15.

Concerning the Collateral and Related Loan Documents

66

 

 

 

 

 

15.16.

Reports and Information

66

 

 

 

 

 

15.17.

Several Obligations; No Liability

67

 

 

 

 

16.

WITHHOLDING TAXES

67

 

 

 

 

 

16.1.

Payments

67

 

 

 

 

 

16.2.

Exemptions

67

 

 

 

 

 

16.3.

Reductions

69

 

 

 

 

 

16.4.

Refunds

70

 

 

 

 

17.

GENERAL PROVISIONS

70

 

 

 

 

 

17.1.

Effectiveness

70

 

 

 

 

 

17.2.

Section Headings

70

 

 

 

 

 

17.3.

Interpretation

70

 

 

 

 

 

17.4.

Severability of Provisions

70

 

 

 

 

 

17.5.

[Reserved]

70

 

 

 

 

 

17.6.

Debtor-Creditor Relationship

70

 

 

 

 

 

17.7.

Counterparts; Electronic Execution

71

 

 

 

 

 

17.8.

Revival and Reinstatement of Obligations; Certain Waivers

71

 

 

 

 

 

17.9.

Confidentiality

71

 

 

 

 

 

17.10.

Survival

73

 

 

 

 

 

17.11.

Patriot Act

73

 

 

 

 

 

17.12.

Integration

73

 

 

 

 

 

17.13.

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

73

 

v

--------------------------------------------------------------------------------



 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Notice of Borrowing

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

Exhibit P-1

 

Form of Perfection Certificate

Exhibit Q

 

Form of Guarantee

Exhibit R

 

Form of Closing Date Intercreditor Agreement

Exhibit S

 

Form of Intellectual Property Security Agreements

Exhibit T

 

Form of Intercompany Subordination Agreement

 

 

 

Schedule A-1

 

Agent’s Account

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Accounts

Schedule P-1

 

Permitted Dispositions

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 4.1(b)

 

Capitalization of Borrower

Schedule 4.1(c)

 

Capitalization of Borrower’s Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.5

 

Intellectual Property

Schedule 4.6(b)

 

Litigation

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 4.15

 

Tax Related Proceedings

Schedule 4.26

 

Regulatory Disclosure

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.19

 

Post-Closing Obligations

 

vi

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 20, 2019,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), Cantor
Fitzgerald Securities, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”)
and Egalet Corporation, a Delaware corporation  (the “Borrower”).

 

WHEREAS, capitalized terms used in the preamble hereto and in these Recitals
shall have the respective meanings set forth for such terms in Schedule 1.1;

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and the Lenders are willing to do so on the terms and conditions set
forth herein; and

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1.                            Definitions.  Capitalized terms used in this
Agreement shall have the meanings specified therefor on Schedule 1.1.

 

1.2.                            Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP;
provided, that (i) if the Borrower notifies Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any Accounting
Change occurring after the Closing Date or in the application thereof on the
operation of such provision (or if Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such Accounting
Change or in the application thereof, then Agent and the Borrower agrees that
they will negotiate in good faith amendments to the provisions of this Agreement
that are directly affected by such Accounting Change with the intent of having
the respective positions of the Lenders and the Borrower after such Accounting
Change conform as nearly as possible to their respective positions as of the
date of this Agreement and, until any such amendments have been agreed upon and
agreed to by the Required Lenders, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred, and (ii) to the extent
expressly required pursuant to the provisions of this Agreement, certain
calculations shall be made on a pro forma basis.  When used herein, the term
“financial statements” shall include the notes and schedules thereto.  Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis, unless the context clearly requires otherwise. 
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Financial Accounting Codification Section 825-10 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.  Notwithstanding

 

--------------------------------------------------------------------------------



 

any other provision contained herein, any change in GAAP that would require an
operating lease to be treated as a capital lease should not be given effect
hereunder.

 

1.3.                            Code.  Any terms used in this Agreement that are
defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, that to the extent that the Code is
used to define any term herein and such term is defined differently in different
Articles of the Code, the definition of such term contained in Article 9 of the
Code shall govern.

 

1.4.                            Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and  “including” are not limiting, and the term “or” has,
except where the context otherwise requires, the inclusive meaning represented
by the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,”
and similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in any other Loan Document to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean
(a) the indefeasible payment or repayment in full in cash of (i) the principal
amount of, and interest accrued and unpaid with respect to, all outstanding
Loans, together with the payment of any premium applicable to the repayment of
the Loans, (ii) all Lender Group Expenses that have accrued and are unpaid
regardless of whether demand has been made therefor, (iii) all fees or charges
that have accrued hereunder or under any other Loan Document (including the
Unused Line Fee and the Utilization Fee) and are unpaid, (b) the receipt by
Agent of cash collateral in order to secure any other contingent Obligations for
which a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (c) the payment or repayment in full in cash of all
other outstanding Obligations other than unasserted contingent indemnification
Obligations and (d) the termination of all of the Commitments of the Lenders. 
Any reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.  Any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law, rule or regulation shall, unless otherwise specified,
refer to such law, rule or regulation as amended, modified or supplemented from
time to time.  Any references in this Agreement to “Articles” and/or “Sections”
which make reference to any particular piece of legislation or statute,
including without limitation, Bankruptcy Code, ERISA, IRC and/or the Code shall
for greater certainty mean the equivalent section in the applicable piece of
legislation to the extent that the context implies reference to such other
similar or equivalent legislation as is in effect from time to time in any other
applicable jurisdiction, as applicable.  Furthermore, where any such reference
is meant to apply to such other similar or equivalent legislation where such
other similar or equivalent legislation has parallel or like concepts, then such
references shall import such parallel or like concepts from such other similar
or equivalent legislation, as applicable.

 

2

--------------------------------------------------------------------------------



 

1.5.                            Time References.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, all references
to time of day refer to Eastern standard time or Eastern daylight saving time,
as in effect in New York, New York on such day.  For purposes of the computation
of a period of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
and including”; provided that, with respect to a computation of fees or interest
payable to Agent or any Lender, such period shall in any event consist of at
least one full day.

 

1.6.                            Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.7.                            Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1.                            Revolving Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement, and prior to the Maturity Date, each Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans
denominated in Dollars (“Revolving Loans”) to the Borrower in an aggregate
amount (after giving effect to such Revolving Loan) at any one time outstanding
not to exceed such Lender’s Revolver Commitment.

 

(b)                                 On the Closing Date, the Borrower shall
borrow the Minimum Draw Amount  and, notwithstanding anything to the contrary
contained herein, an amount equal to the Minimum Draw Amount shall be
outstanding at all times prior to the Maturity Date, unless otherwise repaid
pursuant to Section 2.4(e).

 

(c)                                  Amounts in excess of the Minimum Draw
Amount borrowed pursuant to this Section 2.1 may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time prior to the
Maturity Date.  The outstanding principal amount of the Revolving Loans,
together with interest accrued and unpaid thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.

 

2.2.                            [Reserved].

 

2.3.                            Borrowing Procedures and Settlements.

 

(a)                                 Procedure for Borrowing Revolving Loans. 
Each Borrowing shall be made by a written request in the form attached hereto as
Exhibit B-1 (a “Notice of Borrowing”) by an Officer of the applicable Borrower
delivered to Agent and received by Agent no later than 2:00 p.m. (x) on the
Business Day that is three (3) Business Days prior to the requested Funding Date
for any Borrowing of a Base Rate Loan and (y) on the Business Day that is three
(3) Business Days prior to the requested Funding Date for any Borrowing of a
LIBOR Rate Loan, specifying, in each case, (A) the amount of such Borrowing, and
(B) the requested Funding Date (which shall be a Business Day); provided, that
(i) a

 

3

--------------------------------------------------------------------------------



 

Notice of Borrowing in respect of any Borrowing to be made on the Closing Date
may be delivered no later than 5:00 p.m. on the Business Day prior to the
Closing Date and (ii) Agent may, at the direction of the Required Lenders in
their sole discretion, elect to accept as timely requests that are received
later than 2:00 p.m. on the applicable Business Day. At Agent’s election, in
lieu of delivering the above-described written request, any Officer of the
applicable Borrower may give Agent telephonic notice of such request by the
required time.  In such circumstances, the Borrower agrees that any such
telephonic notice will be confirmed in writing within one (1) Business Day of
the giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.  The Borrowing of any
LIBOR Rate Loan shall be subject to the provisions of Section 2.12.

 

(b)                                 [Reserved]

 

(c)                                  Making of Revolving Loans.

 

(i)                                     If a Revolving Loan is requested, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall promptly notify the Lenders by telecopy, telephone, email, or other
electronic form of transmission, of the requested Borrowing; provided that the
borrowing of any LIBOR Rate Loans shall be subject to the provisions of
Section 2.12; provided that no Notice of Borrowing shall be delivered to any
Lender during the hours of 9:00 a.m. through 4:00 p.m., New York City time, on
any Business Day.  Each Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, not later than 2:00 p.m. on the Business Day that is
the requested Funding Date.  After Agent’s receipt of the proceeds of such
Revolving Loans from the Lenders, Agent shall make the proceeds thereof
available to the applicable Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to a Designated Account; provided, that, no Lender shall have an
obligation to make any Revolving Loan, if one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived.

 

(ii)                                  Unless Agent receives notice from a Lender
prior to 2:00 p.m. on the Business Day that is the requested Funding Date
relative to a requested Borrowing as to which Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Agent for the account of the Borrower the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to the Borrower a corresponding amount. 
If, on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to the Borrower such amount on the
requested Funding Date, then such Lender shall make the amount of such Lender’s
Pro Rata Share of the requested Borrowing available to Agent in immediately
available funds, to Agent’s Account, no later than 11:00 a.m. on the Business
Day that is the first Business Day after the requested Funding Date (in which
case, the interest accrued on such Lender’s portion of such Borrowing for the
Funding Date shall be for Agent’s separate account).  If any Lender shall not
remit the full amount that it is required to make available to Agent in
immediately available funds as and when required hereby and if Agent has made
available to the Borrower such amount, then that Lender shall be obligated to
immediately remit such amount to Agent, together with interest at the Defaulting
Lender Rate for each day until the date on which such amount is so remitted.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error.  If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement.  If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify the Borrower of

 

4

--------------------------------------------------------------------------------



 

such failure to fund and, upon demand by Agent, the Borrower shall pay such
amount to Agent for Agent’s account, together with interest thereon for each day
elapsed since the date of such Borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Revolving Loans composing such
Borrowing.

 

(d)                                 [Reserved].

 

(e)                                  [Reserved].

 

(f)                                   Notation.  Agent, as a non-fiduciary agent
for the Borrower, shall maintain at one of its offices in New York a copy of
each Assignment and Acceptance delivered to it and a register showing the names
and addresses of each Lender, the principal amount (and stated interest) of the
Loans owing to each Lender and the interests therein of each Lender, from time
to time. The entries in such register shall be conclusive absent manifest error,
and the Borrower, the Agent, and the Lenders shall treat each Person whose name
is recorded in the register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(g)                                  Defaulting Lenders.  Notwithstanding the
provisions of Section 2.4(b)(ii), Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by the Borrower to Agent for the Defaulting
Lender’s benefit or any proceeds of Collateral that would otherwise be remitted
hereunder to the Defaulting Lender, and, in the absence of such transfer to the
Defaulting Lender, Agent shall transfer any such payments (A) first, to each
Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
case, only to the extent that such Defaulting Lender’s portion of a Revolving
Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (B) to a suspense account maintained by Agent, the proceeds of which
shall be retained by Agent and may be made available to be re-advanced to or for
the benefit of Borrower (upon the request of Borrower and subject to the
conditions set forth in Section 3.2) as if such Defaulting Lender had made its
portion of Revolving Loans hereunder, and (C) from and after the date on which
the Commitments are cancelled or terminated and all other Obligations have been
paid in full, to such Defaulting Lender in accordance with tier (L) of
Section 2.4(b)(ii).  Subject to the foregoing, Agent may hold and re-lend to the
Borrower for the account of such Defaulting Lender the amount of all such
payments received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii).  The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, and Borrower
shall have waived, in writing, the application of this Section 2.3(g) to such
Defaulting Lender, or (z) the date on which such Defaulting Lender makes payment
of all amounts that it was obligated to fund hereunder, pays to Agent all
amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance to Agent of its ability to perform its future obligations hereunder. 
The operation of this Section 2.3(g) shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by the Borrower
of its duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that
it was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle the Borrower, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.

 

5

--------------------------------------------------------------------------------



 

In connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being paid its
share of the outstanding Obligations; provided, that any such assumption of the
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or the Borrower’s rights or remedies against any
such Defaulting Lender arising out of or in relation to such failure to fund. 
In the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3(g) shall control and govern.

 

(h)                                 Independent Obligations.  All Revolving
Loans shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares.  It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Revolving Loan (or other extension of credit) hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligations hereunder, and (ii) no failure by
any Lender to perform its obligations hereunder shall excuse any other Lender
from its obligations hereunder.

 

2.4.                            Payments; Reductions of Commitments;
Prepayments.

 

(a)                                 Payments by the Borrower.

 

(i)                                     Except as otherwise expressly provided
herein, all payments made or remitted by the Borrower under this Agreement or
the other Loan Documents shall be made to Agent’s Account for the account of the
Lender Group and shall be made in immediately available funds, no later than
2:00 p.m. on the date specified herein.  Any payment received by Agent later
than 2:00 p.m. shall be deemed to have been received (unless Agent, at the
direction of the Required Lenders in their sole discretion, elects to credit it
on the date received) on the following Business Day and any applicable interest
or fee shall continue to accrue until such following Business Day.  Without
limiting the generality of the foregoing, Agent may require that any payments
due under this Agreement be made in the United States.

 

(ii)                                  Unless Agent receives notice from the
Borrower prior to the date on which any payment is due to the Lenders that the
Borrower will not make such payment in full as and when required, Agent may
assume that the Borrower has made (or will make) such payment in full to Agent
on such date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower do not make such payment in full to Agent on the date when
due, each Lender severally shall repay to Agent on demand such amount
distributed to such Lender, together with interest thereon at the Defaulting
Lender Rate for each day from the date such amount is distributed to such Lender
until the date repaid; provided that such interest shall be an obligation of the
Borrower and shall be payable by the Borrower upon demand.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid

 

6

--------------------------------------------------------------------------------



 

principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account) shall be apportioned ratably
among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to
Section 2.4(b)(iv), Section 2.4(d), and Section 2.4(e), all payments to be made
hereunder by Borrower shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrower (to be wired to a
Designated Account) or such other Person entitled thereto under applicable law.

 

(ii)                                  At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent from
the Loan Parties under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees or premiums then due
to Agent from the Loan Parties under the Loan Documents until paid in full,

 

(C)                               third, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders from the Loan Parties under the Loan Documents, until paid in
full,

 

(D)                               fourth, ratably, to pay any fees or premiums
then due to any of the Lenders under the Loan Documents until paid in full,

 

(E)                                fifth, ratably, to pay interest accrued in
respect of the Revolving Loans until paid in full,

 

(F)                                 sixth, ratably to pay the principal of all
Revolving Loans until paid in full,

 

(G)                               seventh, to pay any other Obligations other
than Obligations owed to Defaulting Lenders,

 

(H)                              eighth, ratably to pay any Obligations owed to
Defaulting Lenders; and

 

(I)                                   ninth, to the Borrower (to be wired to a
Designated Account) or such other Person entitled thereto under applicable law.

 

(iii)                               Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

(iv)                              In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(ii) shall not apply to any
payment made by the Borrower to Agent and specified by the Borrower to be for
the payment of specific Obligations then due and payable (or prepayable) under
any provision of this Agreement or any other Loan Document.

 

7

--------------------------------------------------------------------------------



 

(v)                                 For purposes of Section 2.4(b), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vi)                              In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)                                  Termination of Commitments. The Revolver
Commitments shall terminate automatically on the Maturity Date.

 

(d)                                 Optional Prepayments; Optional Commitment
Reduction.

 

(i)                                     Subject to Section 2.1(b), the Borrower
may prepay the principal of any Revolving Loan at any time in whole or in part,
without premium or penalty.

 

(ii)                                  Upon the prior written notice, which may
be conditional in accordance with Section 3.5, to the Agent (which notice the
Agent shall promptly transmit to each of the Revolving Lenders), the Borrower
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the unused Revolver Commitments in whole or in part;
provided that (x) any such reduction shall be made ratably among the Lenders in
accordance with their Pro Rata Share of the Revolver Commitments, (y) any
partial reduction shall be in an aggregate amount of at least $1,000,000 or any
whole multiple of $500,000 in excess thereof and (z) all Unused Line Fees
accrued until the effective date of any termination of Revolver Commitments
shall be paid on the effective date of such termination.

 

(e)                                  Mandatory Prepayments; Mandatory Commitment
Reductions.

 

(i)                                     In the event that at any time, the
Revolver Usage on such date exceeds the Maximum Revolver Amount, the Borrower
shall, within three (3) Business Days prepay the Obligations in an aggregate
amount equal to the amount of such excess in accordance with Section 2.4(f).  On
or prior to the date of any mandatory prepayment required to be made pursuant to
this Section 2.4(e)(i), the Borrower shall provide written notice to Agent of
the amount of such prepayment, the Loans to which the same will be applied, and
calculations therefor (in reasonable detail).

 

(ii)                                  In the event that the Loan Parties or any
of their Subsidiaries receive any Net Proceeds from a Disposition (other than to
a Loan Party) of any Material Asset, then the Revolver Commitments shall be
reduced automatically in an amount equal to the Net Proceeds of such Disposition
and, if after giving effect to such reduction the aggregate Revolver Usage
exceeds the Maximum Revolver Amount, the Borrower shall repay the Revolving
Loans in an aggregate amount equal to the amount of such excess within five
(5) Business Days of such receipt. Each repayment of the Loans and reduction of
the Revolver Commitments shall be made ratably among the Lenders in accordance
with their Pro Rata Share of the Revolver Commitments.

 

8

--------------------------------------------------------------------------------



 

(f)                                   Application of Payments.  Each prepayment
of Loans pursuant to Section 2.4(e) shall, (A) so long as no Application Event
shall have occurred and be continuing, be applied to the outstanding principal
amount of the Revolving Loans until paid in full, and (B) if an Application
Event shall have occurred and be continuing, be applied in the manner set forth
in Section 2.4(b)(ii).

 

2.5.                            Promise to Pay; Promissory Notes.

 

(a)                                 The Borrower agrees to pay the Lender Group
Expenses thirty (30) days after the date on which demand therefor is made by
Agent.  The Borrower promises to pay all of the Obligations (including
principal, interest, premiums, if any, fees, costs, and expenses (including
Lender Group Expenses)) in full on the Maturity Date or, if earlier, on the date
on which the Obligations become due and payable pursuant to the terms of this
Agreement.  The Borrower agrees that its obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

 

(b)                                 Any Lender may request that any portion of
its Commitments or the Loans made by it be evidenced by one or more promissory
notes.  In such event, the Borrower shall execute and deliver to such Lender the
requested promissory notes payable to the order of such Lender in a form
furnished by Agent and reasonably satisfactory to the Borrower.  Thereafter, the
portion of the Commitments and Loans evidenced by such promissory notes and
interest thereon shall at all times be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

 

2.6.                            Interest Rates:  Rates, Payments, and
Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(c), all Loans that have been borrowed hereunder pursuant to the
terms hereof shall bear interest (from the date of incurrence through but
excluding the date of repayment or prepayment (whether by acceleration or
otherwise)) as follows:

 

(i)                                     if the relevant Loan is a LIBOR Rate
Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate Margin,
and

 

(ii)                                  if the relevant Loan is a Base Rate Loan,
at a per annum rate equal to the Base Rate plus the Base Rate Margin.

 

(b)                                 [Reserved].

 

(c)                                  Default Rate.  At the election of Agent or
the Required Lenders upon the occurrence and during the continuation of an Event
of Default (other than any Event of Default pursuant to Section 8.1, 8.4 or 8.5)
and automatically upon the occurrence and continuance of any Event of Default
pursuant to Section 8.1, 8.4 or 8.5, all Loans and interest thereon that have
been borrowed hereunder pursuant to the terms hereof shall bear interest at a
per annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder.

 

(d)                                 Payment.  Except to the extent provided to
the contrary in this Section 2.6, Section 2.10 or Section 2.12(a), (i) all fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable thirty (30) days after the date
on which demand therefor is made by Agent.  All amounts (including interest,
fees, costs, expenses, Lender Group Expenses, or other amounts payable hereunder
or

 

9

--------------------------------------------------------------------------------



 

under any other Loan Document) payable pursuant to the terms of this Agreement
shall constitute Obligations hereunder.

 

(e)                                  Computation.  All interest and fees payable
under the Loan Documents shall be computed on the basis of (i) in the case of
LIBOR Rate Loans and all other computations of fees and interest (other than in
a case of a Base Rate Loan), a 360 day year and (ii) in the case of Base Rate
Loans, a 365 day year (or a 366 day year, in the case of a leap year), in each
case, for the actual number of days elapsed in the period during which the
interest or fees accrue. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  The Borrower and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that, anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the Closing Date, the Borrower is and
shall be liable only for the payment of such maximum amount as is allowed by
law, and payment received from the Borrower in excess of such legal maximum,
whenever received, shall be applied to reduce the principal balance of the
Obligations to the extent of such excess.

 

2.7.                            Crediting Payments.  The receipt of any payment
item by Agent shall not be required to be considered a payment on account unless
such payment item is a wire transfer of immediately available federal funds made
to Agent’s Account or unless and until such payment item is honored when
presented for payment.  Should any payment item not be honored when presented
for payment, then the Borrower shall be deemed not to have made such payment and
interest shall be calculated accordingly. Anything to the contrary contained
herein notwithstanding, any payment item shall be deemed received by Agent only
if it is received into Agent’s Account in Dollars on a Business Day on or before
2:00 p.m.  If any payment item is received into Agent’s Account on a
non-Business Day or after 2:00 p.m. on a Business Day (unless Agent, at the
direction of the Required Lenders in their sole discretion, elects to credit it
on the date received), it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day.

 

2.8.                            Designated Account.  Agent is authorized to make
the Revolving Loans under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Officer or, without
instructions, if pursuant to Section 2.6(d).  The Borrower agrees to establish
and maintain the Designated Accounts with the Designated Account Bank for the
purpose of receiving the proceeds of the Revolving Loans requested by the
Borrower and made by Agent or the Lenders hereunder.  Unless otherwise agreed by
Agent and the Borrower, any Revolving Loan requested by the Borrower and made by
Agent or the Lenders hereunder shall be made to a Designated Account.

 

2.9.                            Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) for all Revolving Loans made by Agent or the
Lenders to Borrower or for Borrower’s account and for all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from the Borrower or for the Borrower’s account.  Agent shall make
available to the Borrower monthly statements regarding the Loan Account,
including the principal amount of the Revolving Loans, interest accrued
hereunder, fees accrued hereunder or under the other Loan Documents, and a
summary itemization of all expenses constituting Lender Group Expenses accrued
hereunder or

 

10

--------------------------------------------------------------------------------



 

under the other Loan Documents, and each such statement, absent manifest error,
shall be conclusively presumed to be correct and accurate and constitute an
account stated between the Borrower and the Lender Group unless, within 30 days
after Agent first makes such a statement available to the Borrower, the Borrower
shall deliver to Agent written objection thereto describing the error or errors
contained in such statement.

 

2.10.                     Fees.

 

(a)                                 Unused Line Fee.  Borrower shall pay to
Agent, for the ratable account of the Revolving Lenders, an unused line fee (the
“Unused Line Fee”) in an amount equal to 0.50% per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
daily amount of the Revolver Usage during the immediately preceding fiscal
quarter (or portion thereof), which Unused Line Fee shall be due and payable on
the last Business Day of each March, June, September and December and on the
date on which the Obligations are paid in full.

 

(b)                                 Utilization Fee. Borrower shall pay to
Agent, for the ratable account of the Revolving Lenders, a utilization fee (the
“Utilization Fee”) in an amount equal to 1.0% per annum times the average daily
amount of the Revolver Usage during the immediately preceding fiscal quarter (or
portion thereof), which Utilization Fee shall be due and payable on the last
Business Day of each March, June, September and December and on the date on
which the Obligations are paid in full.

 

(c)                                  Upfront Fees.                    Borrower
shall pay to Agent, for the account of each Lender, an upfront fee in an amount
of 1.00% of the stated principal amount of such Lender’s Revolver Commitment on
the Closing Date.

 

(d)                                 Termination Fee.  If prior to the second
anniversary of the Closing Date, (i) all of the Revolver Commitments are
permanently reduced or terminated pursuant to Section 2.4(d),
Section 2.4(e)(ii), or Section 3.5 or (ii) Agent has, at the instruction of the
Required Lenders, accelerated the maturity of the Obligations pursuant to
Section 9.1 (subject to any grace period or cure right contained in Section 8.2
or any other provision of this Agreement), the Borrower shall pay to Agent, for
the account of each Lender, a termination fee in an amount equal to (A) 1.00% of
the stated principal amount of such Lender’s Commitment so reduced or terminated
to the extent such reduction, termination or acceleration occurs prior to the
first anniversary of the Closing Date and (B) 0.50% of the stated principal
amount of such Lender’s Commitment so reduced or terminated to the extent such
reduction, termination or acceleration occurs on or after the first anniversary
of the Closing Date and prior to the second anniversary of the Closing Date.

 

2.11.                     [Reserved].

 

2.12.                     LIBOR Option.

 

(a)                                 Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrower
shall have the option, subject to Section 2.12(b) below (the “LIBOR Option”) to
have interest on all or a portion of the Revolving Loans be charged (whether at
the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan
as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto.  On the last day of each applicable Interest
Period, unless the Borrower has properly exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing,

 

11

--------------------------------------------------------------------------------



 

the Borrower no longer shall have the option to request that Revolving Loans
bear interest at a rate based upon the LIBOR Rate.

 

(b)                                 LIBOR Election.

 

(i)                                     The Borrower may, at any time and from
time to time, so long as no Event of Default has occurred and is continuing,
elect to exercise the LIBOR Option by notifying Agent prior to 2:00 p.m. at
least three (3) Business Days prior to the commencement of the proposed Interest
Period and/or the date of the Borrowing, as applicable (the “LIBOR Deadline”). 
Notice of the Borrower’s election of the LIBOR Option for all or a portion of
the Revolving Loans and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice (which may be delivered concurrently
with and/or combined with any Notice of Borrowing) received by Agent before the
LIBOR Deadline, or by telephonic notice received by Agent before the LIBOR
Deadline (to be confirmed by delivery to Agent of a LIBOR Notice received by
Agent prior to 5:00 p.m. on the same day).  Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on the Borrower.  In connection with each LIBOR Rate Loan, the Borrower
shall indemnify, defend, and hold Agent and the Lenders harmless against any
loss, cost, or expense actually incurred by Agent or any Lender as a result of
(A) the payment of any principal of any LIBOR Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (B) the conversion of any LIBOR Rate Loan other than on the last
day of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to the Borrower
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  The Borrower shall pay such amount to Agent or the
Lender, as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of the Borrower, hold the amount of such
payment as cash collateral in support of the Obligations until the last day of
such Interest Period and apply such amounts to the payment of the applicable
LIBOR Rate Loan on such last day, it being agreed that Agent has no obligation
to so defer the application of payments to any LIBOR Rate Loan and that, in the
event that Agent does not defer such application, the Borrower shall be
obligated to pay any resulting Funding Losses.

 

(iii)                               Unless the Required Lenders, in their sole
discretion, agree otherwise, the Borrower shall have not more than 7 LIBOR Rate
Loans in effect at any given time.  The Borrower may only exercise the LIBOR
Option for proposed LIBOR Rate Loans of at least $1,000,000.

 

(c)                                  Conversion.  The Borrower may convert LIBOR
Rate Loans to Base Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, the Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section 2.12
(b)(ii).

 

12

--------------------------------------------------------------------------------



 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs, in each case, due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including any Changes in Law (including any changes in tax laws
(except changes of general applicability in corporate income tax laws)) and
changes in the reserve requirements imposed by the Board of Governors, which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any additional
or increased costs arising more than 180 days prior to the date that such Lender
notifies the Borrower of the circumstances giving rise to such additional or
increased costs and of such Lender’s intention to claim compensation therefor;
provided further that if such claim arises by reason of circumstances that is
retroactive or if the effects of such circumstances were not reasonably known to
such Lender during such 180-day period referred to above, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof or the date such effects of such circumstances became known or
would have reasonably been known to such Lender, as applicable.  In any such
event, the affected Lender shall give the Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender, 
the Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to the Borrower a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

 

(ii)                                  In the event that any change in market
conditions or any Change in Law shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and the Borrower
and Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) the Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(iii)                               Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or Required Lenders (as applicable) have
determined, that:

 

(i)                                     adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for any requested Interest Period,
including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be temporary
or

 

(ii)                                  the administrator of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Agent has made a public
statement identifying a specific date after which the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or

 

13

--------------------------------------------------------------------------------



 

(iii)                               loans currently being executed, or that
include language similar to that contained in this Section, are being executed
or amended (as applicable) to incorporate or adopt a new benchmark interest rate
to replace the LIBO Rate,

 

then, reasonably promptly after such determination by the Agent or receipt by
the Administrative of such notice, as applicable, the Agent and the Borrower may
amend this Agreement to replace the LIBOR Rate with an alternate benchmark rate
(including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar credit facilities in such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Agent shall have posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to the Agent written notice that such Required Lenders do not
accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended (to the extent of the affected LIBOR Rate Loans), and
(y) the LIBOR Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the
extent of the affected LIBOR Rate Loans) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein. 
Notwithstanding anything to the contrary herein, any definition of LIBOR
Successor Rate shall provide that in no event shall such LIBOR Successor Rate be
less than zero for purposes of this Agreement.

 

As used above, “LIBOR Successor Rate Conforming Changes” means, with respect to
any proposed LIBOR Successor Rate, any conforming changes to the definition of
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Agent in a manner
substantially consistent with market practice (or, if the Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Agent determines in
consultation with the Borrower).

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.

 

2.13                        Capital Requirements.

 

(a)                                 If, after the date hereof, any Lender
determines that (i) any Change in Law regarding capital or reserve requirements
for banks or bank holding companies, or (ii) compliance by such Lender, or their
respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s, or such holding companies’ capital as a consequence of such Lender’s
commitments hereunder to a level below that which such Lender, or such holding
companies could have achieved but for such Change in Law or compliance (taking
into consideration such Lender’s, or such holding companies’ then existing
policies with respect to capital adequacy and

 

14

--------------------------------------------------------------------------------



 

assuming the full utilization of such entity’s capital) by any amount deemed by
such Lender to be material, then such Lender may notify the Borrower and Agent
thereof.  Following receipt of such notice, the Borrower agrees to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 30 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error). 
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any reductions
in return incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Change in Law giving rise to such reductions and
of such Lender’s intention to claim compensation therefor; provided further that
if such claim arises by reason of the Change in Law that is retroactive or if
the effects of such Change in Law were not reasonably known to such Lender
during such 180-day period referred to above, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof
or the date such effects of such Change in Law became known or would have
reasonably been known to such Lender, as applicable.  Borrower shall not be
required to pay any amount to any Person under this Section 2.13(a) in respect
of any Taxes governed by Section 16 of this Agreement or any Excluded Taxes.

 

(b)                                 If any Lender requests additional or
increased costs referred to in Section 2.12(d)(i) or amounts under
Section 2.13(a) or sends a notice under Section 2.12(d)(ii) relative to changed
circumstances (such Lender, an “Affected Lender”), then such Affected Lender
shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it.  The
Borrower agrees to pay all reasonable out-of-pocket costs and expenses incurred
by such Affected Lender in connection with any such designation or assignment. 
If, after such reasonable efforts, such Affected Lender does not so designate a
different one of its lending offices or assign its rights to another of its
offices or branches so as to eliminate the Borrower’s obligation to pay any
future amounts to such Affected Lender pursuant to Section 2.12(d)(i) or
Section 2.13(a), as applicable, or to enable the Borrower to obtain LIBOR Rate
Loans, then the Borrower (without prejudice to any amounts then due to such
Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.12(d)(i) or
Section 2.13(a), as applicable, or indicates that it is no longer unlawful or
impractical to fund or maintain LIBOR Rate Loans, may substitute a Lender, in
each case,  reasonably acceptable to Agent to purchase the Obligations owed to
such Affected Lender and such Affected Lender’s Commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
Commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be a “Lender” (as the case may be) for
purposes of this Agreement and such Affected Lender shall cease to be a “Lender”
(as the case may be) for purposes of this Agreement.

 

(c)                                  Notwithstanding any other provision herein,
no Lender shall demand compensation pursuant to this Section 2.13 if it shall
not at the time be the general policy or practice of such Lender (as the case
may be) to demand such compensation in similar circumstances under comparable
provisions of other credit agreements, if any.

 

15

--------------------------------------------------------------------------------



 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1.                            Conditions Precedent to the Occurrence of the
Closing Date and the Initial Extension of Credit.  The obligation of each Lender
to make the initial extensions of credit provided for hereunder is subject to
the fulfillment, to the satisfaction of Agent and each Lender, of each of the
conditions precedent set forth on Schedule 3.1 (the making of such initial
extensions of credit by a Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent unless the Agent has received
written notice from such Lender prior to the Closing Date specifying its
objection thereto), as well as the conditions set forth in Section 3.2.

 

3.2.                            Conditions Precedent to all Extensions of
Credit.  The obligation of the Lenders (or any member thereof) to make any
Revolving Loans hereunder (or to extend any other credit hereunder) at any time
shall be subject to the following conditions precedent:

 

(a)                                 the representations and warranties of
Borrower or its Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof.

 

3.3.                            Maturity.  Subject to Section 9.1, this
Agreement shall continue in full force and effect for a term ending on the
Maturity Date.

 

3.4.                            Effect of Maturity.  On the Maturity Date, all
commitments of the Lenders to provide additional credit hereunder shall
automatically be terminated and all of the Obligations immediately shall become
due and payable without notice or demand and the Borrower shall be required to
repay all of the Obligations in full.  No termination of the obligations of the
Lender Group (other than payment in full of the Obligations and termination of
the Commitments) shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and Agent’s
Liens in the Collateral shall continue to secure the Obligations and shall
remain in effect until all Obligations have been paid in full and the
Commitments have been terminated.  When all of the Obligations have been paid in
full and the Lenders’ Commitments have been terminated irrevocably, Agent will,
at the Borrower’s sole expense, execute and deliver any termination statements,
lien releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent.

 

3.5.                            Early Termination by the Borrower.  The Borrower
has the option, at any time upon five (5) Business Days prior written notice to
Agent, to terminate this Agreement and terminate the Commitments hereunder by
repaying to Agent all of the Obligations in full.  The foregoing
notwithstanding, (a) the Borrower may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness if the closing for such issuance or incurrence does not happen on
or before the date of the proposed termination and the termination notice was
stated to be conditional upon such closing (in which case, a new notice shall be
required to be sent in

 

16

--------------------------------------------------------------------------------



 

connection with any subsequent termination) , and (b) the Borrower may extend
the date of termination at any time if the termination notice was stated to be
conditional upon the occurrence of a specified event, which event has not yet
occurred.

 

3.6.                            [Reserved].

 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, the Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1.                            Due Organization and Qualification;
Subsidiaries.

 

(a)                                 Each Loan Party (i) is duly organized,
incorporated and existing and (to the extent such concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Effect, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

(b)                                 As of the Closing Date, set forth on
Schedule 4.1(b) is a complete and accurate description of the authorized Equity
Interests of the Borrower, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and outstanding.  The
Borrower is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its or any of its
Subsidiaries’ Equity Interests or any security convertible into or exchangeable
for any of its or any of its Subsidiaries’ Equity Interests.

 

(c)                                  Set forth on Schedule 4.1(c) (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Borrower’s direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Equity Interests authorized for
each of such Subsidiaries and (ii) the number and the percentage of the
outstanding shares of each such class owned directly or indirectly by Borrower. 
All of the outstanding Equity Interests of each such Subsidiary has been validly
issued and is fully paid and non-assessable.

 

(d)                                 As of the Closing Date, except as set forth
on Schedule 4.1(d), there are no subscriptions, options, warrants, or calls
relating to any shares of the Borrower or any of its Subsidiaries’ Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument.

 

17

--------------------------------------------------------------------------------



 

4.2.                            Due Authorization; No Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary action on the part of such
Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of
Requirements of Law applicable to any Loan Party or its Subsidiaries, the
Governing Documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under (A) the
Senior Secured Indenture or any other Material Debt Documents or (B) any other
Material Contract of any Loan Party or Subsidiary, except to the extent for
purposes of this clause (B), any such conflict, breach or default could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party other than
Permitted Liens, (iv) require any approval of any holder of Equity Interests of
a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party or Subsidiary, other than consents or approvals that
have been obtained and that are still in force and effect and except, in the
case of any Material Contract (other than the debt documents referred to in
subclause (ii)(A) above), for consents or approvals, the failure to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect or (v) or materially adversely affect any material Health Care
Permit.

 

4.3.                            Governmental Consents.  The execution, delivery,
and performance by each Loan Party of the Loan Documents to which such Loan
Party is a party and the consummation of the transactions contemplated by the
Loan Documents do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral not yet
required to be made pursuant to the terms of this Agreement or the applicable
other Loan Documents, or otherwise delivered to Agent for filing or recordation,
as of the Closing Date.

 

4.4.                            Binding Obligations; Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, examinership,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 

(b)                                 Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Security Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Security Documents (including the delivery to Agent of any
Investment Property Collateral (as defined in the Collateral Agreement) required
to be delivered pursuant to the applicable Security Documents), are effective to
create in favor of the Agent for the benefit of the Agent and the Lenders a
legal, valid and enforceable perfected first priority Lien (subject to any
Permitted Liens) on all right, title and interest of the Borrower and the
Guarantors, respectively, in the Collateral described therein.

 

18

--------------------------------------------------------------------------------



 

4.5.                            Title to Assets; No Encumbrances; Intellectual
Property.  Each of the Loan Parties and its Subsidiaries has (a) good,
sufficient and legal title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and marketable title to (in the case of all
other personal property), all of their respective material assets reflected in
their most recent financial statements delivered to the Lenders prior to the
Closing Date or delivered pursuant to Section 5.1, as applicable, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby.  All of such material assets are free and clear of
Liens except for Permitted Liens. Each of the Borrower and each of its
Subsidiaries own, or possess the right to use, all of the Intellectual Property
that is reasonably necessary for the operation of their respective businesses as
conducted, except for those for which the failure to own or possess the right to
use could not reasonably be expected to result in a Material Adverse Effect.  As
of the Closing Date, a complete and correct list of all of (x) the registrations
and applications for Intellectual Property owned by any of the Loan Parties that
is applicable to any of the Products or otherwise owned by any of the Loan
Parties or its Subsidiaries and (y) material licenses of Intellectual Property
applicable to any of the Products is set forth on Schedule 4.5. To the
Borrower’s knowledge, the operation of the Borrower and each of its
Subsidiaries’ respective businesses as currently conducted does not infringe
upon or otherwise violate any Intellectual Property owned by any other Person,
except as, either individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No claim or litigation
alleging that the Intellectual Property owned or used by the Borrower or any of
their respective Subsidiaries, or the conduct of the Borrower’s or any of their
respective Subsidiaries’ businesses, infringe or otherwise violate the
Intellectual Property of any Person, is pending or, to knowledge of the
Borrower, threatened in writing, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. To the
Borrower’s knowledge, no Person has infringed or misappropriated or is currently
infringing or misappropriating any Intellectual Property owned by any of the
Loan Parties or their Subsidiaries, in each case, that either individually or in
the aggregate could reasonably be expected to result in a Material Adverse
Effect.  The Borrower does not hold any assets as the trustee of any trust.

 

4.6.                            Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of the Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Schedule 4.6(b) sets forth a complete and
accurate description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of $2,000,000 that, as of the Closing Date, is pending or,
to the knowledge of the Borrower, after due inquiry, threatened in writing
against a Loan Party or any of its Subsidiaries.

 

(c)                                  To the knowledge of the Loan Parties, there
is no pending or threatened (in writing) Health Care Proceeding commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator against or affecting any Loan Party or any
Subsidiary of any Loan Party, except to the extent such pending or threatened
Health Care Proceeding could not reasonably be expected to result in a Material
Adverse Effect. No Loan Party has received written notice of any such Health
Care Proceeding against or affecting such Loan Party or any Subsidiary of such
Loan Party that could reasonably be expected to result in a Material Adverse
Effect.

 

4.7.                            Compliance with Laws.  No Loan Party nor any of
its Subsidiaries is: (a) in violation of any applicable laws, rules,
regulations, executive orders, or codes (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, or (b) subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,

 

19

--------------------------------------------------------------------------------



 

board, bureau, agency or instrumentality or any other Governmental Authority,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

 

4.8.                            No Material Adverse Effect.  All historical
financial statements relating to the Loan Parties and their Subsidiaries that
have been delivered by Borrower to Agent have been prepared in accordance with
GAAP (except, as expressly noted therein and/or in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the Loan
Parties’ and their Subsidiaries’ consolidated financial condition as of the date
thereof and results of operations for the period then ended.  Since January 31,
2019, no event, circumstance, or change has occurred that has or could
reasonably be expected to result in a Material Adverse Effect with respect to
the Loan Parties and their Subsidiaries.

 

4.9.                            No Liquidation.   All indebtedness represented
by the Loans is being incurred for proper purposes and in good faith.  As of the
Closing Date and as of the date of the making of any Revolving Loans hereunder,
no steps have been taken or are currently intended by any Loan Party or, to the
knowledge of the Loan Parties, any other Person for the winding-up, liquidation,
dissolution or administration or for the appointment of a receiver, liquidator
or administrator of any Loan Party for all or any of the Loan Parties’
properties or assets.

 

4.10.                     Employee Benefits.  As of the date of this Agreement
and for five years prior thereto, no Loan Party and none of their Subsidiaries
or ERISA Affiliates maintains or contributes to, or has contributed to, any
Benefit Plan or Multiemployer Plan.

 

4.11.                     Environmental Condition.  Except as set forth on
Schedule 4.11 or has not or could not reasonably be expected to result in a
Material Adverse Effect with respect to the Loan Parties and their Subsidiaries,
(a) no Loan Party’s nor any of its Subsidiaries’ properties or assets has ever
been used by a Loan Party, its Subsidiaries, or by previous owners or operators
in the disposal of, or to produce, store, handle, treat, release, or transport,
any Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) no Loan Party’s nor any of its
Subsidiaries’ properties or assets has ever been designated or identified in any
manner pursuant to any Environmental Law as a Hazardous Materials disposal site
or at a location at which any material Remedial Action is required to be
performed by any of the Loan Parties or their Subsidiaries pursuant to any
Environmental Law, (c) no Loan Party nor any of its Subsidiaries has received
notice that an Environmental Lien has attached to any revenues or to any Real
Property owned or operated by a Loan Party or its Subsidiaries or that any such
Environmental Lien has caused such Real Property to be subject to any material
restrictions on the ownership, occupancy, use of transferability of such Real
Property by any Loan Party or any of its Subsidiaries, (d) except to the extent
such Loan Party or Subsidiary has set aside on its books financial reserves as
required by GAAP (or such other generally accepted accounting principles as may
be applicable in the relevant jurisdiction), there are no releases of Hazardous
Materials at, on, under, from or affecting any Real Property that are reasonably
expected to form the basis of an Environmental Action against any Loan Party or
any of its Subsidiaries or other Environmental Liabilities, and (e) no Loan
Party nor any of its Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding Environmental Action or any written
order, consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability.

 

4.12.                     Complete Disclosure.  All factual information taken as
a whole (other than forward-looking information and projections and information
of a general economic nature and general information about the Borrower’s
industry) furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan

 

20

--------------------------------------------------------------------------------



 

Documents, and all other such factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the Borrower’s industry) hereafter
furnished by or on behalf of a Loan Party or its Subsidiaries in writing to
Agent or any Lender will be, true and accurate, in all material respects, on the
date as of which such information is dated or certified (and after giving effect
to any supplements thereto) and not incomplete by omitting to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided. As of the date on which any Projections are delivered
to Agent and/or the Lenders, such Projections represent the Borrower’s good
faith estimate, on the date such Projections are delivered, of the Loan Parties’
and their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by the Borrower to be reasonable at the time of the
delivery thereof to Agent and/or Lenders (it being understood that such
Projections are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties and their Subsidiaries, that no
assurances can be given that such Projections will be realized, and that actual
results may differ in a material manner from such Projections).

 

4.13.                     Patriot Act.  To the extent applicable, each Loan
Party is in compliance, in all material respects, with the (a) Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto,
(b) Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”)
and (c) any other applicable Anti-Terrorism Laws.  No part of the proceeds of
the loans made hereunder will be used by any Loan Party or any of their
Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.14.                     [Reserved].

 

4.15.                     Payment of Taxes.  Except as otherwise permitted under
Section 5.5, all income and other material tax returns and reports of each Loan
Party and its Subsidiaries required by any Governmental Authority to be filed by
any of them have been timely filed with the appropriate Governmental Authority,
and all income and other material taxes shown on such tax returns to be due and
payable and all material assessments, fees and other governmental charges upon a
Loan Party and its Subsidiaries and upon their respective assets, income,
businesses and franchises that are due and payable have been paid to the
appropriate Governmental Authority when due and payable.  Each Loan Party and
each of its Subsidiaries have made adequate provision in accordance with GAAP
for all taxes not yet due and payable.  No Borrower knows of any proposed tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.  Except as set forth on Schedule 4.15, as of the
Closing Date, there is no unstayed action, suit, proceeding, investigation
(solely in the case of investigation, known to the Borrower), audit, or claim
now pending or, to the knowledge of the Borrower, threatened by any authority
regarding any material taxes relating to the Borrower and its Subsidiaries. 
Except as set forth on Schedule 4.15, as of the Closing Date, neither the
Borrower nor any of its Subsidiaries has entered into a currently effective
agreement or waiver extending, or having the effect of extending, any statute of
limitations relating to the payment or collection of any material taxes of the
Borrower or any of its Subsidiaries.

 

4.16.                     Margin Stock.  No Loan Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or

 

21

--------------------------------------------------------------------------------



 

carrying any Margin Stock.  No part of the proceeds of the loans made to the
Borrower will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.

 

4.17.                     Governmental Regulation.  No Loan Party is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.  No
Loan Party is required to be registered under the Investment Company Act of
1940.

 

4.18.                     OFAC.  No Loan Party nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Loan Party nor any of its Subsidiaries
(a) is a Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or a
Sanctioned Entity.

 

4.19.                     Employee and Labor Matters.  There is (i) no unfair
labor practice complaint pending or, to the knowledge of the Borrower,
threatened against Borrower or its Subsidiaries before the National Labor
Relations Board or any similar Governmental Authority and no labor grievance or
labor arbitration proceeding pending or threatened against Borrower or its
Subsidiaries which arises out of or under any collective bargaining agreement
and that, in each case, could reasonably be expected to result in a Material
Adverse Effect, (ii) no labor strike, labor dispute, slowdown, or work
stoppage pending or threatened in writing against Borrower or its Subsidiaries
that could reasonably be expected to result in a Material Adverse Effect, or
(iii) as of the Closing Date, to the knowledge of the Borrower, after due
inquiry, no material labor union organizing activity taking place with respect
to any of the employees of Borrower or its Subsidiaries with respect to such
employees’ employment with Borrower or its Subsidiaries.  None of Borrower or
its Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied, that could reasonably be expected to result in a Material
Adverse Effect.  The hours worked and payments made to employees of Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any similar applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  All material payments due from Borrower or its
Subsidiaries to its employees on account of wages and employee health and
welfare insurance and other similar employee benefits have been paid or accrued
as a liability on the books of Borrower, except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

4.20.                     Beneficial Ownership Certification.  As of the Closing
Date, the information included in the Beneficial Ownership Certification is true
and correct in all material respects.

 

4.21.                     Leases.  Each Loan Party and its Subsidiaries enjoy
peaceful and undisturbed possession under all leases material to their business
and to which they are parties or under which they are operating, and, subject to
Permitted Protests, all of such material leases are valid and subsisting and no
default by the applicable Loan Party or its Subsidiaries exists under any of
them, except as could not reasonably be expected to result in a Material Adverse
Effect.

 

4.22.                     Solvency.  Immediately after giving effect to each
making of Revolving Loans, (i) the fair value of the assets of the Borrower and
its Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of
Borrower and its

 

22

--------------------------------------------------------------------------------



 

Subsidiaries on a consolidated basis; (ii) the then current fair saleable value
of the property of Borrower and its Subsidiaries on a consolidated basis will at
such time be greater than the amount that will then be required to pay the
probable liability of Borrower and its Subsidiaries on a consolidated basis on
their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) Borrower and its Subsidiaries on a consolidated basis will be able to pay
their debts and liabilities, direct, subordinated, contingent or otherwise, as
such debts and liabilities become absolute and matured; and (iv) Borrower and
its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

4.23.                     [Reserved].

 

4.24.                     Health Care and Regulatory Matters.

 

(a)                                 Compliance with Health Care Laws; Health
Care Permits.  Each Loan Party and each of their respective Subsidiaries is in
compliance with all Health Care Laws, Health Care Permits and requirements of
Government Drug Rebate Programs applicable to it and its assets, business or
operations, except to the extent that any noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Except as disclosed in public filings of the Borrower with the SEC prior to the
Closing Date, (i) each Loan Party and each of their Subsidiaries holds in full
force and effect (without default, violation or noncompliance) all Health Care
Permits necessary for it to own, lease, sublease or operate its assets or to
conduct its business and operations as presently conducted (including to include
its Products in any Government Drug Rebate Program in which it participates),
except to the extent where such failure to be in full force and effect or such
default, material violation or material noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(ii) to the knowledge of each Loan Party, no circumstance exists or event has
occurred which could reasonably be expected to result in the suspension,
revocation, termination, restriction, limitation, modification or non-renewal of
any Health Care Permit that could reasonably be expected to have a Material
Adverse Effect and (iii) the Products provided by any Loan Party are qualified
for participation in the Government Drug Rebate Programs, and each Loan Party
and each of their Subsidiaries is entitled to participate in the Government Drug
Rebate Programs.

 

(b)                                 Rebates.  Except to the extent a failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
each Loan Party and each of their respective Subsidiaries has timely filed or
caused to be timely filed all reports that it is required to file under
applicable Requirements of Law with respect to Government Drug Rebate Programs.
No Loan Party is aware of any claims, actions or appeals pending before any
administrative contractor, intermediary or carrier or any other Governmental
Authority with respect to any such reports filed by such Loan Party, or any
claim made by any Governmental Authority in connection with any audit of such
reports.

 

(c)                                  Material Statements.  No Loan Party nor any
of their Subsidiaries, nor any officer, affiliate, employee or agent of any Loan
Party or any Subsidiary of any Loan Party, has made an untrue statement of a
material fact or fraudulent statement to any Governmental Authority, failed to
disclose a material fact that must be disclosed to any Governmental Authority,
or committed an act, made a statement or failed to make a statement that, at the
time such statement, disclosure or failure to disclose occurred, would
constitute a violation of any Health Care Law that could reasonably be expected
to have a Material Adverse Effect.

 

(d)                                 Exclusion.  Except (1) as disclosed in
public filings of the Borrower with the SEC prior to the Closing Date or
(2) where any of the following would not reasonably be expected to result in a
Material Adverse Effect, no Loan Party nor any of their Subsidiaries, nor, to
the knowledge of

 

23

--------------------------------------------------------------------------------



 

any Loan Party, any owner, officer, director, partner, agent or managing
employee or Person with a “direct or indirect ownership interest” (as that
phrase is defined in 42 C.F.R. § 420.201) in any Loan Party or any Subsidiary of
any Loan Party, has (i) had a civil monetary penalty assessed pursuant to 42
U.S.C. § 1320a-7; (ii) been suspended, debarred or excluded from participation
in Medicare, Medicaid or any other federal or state healthcare program;
(iii) been convicted (as that term is defined in 42 C.F.R. §1001.2) of any of
those offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347
or 1518, including any of the following categories of offenses: (A) criminal
offenses relating to the delivery of an item or service under any federal health
care program (as that term is defined in 42 U.S.C. §1320a-7b) or healthcare
benefit program (as that term is defined in 18 U.S.C. §24b), (B) criminal
offenses under federal or state law relating to patient neglect or abuse in
connection with the delivery of a healthcare item or service, (C) criminal
offenses under laws relating to fraud and abuse, theft, embezzlement, false
statements to third parties, money laundering, kickbacks, breach of fiduciary
responsibility or other financial misconduct in connection with the delivery of
a healthcare item or service or with respect to any act or omission in a program
operated by or financed in whole or in part by any federal, state or local
governmental agency, (D) laws relating to the interference with or obstruction
of any investigations into any criminal offenses described in this clause (d),
or (E) criminal offenses under laws relating to the unlawful manufacturing,
distribution, prescription or dispensing of a controlled substance; or (iv) been
involved or named in a complaint made or any other action taken pursuant to the
False Claims Act under 31 U.S.C. §§3729-3731 or qui tam action brought pursuant
to 31 U.S.C. §3729 et seq.

 

(e)                                  HIPAA.  Except to the extent that failure
to do so would not reasonably be expected to result in a Material Adverse
Effect, each Loan Party and each of their respective Subsidiaries is in
compliance with applicable requirements of HIPAA.  Further, in each contractual
arrangement that is subject to HIPAA, the relevant Loan Party and each of its
respective Subsidiaries has: (i) when required by HIPAA, entered into a written
business associate agreement (as such term is defined under the HIPAA
regulations) that substantially meets the requirements of HIPAA; (ii) at all
times complied in all material respects with such business associate agreements
in respect of the HIPAA privacy or security standards; and (iii) to such Loan
Party or Subsidiary’s knowledge, at no time experienced or had a material
unauthorized use or disclosure of Protected Health Information (as defined in
the HIPAA regulations) or material privacy or security breach or other privacy
or security incident within the meaning of HIPAA.

 

(f)                       Corporate Integrity Agreement.  Except as disclosed in
public filings of the Borrower with the SEC prior to the Closing Date, no  Loan
Party nor any of their Subsidiaries, nor, to the knowledge of any Loan Party,
any owner, officer, director, partner, agent or managing employee of any Loan
Party or any Subsidiary of any Loan Party, is a party to or bound by any
individual integrity agreement, corporate integrity agreement, corporate
compliance agreement, deferred prosecution agreement, consent order, consent
decree, settlement agreement, or other formal or informal agreement with any
Governmental Authority concerning compliance with Health Care Laws, any
Government Drug Rebate Programs or the requirements of any Health Care Permit.

 

4.25.                     FDA Regulatory Compliance.

 

(a)                                 Except as disclosed in Schedule 4.25 or in
public filings of the Borrower with the SEC prior to the Closing Date and (2) as
would not reasonably be expected to result in a Material Adverse Effect,
(i) each Loan Party and each of their Subsidiaries has, and it and its Products
are in conformance with, all Registrations, (ii) all Registrations are valid and
in full force and effect; (iii) to the knowledge of each Loan Party, neither the
FDA nor any comparable Governmental Authority is considering limiting,
suspending, or revoking any such Registration; (iv) the Loan Parties and each of
their Subsidiaries have fulfilled and performed their obligations under each
Registration, and, to the knowledge of each Loan Party, no event has occurred or
condition exists which would constitute a

 

24

--------------------------------------------------------------------------------



 

breach or default under, or would cause revocation or termination of, any such
Registration; and (v) to the knowledge of each Loan Party, all reports,
documents, claims, permits, adverse event reports, complaints, notices,
registrations and applications required to be filed, maintained or furnished to
the FDA or any other Regulatory Authority by a Loan Party or any of its
Subsidiaries have been so filed, maintained or furnished.

 

(b)                                 Each Loan Party and each of their
Subsidiaries are conducting their business and operations in compliance with all
applicable Health Care Laws, except to the extent that any noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Except as disclosed in Schedule 4.25 or in public
filings of the Borrower with the SEC prior to the Closing Date and (2) as would
not reasonably be expected to result in a Material Adverse Effect, (i) no Loan
Party nor any of their Subsidiaries is subject to any obligation arising under
an administrative or regulatory action, proceeding, investigation or inspection
by or on behalf of the FDA or any comparable Governmental Authority, warning
letter, Form FDA-483, untitled letter, notice of violation letter, consent
decree, request for information or other notice, response or commitment made to
or with the FDA or any comparable Governmental Authority, in each case, in
respect of such Loan Party or its Subsidiary, and no such obligation has been
threatened and (ii) no Loan Party has received written notice from a
Governmental Authority that any Product designed, developed, investigated,
manufactured, prepared, assembled, packaged, tested, labeled, distributed, sold
or marketed by or on behalf of any Loan Party or any of their Subsidiaries that
are subject to the jurisdiction of the FDA or any comparable Governmental
Authority are not being designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, sold and marketed
in compliance with the Health Care Laws.

 

(c)                                  Except as would not reasonably be expected
to be result in a Material Adverse Effect, all pre-clinical and clinical
investigations conducted or sponsored by or on behalf of any Loan Party or any
of their Subsidiaries are being and have been conducted in compliance with all
applicable Health Care Laws including (i) FDA standards for the design, conduct,
performance, monitoring, auditing, recording, analysis and reporting of clinical
trials contained in Title 21 parts 50, 54, 56, 312 and 314 of the Code of
Federal Regulations, and (ii) federal and state Requirements of Law restricting
the collection, use and disclosure of individually identifiable health
information and personal information.

 

(d)                                 Except (i) as disclosed in Schedule 4.25 or
in public filings of the Borrower with the SEC prior to the Closing Date or
(ii) as would not reasonably be expected to be result in a Material Adverse
Effect, neither any Loan Party nor any of their Subsidiaries has voluntarily or
involuntarily initiated, conducted or issued, caused to be initiated, conducted
or issued, or received written notice of any material recall, field corrective
action, market withdrawal or replacement, safety alert, warning, “dear doctor”
letter, investigator notice, or other notice or action to wholesalers,
distributors, retailers, healthcare professionals or patients relating to an
alleged lack of safety, efficacy or regulatory compliance of any Product or is
currently considering initiating, conducting or issuing any recall of any
Product.

 

4.26.                     Material Contracts.  Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each Material Contract of any Loan Party or
Subsidiary (other than those that have expired at the end of their normal terms)
(a) is in full force and effect and is binding upon and enforceable against the
applicable Loan Party or its Subsidiary and, to the Borrower’s knowledge, after
due inquiry, each other Person that is a party thereto in accordance with its
terms, (b) has not been otherwise amended or modified (other than amendments or
modifications permitted by Section 6.6(b)), and (c) is not in default due to the
action or inaction of the applicable Loan Party or its Subsidiary.

 

25

--------------------------------------------------------------------------------



 

5.                                      AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than contingent
indemnification obligations for which no claim has been asserted):

 

5.1.                            Financial Statements, Reports, Certificates. 
The Borrower (a) will deliver to Agent each of the financial statements,
reports, notices and other items set forth on Schedule 5.1 no later than the
times specified therein, (b) agrees that no Loan Party or Subsidiary of a Loan
Party will have a fiscal year different from that of Borrower, and (c) agrees to
maintain a system of accounting that enables the Borrower to produce financial
statements in accordance with GAAP.

 

5.2.                            Perfection Certificate Supplement.  Within 120
days after the end of each fiscal year of the Borrower (or, if earlier, the date
on which the Borrower is required to file a Form 10-K with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal year ended December 31, 2019), the Borrower will deliver to Agent a
supplement to the Perfection Certificate in the event any information on the
Perfection Certificate delivered on the Closing Date is no longer accurate.

 

5.3.                            Existence.  Subject to Section 6.3, each of the
Borrower and each Guarantor will do or cause to be done all things necessary to
preserve and keep in full force and effect their respective corporate existence,
rights (charter and statutory), license and franchises in accordance with their
respective organizational documents (as the same may be amended from time to
time); provided that this provision shall not require the Borrower to maintain
any right, license or franchise or to preserve the corporate existence of any
Restricted Subsidiary, if the Borrower or such Restricted Subsidiary determines
in good faith that the maintenance or preservation thereof is no longer
necessary or desirable in the conduct of its business, taken as a whole.

 

5.4.                            Maintenance of Properties.  The Borrower will,
and will cause each of its Subsidiaries to maintain and preserve all of its
assets that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, casualty, and
condemnation and Asset Sales permitted by Section 6.4 excepted (and except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect).

 

5.5.                            Taxes.  The Borrower will, and will cause each
of its Subsidiaries to, pay in full before delinquency or before the expiration
of any extension period all federal and all other material governmental
assessments and taxes imposed, levied, or assessed against it, or any of its
assets or in respect of any of its income, businesses, or franchises, except to
the extent that (a) the validity of such governmental assessment or tax is the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax or (b) the failure to pay could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.  The Borrower will and will cause each of its Subsidiaries to
make timely payment or deposit of all material tax payments and withholding
taxes required of it and them by applicable law, including those laws concerning
state disability, and local, state, and federal income taxes (and any foreign
equivalent thereof).

 

5.6.                            Insurance.  The Borrower will, and will cause
each of its Subsidiaries to, at the Borrower’s expense, maintain insurance
respecting each of the Borrower’s and its Subsidiaries’ assets wherever located,
covering liabilities, losses, damages and other risks and hazards as are
customarily are insured against by other Persons engaged in same or similar
businesses and similarly situated and located. All such policies of insurance
shall be with financially sound and reputable insurance companies reasonably
acceptable to Agent (it being agreed that, as of the Closing Date, each of
Navigators Specialty Insurance Company, Chubb Custom Insurance
Company, Ironshore Specialty Insurance Company,

 

26

--------------------------------------------------------------------------------



 

Federal Insurance Company and Lloyd’s of London is acceptable to Agent) and in
such amounts as is carried generally in accordance with sound business practice
by companies in similar businesses similarly situated and located and, in any
event, in amount, adequacy, and scope reasonably satisfactory to Agent (it being
agreed that the amount, adequacy, and scope of the policies of insurance of the
Borrower in effect as of the Closing Date are acceptable to Agent).  All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders’
interest in the Collateral and to any payments to be made under such policies
(provided, that to the extent no Event of Default has occurred and is
continuing, Agent shall promptly remit all proceeds of such policies to Borrower
and its Subsidiaries). All certificates of property and general liability
insurance are to be delivered to Agent, with the loss payable (but only in
respect of Collateral) and additional insured endorsements in favor of Agent. If
the Borrower or its Subsidiaries fails to maintain such insurance, Agent may
arrange for such insurance, but at the Borrower’s expense and without any
responsibility on Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims. 
The Borrower shall give Agent prompt notice of any loss exceeding $250,000
covered by their or their Subsidiaries’ casualty or business interruption
insurance.  Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. The
Borrower shall provide the Agent with thirty (30) days prior written notice in
the event of any non-renewal or cancellation of any insurance policy.

 

5.7.                            Inspection.

 

(a)                                 The Borrower will, and will cause each of
its Subsidiaries to, permit Agent, any Initial Lender, and each of their
respective duly authorized representatives or agents to visit any of its
properties and inspect any of its assets or books and records, to examine and
make copies of its books and records, and to discuss its affairs, finances, and
accounts with, and to be advised as to the same by, its officers and employees
(provided an authorized representative of a Borrower shall be allowed to be
present) at such reasonable times and intervals as Agent or any Initial Lender,
as applicable, may designate and, so long as no Default or Event of Default has
occurred and is continuing, with reasonable prior notice to the Borrower and
during regular business hours; provided that, so long as no Event of Default has
occurred and is continuing, such rights shall not be exercised at the Borrower’s
expense more often than one time during any calendar year.  Notwithstanding
anything to the contrary in this Section 5.7, none of the Loan Parties or any of
its Subsidiaries will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Agent or any Lender (or their respective
representatives or agents) is prohibited by any law or any binding agreement
with a third party (provided, that, with respect to any such binding agreement
with a third party, the relevant Loan Party or Subsidiary shall upon request
from Agent have used commercially reasonable efforts to obtain a waiver of any
such prohibition) or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

 

(b)                                 [Reserved].

 

5.8.                            Compliance with Laws.  The Borrower will, and
will cause each of its Subsidiaries to, comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental

 

27

--------------------------------------------------------------------------------



 

Authority, other than laws, rules, regulations, and orders the non-compliance
with which, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

5.9.                            Environmental.  The Borrower will, and will
cause each of its Subsidiaries to,

 

(a)                                 Keep any property either owned or operated
by Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the Borrower’s or its
Subsidiaries’ obligations or liability evidenced by such Environmental Liens,

 

(b)                                 Comply, in all material respects, with
Environmental Laws and provide to Agent documentation of any material
non-compliance which Agent reasonably requests except for such non-compliance
with which, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect,

 

(c)                                  Promptly notify Agent of any release of
which the Borrower has knowledge of a Hazardous Material in any reportable
quantity from or onto property owned or operated by Borrower or its Subsidiaries
and take any Remedial Actions required to abate said release under, or otherwise
to come into compliance with, in all material respects, applicable Environmental
Law except for such release which, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect,

 

(d)                                 Promptly, but in any event within five
(5) Business Days of its receipt thereof, provide Agent with written notice of
any of the following:  (i) notice that an Environmental Lien has been filed
against any of the real or personal property of Borrower or its Subsidiaries,
(ii) written notice of commencement of any material Environmental Action filed
against, or written notice that a material Environmental Action will be filed
against, Borrower or its Subsidiaries, and (iii) written notice of a material
notice of violation, citation, or other administrative order from a Governmental
Authority, and

 

(e)                                  If the Borrower or any of its Subsidiaries,
or any tenant or occupant of any Real Property owned, leased or operated by
Borrower or any of its Subsidiaries, causes or permits any intentional or
unintentional act or omission resulting in the presence or release of any
Hazardous Material (except in compliance with applicable Environmental Laws),
the Borrower agrees to undertake, and/or to cause any of its Subsidiaries, and
use commercially reasonable efforts to cause its tenants or occupants to
undertake, at their sole expense, any clean up, removal, remedial or other
action required pursuant to Environmental Laws to remove and clean up any
Hazardous Materials from any Real Property except where the failure to do so has
not resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.

 

5.10.                     Intellectual Property.  The Borrower shall, at its
sole expense, either directly or by using commercially reasonable efforts to
cause any Restricted Subsidiary to do so, take any and all commercially
reasonable actions to (a) diligently maintain the Intellectual Property owned or
held by the Borrower or any Restricted Subsidiary on the Closing Date and (b) to
the extent the Borrower with any Restricted Subsidiary determines such action to
be appropriate, diligently defend or assert such Intellectual Property against
infringement or interference by any other Persons and against any claims of
invalidity or unenforceability by any other Persons (including by bringing any
legal action for infringement or defending any counterclaim of invalidity or
action for declaratory judgment of non-infringement), in each case, where the
failure to so act, prepare, execute, deliver or file would reasonably be
expected to have a material adverse effect on the Intellectual Property or the
results of operations or financial condition of the Borrower and its Restricted
Subsidiaries, in each case, taken as a whole. The Borrower shall not, and shall
use its commercially reasonable efforts to cause any Restricted Subsidiary not
to, disclaim or abandon, or fail to take any action the Borrower in good faith
determines appropriate to

 

28

--------------------------------------------------------------------------------



 

prevent the disclaimer or abandonment of, the Intellectual Property, in each
case, where such disclaimer, abandonment or failure to take any such action
would reasonably be expected to have a material adverse effect on the
Intellectual Property or the results of operations or financial condition of the
Borrower and its Restricted Subsidiaries, in each case, taken as a whole.  Any
license of the Intellectual Property rights related to any of the Specified
Products (to the extent that such Intellectual Property right is directly owned,
licensed or otherwise held by the Borrower or any Guarantor on the Closing Date
and included in the Collateral on the date of such license) to the Borrower or
any of its Subsidiaries shall only be to the Borrower or a Guarantor.

 

5.11.                     Future Guarantors.  The Borrower shall cause each
Restricted Subsidiary, within ten Business Days of becoming a Restricted
Subsidiary (or such longer period as the Agent reasonably agrees), to execute
and deliver to the Agent a supplement to the Guarantee substantially in the form
set forth as Exhibit A to the Guarantee pursuant to which such Restricted
Subsidiary shall guarantee the Borrower’s Obligations under this Agreement and a
supplement to the Collateral Agreement substantially in the form set forth as
Exhibit H to the Collateral Agreement; provided, however, that no Foreign
Subsidiary (other than Egalet Limited or any IP Subsidiary) shall be required to
become a Guarantor to the extent it is reasonably likely that it would result in
material adverse tax consequences for the Borrower or any of its Subsidiaries
(including as a result of the operation of Section 956 of the Code or any
similar law or regulation in any applicable jurisdiction) as determined in good
faith by the Borrower, unless such Subsidiary has become a Guarantor of the
Senior Secured Notes.

 

5.12.                     Further Assurances.  The Borrower shall execute and
deliver such further instruments and do such further acts as may be reasonably
necessary or proper to carry out more effectively the purpose of this Agreement.

 

5.13.                     Conference Calls.  The Borrower shall hold quarterly
conference calls, beginning with the first full fiscal quarter ending after the
Closing Date, for all the Lenders to discuss such financial information no later
than ten Business Days after the distribution of the financial statements
required by Section 5.1 and, prior to the date of each such conference call,
will announce the time and date of such conference call and either include all
information necessary to access the call or inform the Lenders how they can
obtain such information, including, without limitation, the applicable password
or login information (if applicable); provided that, notwithstanding the
foregoing, the requirements of this Section 5.13 shall be satisfied to the
extent the Borrower hosts quarterly earnings calls in which the Lenders may
participate.

 

5.14.                     [Reserved].

 

5.15.                     Material Contracts.

 

(a)                                 Each Loan Party will, and each Loan Party
will cause its Subsidiaries to, comply with all terms and conditions of and
fulfill all obligations under each Material Contract to which any of them is a
party, except to the extent the failure to so comply would not result in a
Material Adverse Effect. Upon the occurrence of a breach of any such Material
Contract by any other party thereto, which is not cured as provided therein,
each Loan Party will act in a commercially reasonable way in determining whether
and how to enforce its, or its Subsidiary’s, as applicable, rights and remedies
thereunder.

 

(b)                                 Each Loan Party will not, and each Loan
Party will not permit any of its Subsidiaries to: (i) forgive, release or reduce
any payment, or delay or postpone any payment, owed to any Loan Party or any of
their respective Affiliates under or in respect of any Material Contract or
(ii) amend, modify, restate, cancel, supplement, terminate or waive any
provision of any Material Contract, grant any consent thereunder or agree to do
any of the foregoing, in each case, to the extent such

 

29

--------------------------------------------------------------------------------



 

forgiveness, release, reduction, delay, postponement, amendment, modification,
restatement, cancellation, supplement, termination, waiver, grant or agreement
would reasonably be expected to result in a Material Adverse Effect.

 

5.16.                     Compliance with Health Care Laws.

 

(a)                                 Each Loan Party and each of their respective
Subsidiaries will comply with all applicable Health Care Laws, except to the
extent that any noncompliance, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect or (ii) as disclosed in
Schedule 4.25 or in public filings of the Borrower with the SEC prior to the
Closing Date.

 

(b)                                 Except (1) as disclosed in Schedule 4.25 or
in public filings of the Borrower with the SEC prior to the Closing Date and
(2) as would not reasonably be expected to result in a Material Adverse Effect,
each Loan Party and each of their respective Subsidiaries shall (i) obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, and take all necessary action to timely renew, all material Health
Care Permits and Registrations which are necessary or useful in the proper
conduct of its business; (ii) be and remain in material compliance with all
requirements for providing, and for licensure required to provide, the goods
that are reimbursable by any Governmental Authority to any Person; (iii) with
relation to any Persons providing services for or on behalf of any Loan Party
(either as an employee or independent contractor), (A) not use the services of
such Persons who are not, to the Loan Parties’ knowledge, in compliance with all
applicable Health Care Laws in the performance of their duties and (B) cause
such Persons to maintain in full force and effect all professional licenses and
other Health Care Permits required to perform such duties; and (iv) keep and
maintain all records required to be maintained by any Governmental Authority or
otherwise under any Health Care Law.  All Products designed, developed,
investigated, manufactured, prepared, assembled, packaged, tested, labeled,
distributed, sold or marketed by or on behalf of any Loan Party or any of their
Subsidiaries that are subject to the jurisdiction of the FDA or any comparable
Governmental Authority shall be designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, sold and marketed
in compliance with the Health Care Laws.

 

(c)                                  Each Loan Party and each of their
respective Subsidiaries that, in each case, actively engages in the marketing of
Products, shall maintain a corporate and health care regulatory compliance
program (“RCP”) which addresses the applicable requirements of Health Care Laws
and includes at least the following components:  (i) standards of conduct and
procedures that describe compliance policies regarding laws with an emphasis on
prevention of fraud and abuse; (ii) a specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including fraud and abuse laws; (iv) auditing and monitoring systems and
reasonable steps for achieving compliance with such standards and procedures
including publicizing a reporting system to allow employees and other agents to
anonymously report criminal or suspect conduct and potential compliance
problems; (v) disciplinary guidelines and consistent enforcement of compliance
policies including discipline of individuals responsible for the failure to
detect violations of the RCP; and (vi) mechanisms to promptly respond to
detected violations of the RCP.  Each Loan Party and each of their respective
Subsidiaries shall modify such RCPs from time to time, as may be necessary to
ensure continuing compliance with all applicable Health Care Laws. Upon request,
the Agent (and/or its consultants) shall be permitted to review such RCPs.

 

(d)                                 the Borrower shall provide to Agent upon
request, an accurate, complete and current list of all third party rebate
agreements with respect to the business of the Loan Parties.

 

5.17.                     [Reserved].

 

30

--------------------------------------------------------------------------------



 

5.18.       [Reserved].

 

5.19.       Post-Closing Obligations.  Subject to Section 3.6 (with respect to
grace periods, notice periods and extensions provided for therein), the Loan
Parties shall execute and deliver the documents and complete the tasks set forth
on Schedule 5.19, in each case within the time periods specified therefor.

 

5.20.       After-Acquired Property.  Upon the acquisition by the Borrower or
any Guarantor of any assets or property, including Equity Interests issued by
any new Subsidiary of the Borrower or any Guarantor (in each case, other than
Excluded Assets) (“After-Acquired Property”), the Borrower or such Guarantor
shall promptly execute and deliver such mortgages, deeds of trust, security
instruments, pledge agreements, financing statements and certificates and
opinions of counsel as shall be reasonably necessary to vest in the Agent a
perfected security interest or other Lien, subject only to Permitted Liens, in
such After-Acquired Property and to have such After-Acquired Property (but
subject to certain limitations, if applicable, including as described under
Article 11) added to the Collateral, and shall promptly deliver such Officers’
Certificates and opinions of counsel as are customary in secured financing
transactions in the relevant jurisdictions or as are reasonably requested by the
Agent or the Agent (subject to customary assumptions, exceptions and
qualifications), and thereupon all provisions of this Agreement relating to the
Collateral shall be deemed to relate to such After-Acquired Property to the same
extent and with the same force and effect. Notwithstanding the foregoing, if any
property or assets of the Borrower or any Guarantor originally deemed to be an
Excluded Asset at any point ceases to be an Excluded Asset pursuant to the
definition of “Excluded Asset”, all or the applicable portion of such property
and assets shall be deemed to be After-Acquired Property and shall be added to
the Collateral in accordance with the previous sentence.

 

6.                                      NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations (other than contingent
indemnification obligations for which no claim has been asserted):

 

6.1.         Indebtedness and Contingent Obligations.

 

(a)           (i) The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, Incur any Indebtedness
(including Acquired Indebtedness) or issue any shares of Disqualified Stock; and
(ii) the Borrower shall not permit any of its Restricted Subsidiaries to issue
any shares of Preferred Stock; provided, however, that the Borrower and any
Guarantor may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, in each case if the Consolidated Leverage Ratio of
the Borrower does not exceed 3.5 to 1.0 determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness had been Incurred, or the Disqualified Stock had been
issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of the period for which the EBITDA component of the
Consolidated Leverage Ratio calculation is being measured.

 

(b)           The limitations set forth in Section 6.1(a) shall not apply to:

 

(i)           Indebtedness created under the Loan Documents;

 

(ii)           Indebtedness of the Borrower in respect of the Senior Secured
Notes in an aggregate principal amount not to exceed $95,000,000, and the
Guarantees thereof by any Guarantor;

 

31

--------------------------------------------------------------------------------



 

(iii)          Indebtedness existing on the Closing Date (other than
Indebtedness described in clause (i) of this Section 6.1(b)) and any Guarantor’s
guarantee thereof (whether or not such guarantee existed on the Closing Date);

 

(iv)          Indebtedness (including Capitalized Lease Obligations) Incurred by
the Borrower or any Restricted Subsidiary, and Disqualified Stock issued by the
Borrower or any Restricted Subsidiary, to finance (whether prior to or within
270 days after) the acquisition, lease, construction, repair, replacement or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any Person owning such assets)
in an aggregate principal amount that, when aggregated with the principal amount
of all other Indebtedness and Disqualified Stock then outstanding that was
Incurred pursuant to this clause (iv), does not exceed $10,000,000;

 

(v)           Indebtedness Incurred by the Borrower or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit and bank guarantees issued in the ordinary course of business, including
letters of credit in respect of workers’ compensation claims, health, disability
or other benefits to employees or former employees or their families or
property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental or other permits or licenses from Governmental Authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;

 

(vi)          Indebtedness arising from agreements of the Borrower or a
Restricted Subsidiary providing for indemnification, adjustment of purchase
price or similar obligations (including earn-out obligations and other
contingent consideration), in each case, Incurred or assumed in connection with
any acquisition or disposition of any business, any assets or a Subsidiary of
the Borrower in accordance with the terms of this Agreement, other than
guarantees of Indebtedness Incurred by any Person (other than the Borrower or a
Restricted Subsidiary) acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 

(vii)         Indebtedness of the Borrower to a Restricted Subsidiary; provided
that any such Indebtedness owed to a Restricted Subsidiary that is not a
Guarantor is subordinated in right of payment to the Obligations; provided,
further, that any subsequent issuance or transfer of any Capital Stock or any
other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
(except to the Borrower or another Restricted Subsidiary or any pledge of such
Indebtedness constituting a Permitted Lien) shall be deemed, in each case, to be
an Incurrence of such Indebtedness not permitted by this clause (vii);

 

(viii)        shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or a Guarantor; provided that any subsequent issuance or transfer of
any Capital Stock or any other event that results in any Guarantor that holds
such shares of Preferred Stock of a Restricted Subsidiary ceasing to be a
Guarantor or any other subsequent transfer of any such shares of Preferred Stock
(except to the Borrower or a Guarantor) shall be deemed, in each case, to be an
issuance of shares of Preferred Stock not permitted by this clause (viii);

 

(ix)          Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary of the Borrower; provided, that any such Indebtedness owed
by a Guarantor to a Restricted Subsidiary that is not a Guarantor is
subordinated in right of payment to the Obligations of such Guarantor pursuant
to an Intercompany Subordination Agreement; provided further, that any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary of the Borrower holding such
Indebtedness ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such Indebtedness (except to the Borrower or another Restricted
Subsidiary of the

 

32

--------------------------------------------------------------------------------



 

Borrower or any pledge of such Indebtedness constituting a Permitted Lien) shall
be deemed, in each case, to be an Incurrence of such Indebtedness not permitted
by this clause (ix);

 

(x)           Hedging Obligations of the Borrower or any Guarantor that are not
incurred for speculative purposes but: (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases or sales;

 

(xi)          obligations (including reimbursement obligations) in respect of
letters of credit and bank guarantees, performance, bid, appeal and surety
bonds, completion guarantees, workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, export or import, indemnities, customs,
revenue bonds or similar instruments of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

 

(xii)         Indebtedness or Disqualified Stock of the Borrower or any
Guarantor not otherwise permitted under this Agreement in an aggregate principal
amount or liquidation preference, which when aggregated with the principal
amount or liquidation preference of all other Indebtedness and Disqualified
Stock then outstanding and Incurred pursuant to this clause (xii), does not
exceed $10,000,000 at any one time outstanding (it being understood that any
Indebtedness Incurred pursuant to this clause (xii) shall cease to be deemed
Incurred or outstanding for purposes of this clause (xii) but shall be deemed
Incurred for purposes of Section 6.1(a) from and after the first date on which
the Borrower, or the Guarantor, as the case may be, could have Incurred such
Indebtedness under Section 6.1(a) without reliance upon this clause (xii));

 

(xiii)        any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of the Borrower or any other Restricted
Subsidiary so long as the Incurrence of such Indebtedness Incurred by the
Borrower or such other Restricted Subsidiary is permitted under the terms of
this Agreement; provided that if such Indebtedness is by its express terms
subordinated in right of payment to the Obligations or the Guarantee of any
Guarantor, as applicable, any such guarantee of such Guarantor with respect to
such Indebtedness shall be subordinated in right of payment to such Guarantor’s
Guarantee with respect to the Obligations substantially to the same extent as
such Indebtedness is subordinated to the Obligations or the Guarantee of such
Guarantor, as applicable;

 

(xiv)        the Incurrence by the Borrower or any Guarantor of Indebtedness or
Disqualified Stock of a Guarantor that serves to refund, refinance or defease
any Indebtedness (or any portion thereof) Incurred or Disqualified Stock issued
as permitted under Section 6.1(a) and clauses (ii), (iii), (iv), (xii), (xiii),
(xv), (xix) and (xxi) of this Section 6.1(b) or any Indebtedness or Disqualified
Stock Incurred to so refund or refinance such Indebtedness or Disqualified
Stock, including any additional Indebtedness or Disqualified Stock Incurred to
pay premiums (including tender premiums and paid-in-kind interest), fees,
expenses and defeasance costs in connection therewith (subject to the following
proviso, “Refinancing Indebtedness”) prior to its respective maturity; provided
that such Refinancing Indebtedness:

 

(1)           has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is Incurred that is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness or Disqualified Stock
being refunded, refinanced or defeased;

 

(2)           has a Stated Maturity that is not earlier than the earlier of
(x) the Stated Maturity of the Indebtedness being refunded or refinanced and
(y) 91 days following the Stated Maturity of the Obligations;

 

33

--------------------------------------------------------------------------------



 

(3)           to the extent such Refinancing Indebtedness refunds, refinances or
defeases (a) Indebtedness junior in right of payment and security to the
Obligations, such Refinancing Indebtedness is junior in right of payment and
security to the Obligations or a Guarantee to the same extent as such
Indebtedness being refunded, refinanced or defeased, as applicable, or
(b) Disqualified Stock, such Refinancing Indebtedness is Disqualified Stock;

 

(4)           is Incurred in an aggregate principal amount (or if issued with
original issue discount, an aggregate issue price) that is equal to or less than
the aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refunded,
refinanced or defeased plus premium (including tender premium and paid-in-kind
interest), fees, expenses and defeasance costs Incurred in connection with such
refinancing;

 

(5)           [reserved]; and

 

(6)           in the case of any Refinancing Indebtedness Incurred to refund,
refinance or defease Indebtedness outstanding under clause (iv), (xii), (xix) or
(xxi) of this Section 6.1(b), shall be deemed to have been Incurred and to be
outstanding under such clause (iv), (xii), (xix) or (xxi) of this
Section 6.1(b), as applicable, and not this clause (xiv) for purposes of
determining amounts outstanding under such clause (iv), (xii), (xix) or (xxi) of
this Section 6.1(b);

 

(xv)         Indebtedness or Disqualified Stock of (x) the Borrower or any
Restricted Subsidiary incurred to finance an acquisition of any property or
assets or (y) Persons that are acquired by the Borrower or any Restricted
Subsidiary or merged, consolidated or amalgamated with or into the Borrower or a
Restricted Subsidiary in accordance with the terms of this Agreement; provided
that, in each case, immediately after giving effect to such acquisition or
merger, consolidation or amalgamation either:

 

(1)           the Borrower would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 6.1(a); or

 

(2)           the Consolidated Leverage Ratio would be less than immediately
prior to such acquisition or merger, consolidation or amalgamation;

 

provided, further, that if, with respect to any Indebtedness incurred under this
clause (xiv), either (A) the property or assets so acquired are held in a
Restricted Subsidiary that is not a Guarantor or (B) the Person so acquired does
not become, upon acquisition, a Guarantor, then, in each case, the Borrower and
the Guarantors shall not guarantee any such Indebtedness, and such Indebtedness
shall have no recourse to any assets or property of the Borrower or the
Guarantors;

 

(xvi)        Indebtedness in respect of Qualified Junior Debt in an aggregate
principal amount not to exceed $30,000,000;

 

(xvii)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of receipt by the Borrower or the
applicable Restricted Subsidiary of notice of its Incurrence;

 

(xviii)      Indebtedness of the Borrower or any Restricted Subsidiary supported
by a letter of credit or bank guarantee issued pursuant to a loan agreement or
other credit facility, in a principal amount not in excess of the stated amount
of such letter of credit, to the extent such letter of credit or

 

34

--------------------------------------------------------------------------------



 

bank guarantee issued pursuant to such loan agreement or credit facility is
otherwise permitted by this Section 6.1;

 

(xix)        Contribution Indebtedness;

 

(xx)         Indebtedness of the Borrower or any Restricted Subsidiary
consisting of (x) the financing of insurance premiums or (y) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(xxi)        Indebtedness of the Borrower or any Guarantor Incurred in
connection with an Investment in, or representing guarantees of Indebtedness of,
joint ventures of the Borrower or any Guarantor in an aggregate principal
amount, at any one time outstanding, not to exceed $1,000,000 at the time of
Incurrence;

 

(xxii)       Indebtedness of the Borrower or any Guarantor issued to any joint
venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business in connection with the cash
management operations (including with respect to intercompany self-insurance
arrangements) of the Borrower or any Guarantor, at any one time not to exceed
$500,000;

 

(xxiii)      the Incurrence by the Borrower or any Guarantor of Subordinated
Indebtedness that is unsecured and subordinated in right of payment to the
Obligations with a Stated Maturity and, if applicable, a First Amortization Date
no earlier than 91 days following the Stated Maturity of the Obligations;

 

(xxiv)     Indebtedness related to unfunded pension fund and other employee
benefit plan obligations and liabilities to the extent they are permitted to
remain unfunded under applicable law; and

 

(xxv)      Indebtedness of Restricted Subsidiaries that are not Guarantors, at
any one time not to exceed $1,000,000 at the time of Incurrence.

 

For purposes of determining compliance with this Section 6.1, in the event that
an item of Indebtedness or Disqualified Stock (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in clauses (i) through (xxiv) of this Section 6.1(b) or is entitled to be
Incurred pursuant to Section 6.1(a), the Borrower shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such item of
Indebtedness or Disqualified Stock (or any portion thereof) in any manner that
complies with this Section 6.1; provided that any Indebtedness outstanding under
this Agreement shall at all times be allocated to clause (i) of this
Section 6.1(b).

 

Accrual of interest, the accretion of accreted value, the payment of interest in
the form of additional Indebtedness with the same terms, the payment of
dividends on Preferred Stock in the form of additional shares of Preferred Stock
of the same class, amortization or accretion of original issue discount or
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this Section 6.1. Guarantees of, or obligations in respect
of letters of credit relating to, Indebtedness that is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 6.1.

 

For purposes of determining compliance with any U.S. Dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. Dollar-equivalent
principal amount of Indebtedness denominated

 

35

--------------------------------------------------------------------------------



 

in a non-U.S. currency shall be calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was Incurred, in the case
of term debt, or first committed or first Incurred (whichever yields the higher
U.S. Dollar equivalent), in the case of revolving credit debt. Notwithstanding
any other provision of this Section 6.1, the maximum amount of Indebtedness that
the Borrower or any Restricted Subsidiary of the Borrower may incur pursuant to
this Section 6.1 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values following the incurrence of
such Indebtedness.

 

6.2.         Liens.  The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, Incur or suffer to
exist: any Lien (except Permitted Liens) on any asset or property of the
Borrower or such Restricted Subsidiary securing Indebtedness.

 

For purposes of determining compliance with this Section 6.2, in the event that
a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of Liens described in the foregoing
paragraph or in clauses (1) through (37) of the definition of “Permitted Liens”
(other than clauses 7(B) and 7(C) of such definition), then the Borrower shall,
in its sole discretion, classify or reclassify, or later divide, classify or
reclassify, such Lien securing an item of Indebtedness (or any portion thereof)
in any manner that complies with this Section 6.2.

 

With respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the Incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the payment of interest or dividends in the form of additional
Indebtedness, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies, in each case in respect of such Indebtedness.

 

The Liens granted in favor of the Agent on the Collateral to secure the
Obligations shall also be subordinated to the Permitted Liens set forth in
clauses (6), (8) and (9) of the definition of “Permitted Liens” and (as it
relates to such clauses) clauses (20) and (30).

 

6.3.         Restrictions on Fundamental Changes.

 

(a)           The Borrower shall not, directly or indirectly, consolidate,
amalgamate or merge with or into or wind up or convert into (whether or not the
Borrower is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

 

(i)            (x) the Borrower is the surviving Person or the Person formed by
or surviving any such consolidation, amalgamation, merger, winding up or
conversion (if other than the Borrower) or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made is a
corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state thereof or the District of
Columbia (the Borrower or such Person, as the case may be, being herein called
the “Successor Company”); and (y) the Successor Company (if other than the
Borrower) expressly assumes all the obligations of the Borrower under this
Agreement, the Obligations, the Closing Date Intercreditor Agreement and the
Loan Documents pursuant to supplemental agreements or other documents or
instruments in form reasonably satisfactory to the Agent;

 

(ii)           immediately after giving effect to such transaction (and treating
any Indebtedness that becomes an obligation of the Successor Company or any of
its Restricted Subsidiaries as a result of

 

36

--------------------------------------------------------------------------------



 

such transaction as having been Incurred by the Successor Company or such
Restricted Subsidiary at the time of such transaction) no Default shall have
occurred and be continuing;

 

(iii)          immediately after giving pro forma effect to such transaction, as
if such transaction had occurred on the first day of the applicable four-quarter
measurement period (and treating any Indebtedness that becomes an obligation of
the Successor Company or any of its Restricted Subsidiaries as a result of such
transaction as having been Incurred by the Successor Company or such Restricted
Subsidiary at the time of such transaction), either:

 

(A)          the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 6.1(a); or

 

(B)          the Consolidated Leverage Ratio for the Successor Company and its
Restricted Subsidiaries would be less than such ratio for the Borrower and its
Restricted Subsidiaries immediately prior to such transaction;

 

(iv)          each Guarantor, unless it is the other party to the transactions
described above, shall have by supplemental agreements confirmed that its
Guarantee shall apply to such Person’s obligations under this Agreement and the
Obligations; and

 

(v)           the Borrower shall have delivered to the Agent (A) an Officers’
Certificate and an opinion of counsel, each stating (to the extent applicable
with respect to such opinion of counsel) that such transaction and such
supplemental agreements (if any) comply with this Agreement and the obligations
of the Borrower under this Agreement, the Obligations, the Closing Date
Intercreditor Agreement and the Loan Documents remain obligations of the
Successor Company and confirming the necessary actions to continue the
perfection and priority of the Agent’s Lien in the Collateral and of the
preservation of its rights therein and (B) an Officers’ Certificate stating that
such necessary actions have been taken (together with evidence thereof) promptly
and in any event no later than 30 days following such transaction.

 

The Successor Company (if other than the Borrower) shall succeed to, and be
substituted for, the Borrower under this Agreement, the Obligations, the Closing
Date Intercreditor Agreement and the Loan Documents, and in such event the
Borrower will automatically be released and discharged from its obligations
under this Agreement, the Obligations and the Loan Documents. Notwithstanding
the foregoing clauses (ii) and (iii) of this Section 6.3(a), any Restricted
Subsidiary may merge, consolidate or amalgamate with or transfer all or
substantially all of its properties and assets to the Borrower or to another
Restricted Subsidiary. This Article 5 will not apply to a consolidation,
amalgamation, merger, conversion, sale, assignment, transfer, lease, conveyance
or other disposition of property or assets between or among any of the Borrower
and its Restricted Subsidiaries or between or among one or more Restricted
Subsidiaries of the Borrower.

 

(b)           Subject to the provisions of Section 15.11 (which govern the
release of a Guarantee upon the sale or disposition of a Restricted Subsidiary
of the Borrower that is a Guarantor), none of the Guarantors shall, and the
Borrower shall not permit any Guarantor to, directly or indirectly, consolidate,
amalgamate or merge with or into or wind up or convert into (whether or not such
Guarantor is the surviving Person), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

 

(i)            either (A) such Guarantor is the surviving Person or the Person
formed by or surviving any such consolidation, amalgamation, merger, winding up
or conversion (if other than such Guarantor) or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have

 

37

--------------------------------------------------------------------------------



 

been made is a corporation, partnership or limited liability company organized
or existing under the laws of the jurisdiction of its formation (such Guarantor
or such Person, as the case may be, being herein called the “Successor
Guarantor”) and the Successor Guarantor (if other than such Guarantor) expressly
assumes all the obligations of such Guarantor under this Agreement and, if
applicable, such Guarantors’ Guarantee and the Loan Documents pursuant to a
supplemental agreement or other documents or instruments in form reasonably
satisfactory to the Agent or (B) such sale or disposition or consolidation,
amalgamation or merger is made to a Person who is not the Borrower or a
Restricted Subsidiary and is not in violation of Section 6.4 (in which case such
Guarantor shall be released from its Guarantee); and

 

(ii)           the Successor Guarantor (if other than such Guarantor) or the
Borrower shall have delivered or caused to be delivered to the Agent an
Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, amalgamation, merger, winding up, conversion, sale, assignment,
transfer, lease, conveyance or disposition and such supplemental agreement (if
any) comply with this Agreement.

 

Except as otherwise provided in this Agreement, the Successor Guarantor (if
other than such Guarantor) will succeed to, and be substituted for, such
Guarantor under this Agreement, such Guarantor’s Guarantee and the Loan
Documents, and in such event such Guarantor will automatically be released and
discharged from its obligations under this Agreement, such Guarantor’s Guarantee
and the Loan Documents.

 

Notwithstanding the foregoing, any Guarantor may consolidate, amalgamate, merge
with or into or wind up or convert into, or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets to, the Borrower or any other Guarantor.

 

6.4.         Disposal of Assets.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless (x) the Borrower or any of
its Restricted Subsidiaries, as the case may be, receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of, and
(y) at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of Cash Equivalents;
provided that the amount of:

 

(i)            any liabilities (as shown on the Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) of the Borrower
or any Restricted Subsidiary of the Borrower (other than liabilities (1) that
are by their terms subordinated in right of payment to the Obligations or any
Guarantee, (2) that are unsecured, (3) that are secured by a Lien on any
Collateral ranking junior to the Liens on such Collateral securing the
Obligations or any Guarantee or (4) that are owed to the Borrower, a Subsidiary
or any Affiliate of the foregoing) that are assumed by the transferee of any
such assets or that are otherwise cancelled or terminated in connection with the
transaction with such transferee;

 

(ii)           any notes or other obligations or other securities or assets
received by the Borrower or such Restricted Subsidiary of the Borrower from such
transferee that are converted by the Borrower or such Restricted Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received); and

 

(iii)          any Designated Non-cash Consideration received by the Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value (as determined in good faith by the Borrower), taken together with
all other Designated Non-cash Consideration received pursuant to this clause
(iii) that is at that time outstanding, not to exceed $1,000,000 (with the Fair
Market

 

38

--------------------------------------------------------------------------------



 

Value of each item of Designated Non-cash Consideration being measured at the
time received and without giving effect to subsequent changes in value)

 

shall be deemed to be Cash Equivalents for the purposes of this Section 6.4(a).

 

6.5.         Nature of Business.  The Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, principally engage in any line of
business other than those businesses engaged in on the Closing Date and any
similar business.

 

6.6.         [Reserved].

 

6.7.         Restricted Payments.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

 

(i)            declare or pay any dividend or make any distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving the Borrower (other than (A) dividends or distributions
by the Borrower payable solely in Equity Interests (other than Disqualified
Stock) of the Borrower or (B) dividends or distributions by a Restricted
Subsidiary), provided that, in the case of any dividend or distribution payable
on or in respect of any class or series of securities issued by a Restricted
Subsidiary other than a Wholly Owned Restricted Subsidiary, the Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities;

 

(ii)           purchase or otherwise acquire or retire for value any Equity
Interests (other than Disqualified Stock) of the Borrower or any direct or
indirect parent of the Borrower;

 

(iii)          purchase or otherwise acquire or retire for value any
Disqualified Stock of the Borrower or any direct or indirect parent of the
Borrower;

 

(iv)          make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case, prior to scheduled
repayment or scheduled maturity, any Subordinated Indebtedness of the Borrower
or any of its Restricted Subsidiaries (other than the payment, redemption,
repurchase, defeasance, acquisition or retirement of (A) Subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such payment, redemption, repurchase, defeasance, acquisition or retirement,
unless such sinking fund obligation, principal installment or final maturity
occurs within one year of the Stated Maturity of the Obligations, and
(B) Indebtedness permitted under clauses (vii) and (ix) of Section 6.1(b)); or

 

(v)           make any Restricted Investment

 

(all such payments and other actions set forth in clauses (i) through (v) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment (other than a Restricted Payment under clause
(iii) above, for which the following exception shall not be applicable):

 

(1)           no Default shall have occurred and be continuing or would occur as
a consequence thereof;

 

39

--------------------------------------------------------------------------------



 

(2)           immediately after giving effect to such Restricted Payment on a
pro forma

 

basis, the Borrower could Incur $1.00 of additional Indebtedness under
Section 6.1(a); and

 

(3)           such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Borrower and its Restricted Subsidiaries
after the Closing Date (including Restricted Payments permitted by clauses (i),
(v) (to the extent such dividends did not reduce Consolidated Net Income), and
(xv) of Section 6.7(b), but excluding all other Restricted Payments permitted by
Section 6.7(b)), is less than the amount equal to the Cumulative Credit (with
the amount of any Restricted Payment made under this Section 6.7 in any property
other than cash being equal to the Fair Market Value (as determined in good
faith by the Borrower) of such property at the time such Restricted Payment is
made).

 

(b)           The provisions of Section 6.7(a) shall not prohibit:

 

(i)            the payment of any dividend or distribution within 60 days after
the date of declaration thereof, if at the date of declaration such payment
would have complied with the provisions of this Agreement;

 

(ii)           (A) the redemption, repurchase, retirement or other acquisition
of any Equity Interests (“Retired Capital Stock”) of the Borrower or any direct
or indirect parent of the Borrower or Subordinated Indebtedness of the Borrower,
any direct or indirect parent of the Borrower or any Guarantor in exchange for,
or out of the proceeds of, the substantially concurrent sale of, Equity
Interests of the Borrower or any direct or indirect parent of the Borrower or
contributions to the equity capital of the Borrower (other than any Disqualified
Stock or any Equity Interests sold to a Subsidiary of the Borrower or to an
employee stock ownership plan or any trust established by the Borrower or any of
its Subsidiaries) (collectively, including any such contributions, “Refunding
Capital Stock”); and (B) the declaration and payment of accrued dividends on the
Retired Capital Stock out of the proceeds of the substantially concurrent sale
(other than to a Subsidiary of the Borrower or to an employee stock ownership
plan or any trust established by the Borrower or any of its Subsidiaries) of
Refunding Capital Stock;

 

(iii)          the redemption, repurchase, defeasance or other acquisition or
retirement of Subordinated Indebtedness of the Borrower or any Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
(x) Equity Interests of the Borrower or any direct or indirect parent of the
Borrower (which Equity Interests shall be deemed to be Refunding Capital Stock)
or (y) new Indebtedness of the Borrower or a Guarantor that is Incurred in
accordance with Section 6.1 so long as, with respect to this clause (y):

 

(A)          the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount (or accreted value, if
applicable), plus any accrued and unpaid interest, of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value (plus
the amount of any premium required to be paid under the terms of the instrument
governing the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired, plus paid-in-kind interest, plus any tender premiums or any
defeasance costs, fees and expenses incurred in connection therewith);

 

(B)          such Indebtedness is subordinated in right of payment and as to
Lien priority with respect to the Collateral to the Obligations at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, defeased, acquired or retired for value;

 

40

--------------------------------------------------------------------------------



 

(C)          such Indebtedness has a Stated Maturity and, if applicable, a First
Amortization Date equal to or later than the earlier of (x) the Stated Maturity
of the Subordinated Indebtedness being so redeemed, repurchased, acquired or
retired and (y) 91 days following the Stated Maturity of any Obligations then
outstanding; and

 

(D)          such Indebtedness has a Weighted Average Life to Maturity at the
time Incurred that is not less than the remaining Weighted Average Life to
Maturity of the Subordinated Indebtedness being so redeemed, repurchased,
defeased, acquired or retired;

 

(iv)          the repurchase, retirement or other acquisition (or dividends to
any direct or indirect parent of the Borrower to finance any such repurchase,
retirement or other acquisition) for value of Equity Interests of the Borrower
or any direct or indirect parent of the Borrower held by any future, present or
former employee, director or consultant of the Borrower or any direct or
indirect parent of the Borrower or any Subsidiary of the Borrower pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or other agreement or arrangement; provided that the
aggregate amounts paid under this clause (iv) do not exceed $750,000 in any
calendar year (with unused amounts in any calendar year being permitted to be
carried over for the next succeeding calendar year subject to a maximum payment
(without giving effect to the following proviso) of $1,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

 

(A)          the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) to members of management, directors or consultants
of the Borrower and its Restricted Subsidiaries or any direct or indirect parent
of the Borrower that occurs after the Closing Date (provided that the amount of
such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend shall be excluded from the calculation of the Cumulative
Credit; plus

 

(B)          the cash proceeds of key man life insurance policies received by
the Borrower or any direct or indirect parent of the Borrower (to the extent
contributed to the Borrower) or the Borrower’s Restricted Subsidiaries after the
Closing Date;

 

provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A) and (B) above in any one or more
calendar years; and provided, further, that cancellation of Indebtedness owing
to the Borrower or any Restricted Subsidiary from any present or former
employees, directors, officers or consultants of the Borrower or any Restricted
Subsidiary or the direct or indirect parent of the Borrower will not be deemed
to constitute a Restricted Payment for purposes of this Section 6.7 or any other
provision of this Agreement;

 

(v)           the declaration and payment of dividends or distributions to
holders of any class or series of Disqualified Stock of the Borrower or any of
its Restricted Subsidiaries issued or incurred in accordance with Section 6.1;

 

(vi)          the declaration and payment of dividends or distributions (a) to
holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) issued after the Closing Date and (b) to any direct or
indirect parent of the Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of any direct or indirect parent of the
Borrower issued after the Closing Date; provided, however, that, (A) immediately
after giving effect to such declaration (and the payment of dividends or
distributions) on a pro forma basis, the Borrower would be able to Incur at
least $1.00 of

 

41

--------------------------------------------------------------------------------



 

additional Indebtedness pursuant to the Consolidated Leverage Ratio test set
forth in Section 6.1(a) and (B) the aggregate amount of dividends declared and
paid pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by the Borrower from any such sale of Designated Preferred Stock (other
than Disqualified Stock) issued after the Closing Date;

 

(vii)         [reserved];

 

(viii)        payments or distributions to dissenting stockholders or
equityholders pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of the Borrower and the Restricted Subsidiaries, taken as a whole,
that complies with Section 6.3;

 

(ix)          other Restricted Payments that are made with Excluded
Contributions;

 

(x)           other Restricted Payments in an aggregate amount not to exceed
$2,000,000;

 

(xi)          [reserved];

 

(xii)         the repurchase of Equity Interests deemed to occur upon the
exercise or vesting of stock options, warrants or phantom stock, in each case,
to the extent such Equity Interest (i) represents all or a portion of the
exercise price of those stock options, warrants or phantom stock or (ii) are
surrendered in connection with satisfying any federal or state tax obligation
incurred in connection with such exercise or vesting;

 

(xiii)        [reserved]; and

 

(xiv)        Restricted Payments by the Borrower or any Restricted Subsidiary to
allow the payment of cash in lieu of the issuance of fractional shares upon the
exercise of options or warrants or upon the conversion or exchange of Capital
Stock of any such Person (including dividends, splits, combinations and business
combinations);

 

provided, that at the time of, and immediately after giving effect to, any
Restricted Payment permitted under clauses (iv), (v), (vi), (vii), (x) and
(xiv) of this Section 6.7(b), no Default shall have occurred and be continuing
or would occur as a consequence thereof.

 

(c)           To the extent a Restricted Subsidiary is no longer a Subsidiary
(to the extent that the Borrower retains an Investment in such Person), all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary which is no longer a Subsidiary shall be
deemed to be a Restricted Payment in an amount determined as set forth in the
definition of “Investments”. Such event that causes a Restricted Subsidiary to
no longer be a Subsidiary shall only be permitted if a Restricted Payment or
Permitted Investment in such amount would be permitted at such time.

 

(d)           For purposes of determining compliance with this Section 6.7, in
the event that a Restricted Payment (or any portion thereof) meets the criteria
of more than one of the categories described in Section 6.7(b) or is entitled to
be made pursuant to Section 6.7(a), the Borrower may, in its sole discretion,
classify or reclassify, or later divided, classify or reclassify, such
Restricted Payment (or any portion thereof) in any manner that complies with
this Section 6.7.

 

42

--------------------------------------------------------------------------------



 

6.8.         Accounting Methods.  Borrower will not, and will not permit any of
its Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP) without the prior written
consent of the Agent (acting at the direction of the Required Lenders).

 

6.9.         [Reserved].

 

6.10.       Transactions with Affiliates.

 

(a)           The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $500,000, unless:

 

(i)            such Affiliate Transaction is on terms that are not materially
less favorable to the Borrower or the relevant Restricted Subsidiary than those
that could have been obtained in a comparable transaction by the Borrower or
such Restricted Subsidiary with an unrelated Person; and

 

(ii)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$2,500,000, the Borrower delivers to the Agent a resolution adopted by the
majority of disinterested members of the Board of Directors of the Borrower
approving such Affiliate Transaction, evidenced by an Officers’ Certificate
certifying that such Affiliate Transaction complies with clause (i) above.

 

(b)           The provisions of Section 6.10(a) shall not apply to the
following:

 

(i)            any transaction or series of transactions between or among any of
the Borrower and the Guarantors, including any payment to, or sale, lease,
transfer or other disposition of any properties or assets to, or purchase of any
property or assets from, or any contract, agreement, amendment, understanding,
loan, advance or guarantee with, or for the benefit of, any of the Borrower and
the other Loan Parties (or an entity that becomes a Loan Party as a result of
such transaction);

 

(ii)           Restricted Payments permitted by Section 6.7;

 

(iii)          the payment of reasonable and customary compensation, benefits,
fees and reimbursement of expenses paid to, and indemnity, contribution and
insurance provided on behalf of, officers, directors, employees, agents or
consultants of the Borrower or any Restricted Subsidiary;

 

(iv)          transactions in which the Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 6.10(a)(i);

 

(v)           payments, advances or loans (or cancellation of loans) to
officers, directors, employees or consultants of the Borrower or any of the
Restricted Subsidiaries of the Borrower and employment agreements, stock option
plans, consulting agreements, restrictive covenants agreements, expense
reimbursement arrangements, indemnification agreements, severance and separation
agreements and other similar arrangements with such officers, directors,
employees, agents or consultants that, in each case, are entered into in the
ordinary course of business (including, in each case, payments pursuant
thereto);

 

43

--------------------------------------------------------------------------------



 

(vi)          any agreement as in effect as of the Closing Date or any amendment
thereto (so long as any such agreement together with all amendments thereto,
taken as a whole, is not more disadvantageous to the Lenders of the Obligations
in any material respect than the original agreement as in effect on the Closing
Date) or any transaction contemplated thereby as determined in good faith by the
Borrower;

 

(vii)         the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
or equityholders agreement (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date and any amendment thereto or similar transactions, agreements or
arrangements that it may enter into thereafter; provided that the existence of,
or the performance by the Borrower or any of its Restricted Subsidiaries of its
obligations under, any future amendment to any such existing transaction,
agreement or arrangement or under any similar transaction, agreement or
arrangement entered into after the Closing Date shall only be permitted by this
clause (vii) to the extent that the terms of any such existing transaction,
agreement or arrangement together with all amendments thereto, taken as a whole,
or new transaction, agreement or arrangement are not otherwise more
disadvantageous to the Lenders of the Obligations in any material respect than
the original transaction, agreement or arrangement as in effect on the Closing
Date;

 

(viii)        (A) transactions with customers, clients, suppliers or purchasers
or sellers of goods or services, or transactions otherwise relating to the
purchase or sale of goods or services, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement, which are
fair to the Borrower and its Restricted Subsidiaries (as applicable) in the
reasonable determination of the Borrower, or are on terms at least as favorable
as might reasonably have been obtained at such time from an unaffiliated party
or (B) transactions with joint ventures that are not otherwise prohibited by the
terms of this Agreement;

 

(ix)          [reserved];

 

(x)           the issuance of Equity Interests (other than Disqualified Stock)
of the Borrower to any Person;

 

(xi)          the issuances of securities or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock option and stock ownership plans or similar employee or
director benefit plans approved by the Board of Directors of the Borrower or any
direct or indirect parent of the Borrower or of a Restricted Subsidiary of the
Borrower, as appropriate, in good faith;

 

(xii)         any contribution to the capital of the Borrower;

 

(xiii)        [reserved];

 

(xiv)        transactions between the Borrower or any of its Restricted
Subsidiaries and any Person, a director of which is also a director of the
Borrower or any direct or indirect parent of the Borrower; provided, however,
that such director abstains from voting as a director of the Borrower or such
direct or indirect parent, as the case may be, on any matter involving such
other Person;

 

(xv)         [reserved];

 

44

--------------------------------------------------------------------------------



 

(xvi)        intercompany transactions undertaken in good faith for the purpose
of improving the consolidated tax efficiency of the Borrower and its
Subsidiaries and not for the purpose of circumventing compliance with any
covenant set forth in this Agreement; and

 

(xvii)       the formation and maintenance of any consolidated group or subgroup
for tax, accounting or cash pooling or management purposes in the ordinary
course of business.

 

6.11.       Use of Proceeds.  The Borrower will not, and will not permit any of
its Subsidiaries to use the proceeds of Revolving Loans made hereunder for any
purpose other than (a) consistent with the terms and conditions hereof, for
their lawful and permitted purposes (including that no part of the proceeds of
the loans made to the Borrower will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors) and (b) on the Closing Date, to
pay the fees, costs, and expenses incurred in connection with this Agreement,
the other Loan Documents, and the transactions contemplated hereby and thereby.

 

6.12.       [Reserved].

 

6.13.       [Reserved].

 

6.14.       [Reserved].

 

6.15.       [Reserved].

 

6.16.       [Reserved].

 

6.17.       Dividend and Other Payment Restrictions Affecting Subsidiaries.

 

The Borrower shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or consensual restriction on the
ability of any Restricted Subsidiary to:

 

(a)           (i) pay dividends or make any other distributions to the Borrower
or any of its Restricted Subsidiaries (1) on its Capital Stock or (2) with
respect to any other interest or participation in, or measured by, its profits
or (ii) pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries;

 

(b)           make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

 

(c)           sell, lease or transfer any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries,

 

except in each case for such encumbrances or restrictions existing under or by
reason of:

 

(1)           contractual encumbrances or restrictions in effect on the Closing
Date;

 

(2)           the Loan Documents;

 

(3)           applicable law or any applicable rule, regulation or order;

 

(4)           any agreement or other instrument relating to Indebtedness of a
Person acquired by the Borrower or any Restricted Subsidiary that was in
existence at the time of such acquisition (but not

 

45

--------------------------------------------------------------------------------



 

created in contemplation thereof or to provide all or any portion of the funds
or guarantees utilized to consummate such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired;

 

(5)           contracts or agreements for the sale of assets, including any
restriction with respect to a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of the Capital Stock or
assets of such Restricted Subsidiary pending the closing of such sale or
disposition;

 

(6)           documents relating to secured Indebtedness otherwise permitted to
be Incurred pursuant to Sections 6.1 and 6.2, which restrictions are
restrictions on the transfer of assets securing such secured Indebtedness;

 

(7)           restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

 

(8)           customary provisions in joint venture agreements, collaboration
agreements, intellectual property licenses and other similar agreements entered
into in the ordinary course of business;

 

(9)           purchase money obligations for property acquired and Capitalized
Lease Obligations in the ordinary course of business;

 

(10)         customary provisions contained in contracts, leases, licenses and
other similar agreements entered into in the ordinary course of business
(including non-assignment provisions);

 

(11)         [reserved];

 

(12)         other Indebtedness, Disqualified Stock or Preferred Stock of the
Borrower or any Restricted Subsidiary that do not materially affect the
Borrower’s ability to make anticipated principal or interest payments on the
Obligations (as determined in good faith by the Borrower), provided that such
Indebtedness, Disqualified Stock or Preferred Stock is permitted to be Incurred
subsequent to the Closing Date under Section 6.1;

 

(13)         any Permitted Investment (to the extent such encumbrance or
restriction was not made in contemplation of such Permitted Investment and were
in existence on the date of such Permitted Investment);

 

(14)         customary provisions imposed on the transfer of copyrighted or
patented materials;

 

(15)         contracts entered into in the ordinary course of business, not
relating to any Indebtedness, and that do not, individually or in the aggregate,
detract from the value of property or assets of the Borrower or any Restricted
Subsidiary in any manner material to the Borrower or any Restricted Subsidiary;

 

(16)         agreements governing other Indebtedness permitted to be incurred
under Section 6.1 hereof and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided, that the restrictions therein either (i) are not
materially more restrictive than those contained in agreements governing
Indebtedness in effect on the Closing Date, or (ii) are not materially more
disadvantageous to the Lenders than is customary in

 

46

--------------------------------------------------------------------------------



 

comparable financings (as determined by the Borrower in good faith) and, in the
case of (ii), the Borrower determines (in good faith) that such encumbrance or
restriction will not affect the Borrower’s ability to make principal or interest
payments on the Revolving Loans; or

 

(17)         any encumbrances or restrictions of the type referred to in clauses
(a), (b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(14) above; provided, that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements, or refinancings are,
in the good faith judgment of the Borrower, no more restrictive with respect to
such dividend or other payment restrictions prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

 

For purposes of determining compliance with this Section 6.17, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on other Capital Stock
shall not be deemed a restriction on the ability to make distributions on
Capital Stock and (ii) the subordination of loans or advances made to the
Borrower or a Restricted Subsidiary of the Borrower to other Indebtedness
Incurred by the Borrower or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.

 

6.18.       Minimum Liquidity.  The Borrower shall not permit Consolidated
Liquidity measured at the end of each fiscal quarter of the Borrower, commencing
with the fiscal quarter ending on December 31, 2019, to be less than the Minimum
Liquidity Amount.

 

6.19.       Permitted Cure Securities. Notwithstanding anything to the contrary
contained in Article VIII, in the event that the Borrower fails to comply with
the requirements of the covenant contained in Section 6.18 with respect to any
financial quarter, from the last day of such fiscal quarter until the expiration
of the tenth Business Day subsequent to such date, the Borrower shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of the Borrower (the “Cure Right”), and upon the
receipt by the Borrower of such cash (the “Cure Amount”), pursuant to the
exercise of the Cure Right, Consolidated Liquidity shall be recalculated with
the Cure Amount being added to the amount of Consolidated Liquidity as of the
relevant date of determination, solely for the purpose of measuring the covenant
contained in Section 6.18 and not for any other purpose under this Agreement;
provided, that a Cure Right shall not be exercised more than three times during
the term of this Agreement. If, after giving effect to the adjustments in this
Section 6.19, the Borrower shall then be in compliance with the requirements of
the covenant contained in Section 6.18, the Borrower shall be deemed to have
satisfied the requirements of the covenant contained in Section 6.18 as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and any related Default under
Section 8.2(d) shall be deemed cured.

 

7.                                      [RESERVED].

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1.         Payments.  If Borrower fails to pay when due and payable, or when
declared due and payable, (a) all or any portion of the Obligations consisting
of interest, fees, or charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in

 

47

--------------------------------------------------------------------------------



 

part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of five (5) Business Days or (b) all or any portion of the
principal of the Loans;

 

8.2.         Covenants.  If any Loan Party or any of its Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 5.1 or 5.2 (and, with respect to such Sections
5.1 or 5.2, such failure continues for a period of five (5) Business Days), 5.3
(solely with respect to the Borrower’s existence and good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if the Borrower refuses to allow
Agent or its representatives or agents to visit the Borrower’s properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss the Borrower’s affairs, finances, and accounts with officers
and employees of the Borrower), 5.10, 5.11 or 5.19 of this Agreement or
(ii) Section 6 of this Agreement (other than Section 6.18);

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than with respect to the Borrower’s
existence and good standing in its jurisdiction of organization), 5.4, 5.5, 5.8,
or 5.12 of this Agreement and such failure continues for a period of 10 days
after the earlier of (i) the date on which such failure shall first become known
to any officer of the Borrower or (ii) the date on which written notice thereof
is given to the Borrower by Agent;

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement (other than Section 6.18), or in any of the other
Loan Documents, in each case, other than any such covenant or agreement that is
the subject of another provision of this Section 8 (in which event such other
provision of this Section 8 shall govern), and such failure continues for a
period of 30 days after the earlier of (i) the date on which such failure shall
first become known to any officer of the Borrower or (ii) the date on which
written notice thereof is given to the Borrower by Agent; or

 

(d)           the Borrower and its Restricted Subsidiaries fail to comply with
the covenant contained in Section 6.18 of this Agreement with respect to any
fiscal quarter, and such failure to comply is not cured pursuant to Section 6.18
prior to the expiration of the tenth Business Day after the end of the relevant
fiscal quarter.

 

8.3.         Judgments.  If one or more final judgments for the payment of money
involving an aggregate amount of $2,000,000 or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment during which (1) the same is not
discharged, satisfied, vacated, or bonded pending appeal, or (2) a stay of
enforcement thereof is not in effect or (b) enforcement proceedings are
commenced upon such judgment;

 

8.4.         Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced by a Loan Party or any of its Subsidiaries, or any Loan Party or any
of its Subsidiaries shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due;

 

8.5.         Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced against a Loan Party or any of its Subsidiaries and any of the
following events occur: (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) such
Insolvency Proceeding remains undismissed and unstayed for a period of 60
consecutive calendar days, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all

 

48

--------------------------------------------------------------------------------



 

or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

 

8.6.         Default Under Other Agreements.  If there is (a) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries is a party
with one or more third Persons relative to a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate principal amount of $2,000,000
or more, and such default (i) occurs at the final maturity of the obligations
thereunder, (ii) results in a right by such third Person, irrespective of
whether exercised, to accelerate the maturity of such Loan Party’s or its
Subsidiary’s obligations thereunder (after giving effect to any notice or lapse
of time if required thereunder) or (iii) causes the maturity of such Loan
Party’s or its Subsidiary’s obligations thereunder to be accelerated, (b) an
involuntary early termination of one or more Hedge Agreements to which a Loan
Party or any of its Subsidiaries is a party involving an aggregate principal
amount of $2,000,000 or more or (c) the occurrence of an “Event of Default”
under and as defined in the Senior Secured Indenture;

 

8.7.         Representations, etc.  If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or  deemed making thereof;

 

8.8.         Guaranty.  If the obligation of any Guarantor under the guaranty
contained in the Guarantee is limited or terminated by operation of law or by
such Guarantor (other than in accordance with the terms of this Agreement);

 

8.9.         Security Documents.  If the Collateral Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected and first priority Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
a transaction permitted under this Agreement or (b) as the result of the failure
of Agent to maintain possession of any Collateral actually delivered to it;

 

8.10.       Loan Documents.  The validity or enforceability of any Loan Document
shall at any time for any reason  (other than solely as the result of an action
or failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or any Loan Party or any of its Subsidiaries shall challenge the
enforceability of any material provision of any Loan Document in writing or
shall assert in writing that any material provision of any such Loan Document
has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its or their terms (other than by reason of the payment in full
of the Obligations or any other termination of any Loan Document in accordance
with the terms thereof); or the Liens on any material portion of the Collateral
purported to be created under any of the Loan Documents shall cease to be, or
shall be asserted in writing by any Loan Party or any of its Subsidiaries not to
be, a valid and perfected Lien in such material portion of the Collateral, with
the priority required pursuant to this Agreement; or

 

8.11.       Change in Control.  A Change of Control shall occur.

 

49

--------------------------------------------------------------------------------



 

9.                                      RIGHTS AND REMEDIES.

 

9.1.         Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, with the consent of the Required
Lenders and, at the instruction of the Required Lenders, shall (in each case
under clauses (a) or (b) by written notice to the Borrower), in addition to any
other rights or remedies provided for hereunder or under any other Loan Document
or by applicable law, do any one or more of the following:

 

(a)           declare the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable and the Borrower shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by the
Borrower;

 

(b)           declare the Commitments terminated, whereupon the Commitments
shall immediately be terminated together with any obligation of any Revolving
Lender to make Revolving Loans; and

 

(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to the Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations, inclusive of the principal of, and any and all accrued and unpaid
interest and fees in respect of, the Loans and all other Obligations, whether
evidenced by this Agreement or by any of the other Loan Documents, shall
automatically become and be immediately due and payable and the Borrower shall
automatically be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice or other requirements of any kind, all
of which are expressly waived by the Borrower.

 

9.2.         Remedies Cumulative.  The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1.       Demand; Protest; etc.  The Borrower waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which the Borrower may in any way be liable.

 

10.2.       The Lender Group’s Liability for Collateral.  The Borrower hereby
agrees that:  (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Borrower,
except to the extent such loss, damage or destruction is determined by a final
non-appealable judgment of

 

50

--------------------------------------------------------------------------------



 

a court of competent jurisdiction to have directly resulted from the Agent’s and
Lender’s bad faith, gross negligence or willful misconduct.

 

10.3.                     Indemnification.  The Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons and the Lender-Related Persons (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (within thirty days of
demand therefor and irrespective of whether suit is brought) (limited, in the
case of legal fees and expenses, to reasonable and documented out-of-pocket fees
and expenses of one counsel to the Agent, any Sub-Agent and the Lenders (taken
as a whole), which counsel shall be selected by the Initial Lenders (and
consented to by the Agent) to the extent they collectively hold greater than 50%
of the aggregate Revolver Commitments, unless a conflict exists as determined in
the reasonable judgment of any such party in which case(s) the reasonable and
documented out-of-pocket fees, charges and disbursements of one additional
counsel for all such affected parties shall be covered), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring or workout with respect hereto) of
this Agreement, any of the other Loan Documents, or the transactions
contemplated hereby or thereby or the monitoring of Borrower’s and its
Subsidiaries’ compliance with the terms of the Loan Documents (provided, that
the indemnification in this clause (a) shall not extend to (i) disputes solely
between or among the Lenders that do not involve any acts or omissions of any
Loan Party, or (ii) disputes solely between or among the Lenders and their
respective Affiliates that do not involve any acts or omissions of any Loan
Party; it being understood and agreed that the indemnification in this clause
(a) shall extend to Agent (but not the Lenders) relative to disputes between or
among Agent on the one hand, and one or more Lenders, or one or more of their
Affiliates, on the other hand, or (iii) any Taxes or any costs attributable to
Taxes, which shall be governed by Section 16), (b) with respect to any actual or
prospective investigation, litigation, or proceeding related to this Agreement,
any other Loan Document,  the making of the Loans or the use of the proceeds of
the Loans provided hereunder (irrespective of whether any Indemnified Person is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by the Borrower, its equity holders, its Affiliates or any
other Person), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by the Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of the Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified
Liabilities”).  The foregoing to the contrary notwithstanding, Indemnified
Liabilities shall not include, and no Borrower shall have any obligation to any
Indemnified Person with respect to, any Indemnified Liability that a court of
competent jurisdiction finally determines to have resulted from (i) the bad
faith, gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents or (ii) a material breach
by an Indemnified Party of its obligations under this Agreement.  This provision
shall survive the termination of this Agreement and the repayment in full of the
Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which the
Borrower were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by the Borrower with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

51

--------------------------------------------------------------------------------



 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to the Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to the Borrower:

 

Egalet Corporation

 

 

 

 

 

600 Lee Road

 

 

Suite 100

 

 

Wayne, Pennsylvania 19087

 

 

Attn: Megan Timmins, SVP & General Counsel

 

 

Fax No.: (484) 570-6230

 

 

 

with copies to:

 

Dechert LLP

 

 

Cira Centre

 

 

2929 Arch Street

 

 

Philadelphia, Pennsylvania 19104

 

 

Attn: Sarah B. Gelb

 

 

Email: sarah.gelb@dechert.com

 

 

 

If to Agent:

 

Cantor Fitzgerald Securities

 

 

Attn: Nils Horning (Legal)

 

 

110 E. 59th St.

 

 

New York, NY 10022

 

 

Email: NHorning@cantor.com

 

 

Telephone Number: 212-829-4889

 

 

Fax Number: 646-219-1180

 

 

 

 

 

Attn: Jon Stapleton (Credit)

 

 

110 E. 59th St.

 

 

New York, NY 10022

 

 

Email: JStapleton@cantor.com

 

 

 

 

 

Bobbie Young (Agency)

 

 

900 West Trade Street, Suite 725

 

 

Charlotte, NC 28202

 

 

Email: BankLoansAgency@cantor.com

 

 

Fax Number: 646-390-1764

 

 

 

with copies to:

 

Davis Polk & Wardwell, LLP

 

 

450 Lexington Avenue

 

 

New York, New York 10017

 

 

Attn: Kenneth J. Steinberg

 

 

Email: Kenneth.steinberg@davispolk.com

 

52

--------------------------------------------------------------------------------



 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER;
JUDICIAL REFERENCE PROVISION.

 

(a)                                 THE VALIDITY OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, THE RIGHTS OF
THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS, CONTROVERSIES OR
DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF
ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  THE BORROWER AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)                                  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, THE BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”).  THE BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF

 

53

--------------------------------------------------------------------------------



 

LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(d)                                 THE BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(e)                                  NO CLAIM MAY BE MADE BY ANY LOAN PARTY
AGAINST THE AGENT, ANY OTHER LENDER OR ANY AFFILIATE, DIRECTOR, OFFICER,
EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR
ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

 

(f)                                   CONSENT TO SERVICE OF PROCESS.  EACH
FOREIGN LOAN PARTY HEREBY IRREVOCABLY DESIGNATES, APPOINTS, AUTHORIZES AND
EMPOWERS BORROWER AS ITS AGENT FOR SERVICE OF PROCESS AT ITS OFFICES LOCATED AT
10 NORTH PARK PLACE, SUITE 201 MORRISTOWN, NJ 07960 (OR SUCH OTHER OFFICE OF
PARENT LOCATED IN THE UNITED STATES AND NOTIFIED TO AGENT AND THE LENDERS IN
WRITING FROM TIME TO TIME FOR PURPOSES OF THIS SECTION 12(F) AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE EFFECTIVENESS OF SUCH CHANGE IN OFFICES FOR
PURPOSES OF THIS SECTION 12(F)) TO ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF
SERVICE OF ANY AND ALL PROCESS, NOTICES OR OTHER DOCUMENTS THAT MAY BE SERVED IN
ANY SUIT, ACTION OR PROCEEDING RELATING HERETO IN ANY NEW YORK COURT.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.                     Assignments and Participations.

 

(a)                                 (i)  Subject to the conditions set forth in
clause (a)(ii) below, any Lender may assign and delegate all or any portion of
its rights and duties under the Loan Documents (including the Obligations owed
to it and its Commitments) to one or more assignees so long as such prospective
assignee is an Eligible Transferee (each, an “Assignee”), with the prior written
consent (such consent not be unreasonably withheld or delayed) of:

 

54

--------------------------------------------------------------------------------



 

(A)                               the Borrower; provided, that no consent of the
Borrower shall be required (1)  if an Event of Default under Section 8.1, 8.4 or
8.5 has occurred and is continuing, or (2) in connection with an assignment to a
Person that is a Lender or an Affiliate (other than natural persons) of a Lender
(or, in the case of an assignment by any Initial Lender, to any Approved Lender
with respect to such Initial Lender), or a Related Fund of a Lender; provided
further, that the Borrower shall be deemed to have consented to a proposed
assignment unless they object thereto by written notice to Agent within ten
(10) Business Days after having received notice thereof; and

 

(B)                               Agent.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               no assignment may be made to a natural person,

 

(B)                               no assignment may be made to a Loan Party or
an Affiliate of a Loan Party,

 

(C)                               the amount of the Commitments and the other
rights and obligations of the assigning Lender hereunder and under the other
Loan Documents subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to Agent)
shall be in a minimum amount of $1,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $1,000,000),

 

(D)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement,

 

(E)                                the parties to each assignment shall execute
and deliver to Agent an Assignment and Acceptance; provided, that the Borrower
and Agent may continue to deal solely and directly with the assigning Lender in
connection with the interest so assigned to an Assignee until written notice of
such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to the Borrower and
Agent by such Lender and the Assignee,

 

(F)                                 unless waived by Agent, the assigning Lender
or Assignee has paid to Agent, for Agent’s separate account, a processing fee in
the amount of $3,500, and

 

(G)                               the assignee, if it is not a Lender, shall
deliver to Agent an Administrative Questionnaire in a form approved by Agent
(the “Administrative Questionnaire”).

 

(b)                                 From and after the date that Agent receives
the executed Assignment and Acceptance and, if applicable, payment of the
required processing fee, (i) the Assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, shall be a “Lender” and shall
have the rights and obligations of a Lender under the Loan Documents (and for
the avoidance of doubt, shall have no greater rights under Section 16 than the
assigning Lender), and (ii) the assigning Lender shall, to the extent that
rights and obligations hereunder and under the other Loan Documents have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this

 

55

--------------------------------------------------------------------------------



 

Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto); provided, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Section 15,
Section 16 and Section 17.9(a).

 

(c)                                  [Reserved].

 

(d)                                 Immediately upon Agent’s receipt of the
required processing fee, if applicable, and delivery of notice to the assigning
Lender pursuant to Section 13.1(b), this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom.  The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons (a
“Participant”) participating interests in all or any portion of its Obligations,
its Commitment, and the other rights and interests of that Lender (the
“Originating Lender”) hereunder and under the other Loan Documents; provided,
that (i) the Originating Lender shall remain a “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) the Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate (other than a waiver of default
interest) applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender (other than a
waiver of default interest), or (E) decreases the amount or postpones the due
dates of scheduled principal repayments or prepayments or premiums payable to
such Participant through such Lender, (v) no participation shall be sold to a
natural person, (vi) no participation shall be sold to a Loan Party or an
Affiliate of a Loan Party, and (vii) all amounts payable by the Borrower
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default (and if such Event of Default is continuing),
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, subject to Section 15.12(a).  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, the Borrower, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no

 

56

--------------------------------------------------------------------------------



 

Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Agent (in its capacity as administrative agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   In connection with any such assignment or
participation or proposed assignment or participation or any grant of a security
interest in, or pledge of, its rights under and interest in this Agreement, a
Lender may, subject to the provisions of Section 17.9, disclose all documents
and information which it now or hereafter may have relating to Borrower and its
Subsidiaries and their respective businesses.

 

(g)                                  Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

13.2.                     Successors.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release the Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by the Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1.                     Amendments and Waivers.

 

(a)                                 No amendment, waiver or other modification
of any provision of this Agreement (other than pursuant to Section 2.12(d)(iii))
or any other Loan Document (other than (x) the Side Letter which may be amended
solely with the consent of the parties thereto and (y) the Fee Letter, which may
be amended solely with the consent of the parties thereto), and no consent with
respect to any departure by the Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

 

(i)                                     increase the amount of or extend the
expiration date of any Commitment of any Lender or amend, modify, or eliminate
Section 2.4(c),

 

57

--------------------------------------------------------------------------------



 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document,

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document (except in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders)),

 

(iv)                              amend, modify, or eliminate this Section or
any provision of this Agreement providing for consent or other action by all
Lenders,

 

(v)                                 amend, modify or eliminate Section 3.3,

 

(vi)                              amend any provisions in Section 15.11 that
relate to release of Agent’s Liens on all or substantially all of the
Collateral,

 

(vii)                           other than as permitted by Section 15.11,
release Agent’s Lien in and to all or substantially all of the Collateral,

 

(viii)                        amend, modify, or eliminate the definitions of
“Required Lenders” or “Pro Rata Share”,

 

(ix)                              contractually subordinate any of Agent’s Liens
(unless otherwise expressly permitted under this Agreement),

 

(x)                                 other than in connection with a merger,
liquidation, dissolution or sale of such Person expressly permitted by the terms
hereof or the other Loan Documents, (i) release the Borrower from any obligation
for the payment of money or consent to the assignment or transfer by the
Borrower of any of its rights or duties under this Agreement or the other Loan
Documents or (ii) release all or substantially all of the Guarantees, or

 

(xi)                              amend, modify, or eliminate any of the
provisions of Section 2.4(b)(i) or (ii) or Section 2.4(f),

 

(b)                                 No amendment, waiver, modification, or
consent shall amend, modify, waive, or eliminate, any provision of Section 15
pertaining to Agent, or any other rights or duties of Agent under this Agreement
or the other Loan Documents, without the written consent of Agent, the Borrower,
and the Required Lenders;

 

Anything in this Section 14.1 to the contrary notwithstanding, any amendment,
waiver, modification, elimination, or consent of or with respect to any
provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii) that affect
such Lender.

 

14.2.                     Replacement of Certain Lenders.

 

(a)                                 If any Lender requests compensation under
Section 16 (a “Tax Lender”), then such Tax Lender shall (at the request of the
Borrower) use commercially reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such

 

58

--------------------------------------------------------------------------------



 

designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 16, as it may be, in the future, and (ii) would not subject such Tax
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Tax Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Tax Lender in connection with any
such designation or assignment.

 

(b)                                 If (i) any action to be taken by the Lender
Group or Agent hereunder requires the consent, authorization, or agreement of
all Lenders or all Lenders affected thereby and if such action has received the
consent, authorization, or agreement of the Required Lenders but not of all
Lenders or all Lenders affected thereby, or (ii) any Tax Lender has declined or
is unable to designate a different lending office in accordance with paragraph
(a) of this Section, then the Borrower, upon at least five (5) Business Days
prior irrevocable notice, may permanently replace any Lender that failed to give
its consent, authorization, or agreement (a “Non-Consenting Lender”) or any Tax
Lender  with one or more Replacement Lenders, and the Non-Consenting Lender or
Tax Lender, as applicable, shall have no right to refuse to be replaced
hereunder.  Such notice to replace the Non-Consenting Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than fifteen (15) Business Days after the date such notice is
given.

 

(c)                                  Prior to the effective date of such
replacement, the Non-Consenting Lender or Tax Lender, as applicable, and each
Replacement Lender shall execute and deliver an Assignment and Acceptance,
subject only to the Non-Consenting Lender or Tax Lender, as applicable, being
repaid in full its share of the outstanding Obligations from the assignee
(without any penalty of any kind whatsoever, but including all interest, fees,
premium and other amounts that may be due and payable in respect thereof).  If
the Non-Consenting Lender or Tax Lender, as applicable, shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, Agent may, but shall not be required to, execute and
deliver such Assignment and Acceptance in the name or and on behalf of the
Non-Consenting Lender or Tax Lender, as applicable, and irrespective of whether
Agent executes and delivers such Assignment and Acceptance, the Non-Consenting
Lender or Tax Lender, as applicable, shall be deemed to have executed and
delivered such Assignment and Acceptance.  The replacement of any Non-Consenting
Lender or Tax Lender, as applicable, shall be made in accordance with the terms
of Section 13.1.  Until such time as one or more Replacement Lenders shall have
acquired all of the Obligations, the Commitments, and the other rights and
obligations of the Non-Consenting Lender or Tax Lender, as applicable, hereunder
and under the other Loan Documents, the Non-Consenting Lender or Tax Lender, as
applicable, shall remain obligated to make the Non-Consenting Lender’s or Tax
Lender’s, as applicable, Pro Rata Share of Revolving Loans.

 

14.3.                     No Waivers; Cumulative Remedies.  No failure by Agent
or any Lender to exercise any right, remedy, or option under this Agreement or
any other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by the Borrower of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1.                     Appointment and Authorization of Agent.  Each Lender
hereby designates and appoints Cantor Fitzgerald Securities as its agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to execute and deliver each of the other Loan Documents on its
behalf and to take such other action on its behalf under the provisions of this
Agreement

 

59

--------------------------------------------------------------------------------



 

and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to Agent by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto. 
Agent agrees to act as agent for and on behalf of the Lenders on the conditions
contained in this Section 15.  Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Loan Documents which shall be ministerial and administrative in
nature. Without limiting the generality of the foregoing, the Agent (a) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing; (b) shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that, the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability with respect to which it is not indemnified or that is contrary to any
Loan Document or applicable law, including, for the avoidance of doubt, any
debtor relief law applicable to any Defaulting Lender; and (c) shall not, except
as expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Loan Parties or any of its Affiliates that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.

 

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement or the other Loan Documents with reference to Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties.  Each
Lender hereby further authorizes Agent to act as the secured party under each of
the Loan Documents that create a Lien on any item of Collateral.  Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right, but not the duty (to the
extent exercise of the following would constitute the taking of a discretionary
action or the exercise any discretionary powers), to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Borrower or its Subsidiaries,
the Obligations, the Collateral, or otherwise related to any of same as provided
in the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

15.2.                     Delegation of Duties.  Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact (each, a “Sub-Agent”) and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Agent and
any such Sub-Agent may perform any and all of its duties and exercise its rights
and powers by or through their

 

60

--------------------------------------------------------------------------------



 

respective Related Parties. The exculpatory provisions of this Article 15 shall
apply to any such Sub-Agent and to the Related Parties of the Agent and any such
Sub-Agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities under this Agreement as well as activities
as such Agent. Agent shall not be responsible for the negligence or conduct of
any Sub-Agent that it selects as long as such selection was made without bad
faith, gross negligence or willful misconduct.

 

15.3.                     Liability of Agent.  None of the Agent-Related Persons
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own bad faith, gross negligence
or willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction), or (b) be responsible in any manner to any of
the Lenders for any recital, statement, representation or warranty made by
Borrower or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Borrower or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders to ascertain or to inquire as to (i) the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of Borrower or its Subsidiaries, (ii) any statement,
warranty or representation made by any other Person in or in connection with
this Agreement or any other Loan Document, (iii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iv) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (v) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Agreement, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article 3 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

15.4.                     Reliance by Agent.  Agent shall be entitled to rely,
and shall be fully protected in relying, and shall not incur any liability for
relying upon, upon any writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, telefacsimile or other electronic method of
transmission, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower or counsel to any Lender),
independent accountants and other experts selected by Agent.  The Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable.  If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.

 

61

--------------------------------------------------------------------------------



 

15.5.                     Notice of Default or Event of Default.  Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent in writing by the Loan Parties or a Lender.  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.  In no event shall the Agent be required to comply with any such
directions to the extent that the Agent believes that its compliance with such
directions would be unlawful.

 

15.6.                     Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by Agent hereinafter taken, including any review of the affairs of
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower.  Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower or any other Person party to a Loan Document. 
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrower or any other Person party to a
Loan Document that may come into the possession of any of the Agent-Related
Persons.  Each Lender acknowledges that Agent does not have any duty or
responsibility, either initially or on a continuing basis (except to the extent,
if any, that is expressly specified herein) to provide such Lender with any
credit or other information with respect to the Borrower, its Affiliates or any
of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

 

15.7.                     Costs and Expenses; Indemnification.  Agent may incur
and pay Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses (limited, in the case of legal fees and expenses, to
reasonable and documented out-of-pocket fees and expenses of one counsel to the
Agent, any Sub-Agent and the Lenders (taken as a whole), which counsel shall be
selected by the Initial Lenders (and consented to by the Agent) to the extent
they collectively hold greater than 50% of the aggregate Revolver Commitments
(unless (x) a conflict or potential conflict exists as determined in the
reasonable judgment of any such party in which case(s) the reasonable and
documented out-of-pocket fees, charges and disbursements of one additional
counsel for all such affected parties shall be covered, or (y) special
regulatory counsel is necessary as

 

62

--------------------------------------------------------------------------------



 

determined in the reasonable judgment of the Agent or the Required Lenders, in
which case the reasonable and documented out-of-pocket fees and expenses of such
regulatory counsel shall be covered), reasonable and documented out-of-pocket
fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not Borrower is obligated to reimburse Agent
or Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to the
Lenders.  In the event Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof.  Each of the Lenders,
on a ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of the Borrower and without limiting the
obligation of the Borrower to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting
solely from such Agent-Related Person’s bad faith, gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make a Revolving Loan or other extension of credit
hereunder.  Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s ratable share of any costs or out of pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement or any other Loan
Document to the extent that Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section shall survive the
payment of all Obligations hereunder and the resignation or replacement of
Agent.

 

15.8.                     Agent in Individual Capacity.  Cantor Fitzgerald
Securities and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Borrower and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Cantor Fitzgerald Securities were not Agent
hereunder, and, in each case, without notice to or consent of the other members
of the Lender Group.  The other members of the Lender Group acknowledge that,
pursuant to such activities, Cantor Fitzgerald Securities or its Affiliates may
receive information regarding Borrower or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrower or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include Cantor Fitzgerald Securities in its
individual capacity, to the extent Cantor Fitzgerald Securities is party hereto
as a Lender at the relevant time of determination.

 

15.9.                     Successor Agent.  Agent may resign as Agent upon 30
days prior written notice to the Lenders (unless such notice is waived by the
Required Lenders) and Borrower (unless such notice is waived by Borrower).  If
Agent resigns under this Agreement, the Required Lenders shall be entitled, with
(so long as no Event of Default under Section 8.1, 8.4 or 8.5 has occurred and
is continuing) the consent of the Borrower (such consent not to be unreasonably
withheld, delayed, or conditioned), appoint a successor Agent for the Lenders). 
If no successor Agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with the Lenders and
the Borrower, a successor Agent.  If Agent has materially breached or failed to
perform any material provision of this Agreement or of applicable law, the
Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default
under Section 8.1, 8.4 or

 

63

--------------------------------------------------------------------------------



 

8.5 has occurred and is continuing) the consent of the Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned).  In any such event,
upon the acceptance of its appointment as successor Agent hereunder, such
successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated. 
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 15 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.  If no successor Agent
has accepted appointment as Agent by the date which is 30 days following a
retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

 

15.10.              Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Borrower and its Subsidiaries and Affiliates and any other Person party to
any Loan Documents as though such Lender were not a Lender hereunder without
notice to or consent of the other members of the Lender Group.  The other
members of the Lender Group acknowledge that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding Borrower
or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrower or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender shall not be under any
obligation to provide such information to them.

 

15.11.              Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and satisfaction in full in cash by the Borrower of all
of the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if the Borrower
certifies to Agent that (x) the sale or disposition is permitted under
Section 6.4 and (y) following such sale or disposition, such property no longer
constitutes Collateral and is not required to be pledged as Collateral pursuant
to this Agreement or any of the Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Borrower or its Subsidiaries owned any interest at the time Agent’s
Lien was granted nor at any time thereafter, (iv) constituting property leased
or licensed to a Borrower or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement and
such property no longer constitutes Collateral and is not required to be pledged
as Collateral pursuant to this Agreement or the other Loan Documents, or (v) in
connection with a credit bid or purchase authorized under this Section 15.11. 
The Loan Parties and the Lenders hereby irrevocably authorize Agent, based upon
the instruction of the Required Lenders, to (a) consent to the sale of, credit
bid, or purchase (either directly or indirectly through one or more entities)
all or any portion of the Collateral at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy.  In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or

 

64

--------------------------------------------------------------------------------



 

unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by any entities used to consummate such credit bid or purchase
and in connection therewith Agent may reduce the Obligations owed to the Lenders
(ratably based upon the proportion of their Obligations credit bid in relation
to the aggregate amount of Obligations so credit bid) based upon the value of
such non-cash consideration.  Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders.  Upon
request by Agent or the Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral expressly permitted to be released pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of the Borrower in respect of) any and
all interests retained by the Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.  Each Lender
further hereby irrevocably authorizes Agent, at its option and in its sole
discretion, to subordinate any Lien granted to or held by Agent under any Loan
Document to the holder of any Lien on such property if such Lien is permitted by
clause (6) of the definition of “Permitted Liens”.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders (i) to verify or assure that the Collateral exists or is
owned by Borrower or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent’s
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise expressly provided herein.

 

15.12.              Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                 Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the written request of Agent, set
off against the Obligations, any amounts owing by such Lender to Borrower or its
Subsidiaries or any deposit accounts of Borrower or its Subsidiaries now or
hereafter maintained with such Lender.  Each of

 

65

--------------------------------------------------------------------------------



 

the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings to enforce any Loan Document
against the Borrower or any Guarantor or to foreclose any Lien on, or otherwise
enforce any security interest in, any of the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s Pro Rata
Share of all such distributions by Agent, such Lender promptly shall (A) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(B) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, that to the extent that such excess
payment received by the purchasing party is thereafter recovered from it, those
purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

15.13.              Agency for Perfection.  Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting Agent’s Liens in assets which, in accordance with
Article 8 or Article 9, as applicable, of the Code can be perfected by
possession or control.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver possession or control of such Collateral
to Agent or in accordance with Agent’s instructions.

 

15.14.              Payments by Agent to the Lenders.  All payments to be made
by Agent to the Lenders  shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent.  Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, fees, or interest of the Obligations.

 

15.15.              Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

15.16.              Reports and Information.  Any Lender may from time to time
request of Agent in writing that Agent provide to such Lender (or any
representative of such Lender that is designated by such Lender to the Agent) a
copy of any report or document provided by Borrower or its Subsidiaries to Agent
that has not been contemporaneously provided by Borrower or such Subsidiary to
such Lender, and, upon receipt of such request, Agent promptly shall provide a
copy of same to such Lender (or such representative), and (y) from time to time,
to the extent that Agent is entitled, under any provision of the Loan Documents,
to request additional reports or information from the Borrower or its
Subsidiaries, reasonably request Agent to exercise such right as specified in
such Lender’s notice to Agent, whereupon Agent promptly shall request of the
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from the Borrower or such Subsidiary, Agent
promptly shall

 

66

--------------------------------------------------------------------------------



 

provide a copy of same to such Lender (or its representative). Any time that
Agent renders to the Borrower a statement regarding the Loan Account, Agent
shall send a copy of such statement to each Lender.

 

15.17.              Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to the Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for such Lender (or on its behalf, nor to take any
other action on behalf of such Lender hereunder or in connection with the
financing contemplated herein.

 

16.                               WITHHOLDING TAXES.

 

16.1.                     Payments.  To the Extent permissible by law, all
payments made by the Borrower hereunder or under any note or other Loan Document
will be made without setoff, counterclaim, or other defense.  In addition, all
such payments will be made free and clear of, and without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law requires the deduction or withholding of any Tax from any such
payment, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Government Authority in accordance with applicable law.  If such Tax is
an Indemnified Tax, the Borrower agrees to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein.  The Borrower will furnish to Agent as promptly as
possible after the date the payment of any Indemnified Tax is due pursuant to
applicable law, evidence of such payment reasonably satisfactory to the Agent. 
Without any duplication of any other obligation under this Section 16.1, the
Borrower agrees to pay any present or future stamp, value added or documentary
taxes or any other excise or property taxes, charges, or similar levies that
arise from any payment made hereunder or from the execution, delivery,
performance, recordation, or filing of, or otherwise with respect to this
Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.2).

 

16.2.                     Exemptions.

 

(a)                                 If a Lender or Participant is entitled to
claim an exemption or reduction from United States withholding tax, such Lender
or Participant agrees with and in favor of Agent, to deliver to Agent (or, in
the case of a Participant, to the Lender granting the participation only)
executed originals or copies thereof (in number of copies as shall be required
by the recipient) of the relevant following document(s) before receiving its
first payment under this Agreement, as applicable:

 

67

--------------------------------------------------------------------------------



 

(i)                                     if such Lender or Participant is
entitled to claim an exemption from United States withholding tax pursuant to
the portfolio interest exception under Section 881(c) of the IRC, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of the Borrower (within the meaning of Section 871(h)(3)(B) of
the IRC), or (III) a controlled foreign corporation related to the Borrower
within the meaning of Section 864(d)(4) of the IRC, and (B) a properly completed
and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper
attachments);

 

(ii)                                  if such Lender or Participant is entitled
to claim an exemption from, or a reduction of, withholding tax under a United
States income tax treaty, (x) with respect to payments of interest under any
Loan Document, a properly completed and executed copy of IRS Form W-8BEN or
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(iii)                               if such Lender or Participant is entitled 
to claim that interest paid under this Agreement is exempt from United States
withholding tax because it is effectively connected with a United States trade
or business of such Lender, a properly completed and executed copy of IRS
Form W-8ECI;

 

(iv)                              if such Lender or Participant is entitled to
claim that interest paid under this Agreement is exempt from United States
withholding tax because such Lender or Participant serves as an intermediary, a
properly completed and executed copy of IRS Form W-8IMY (with proper
attachments);

 

(v)                                 a properly completed and executed copy of
any other form or forms, including IRS Form W-9, as may be required under the
IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax; or

 

(vi)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(b)                                 Each Lender or Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.  In
addition, any Lender or Participant, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or Agent as
will enable the Borrower or Agent to determine whether or not such Lender or
Participant is subject to backup withholding or information reporting
requirements.

 

68

--------------------------------------------------------------------------------



 

(c)                                  If a Lender or Participant is entitled to
claim an exemption from applicable withholding tax in any jurisdiction other
than the United States, such Lender or such Participant agrees with and in favor
of Agent, to deliver to Agent (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, provided, that nothing in this
Section 16.2(c) shall require a Lender or Participant to disclose any
information that it deems to be confidential (including, its tax returns).  Each
Lender and each Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and shall
promptly notify Agent (or, in the case of a Participant, notify the Lender
granting the participation only) of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

 

(d)                                 If a Lender or Participant claims exemption
from, or reduction of, withholding tax and such Lender or Participant sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Borrower to such Lender or Participant, such Lender or
Participant agrees to notify Agent (or, in the case of a sale of a participation
interest, to notify the Lender granting the participation only) of  the
percentage amount in which it is no longer the beneficial owner of Obligations
of the Borrower to such Lender or Participant.  To the extent of such percentage
amount, Agent will treat such Lender’s or such Participant’s documentation
provided pursuant to Section 16.2(a) or 16.2(c) as no longer valid.  With
respect to such percentage amount, such Participant or Assignee will provide new
documentation, pursuant to Section 16.2(a) or 16.2(c), if applicable.  The
Borrower agrees that each Participant shall be entitled to the benefits of this
Section 16 with respect to its participation in any portion of the Commitments
and the Obligations provided that such Participant (A) complies with the
obligations set forth in this Section 16 with respect thereto; and (B) shall not
be entitled to receive any greater payment under Section 16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

16.3.                     Reductions.

 

(a)                                 If a Lender or Participant is subject to an
applicable withholding tax, and if the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any payment to such Lender or such Participant not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(b)                                 If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
(or, in the case of a Participant, the Lender granting the participation) did
not properly withhold tax from amounts paid to or for the account of any Lender
or any Participant due to a failure on the part of the Lender or any Participant
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify Agent (or such Participant failed to notify
the Lender granting the participation) of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify and hold Agent harmless (or,
in the case of a Participant, such Participant shall indemnify and hold the
Lender granting the participation harmless) for all amounts paid, directly or
indirectly, by Agent (or, in the case of a Participant, to the Lender granting
the participation), as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
(or, in the case of a Participant, to the Lender granting the participation
only) under this Section 16, together with all costs and expenses (including
attorneys’ fees and expenses).  The

 

69

--------------------------------------------------------------------------------



 

obligation of the Lenders and the Participants under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

16.4.                     Refunds.  If Agent or a Lender determines, in its sole
discretion, that it has received a refund (or credit in lieu thereof) of any
Indemnified Taxes to which the Borrower has paid additional amounts pursuant to
this Section 16, it shall pay over such refund to the Borrower (but only to the
extent of payments made, or additional amounts paid, by the Borrower under this
Section 16 with respect to Indemnified Taxes giving rise to such a refund or
credit), net of all out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the applicable Governmental Authority
with respect to such a refund or credit); provided, that the Borrower, upon the
request of Agent or such Lender, agree to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the bad faith, willful misconduct or gross
negligence of Agent hereunder) to Agent or such Lender in the event Agent or
such Lender is required to repay such refund or credit to such Governmental
Authority.  Notwithstanding anything in this Agreement to the contrary, this
Section 16.4 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to the Borrower or any other Person.

 

Subject to Section 16.2(d), nothing in this Section 16 shall be construed as
creating any obligations of the Borrower to any Participant or any rights in
favor of any Participant against the Borrower.

 

17.                               GENERAL PROVISIONS.

 

17.1.                     Effectiveness.  This Agreement shall be binding and
deemed effective when executed by the Borrower, Agent, and each Lender whose
signature is provided for on the signature pages hereof.

 

17.2.                     Section Headings.  Headings and numbers have been set
forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3.                     Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender Group or
the Borrower, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.                     Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5.                     [Reserved].

 

17.6.                     Debtor-Creditor Relationship.  The relationship
between the Lenders and Agent, on the one hand, and the Loan Parties, on the
other hand, is solely that of creditor and debtor.  No member of the Lender
Group has (or shall be deemed to have) any fiduciary relationship or duty to any
Loan Party arising out of or in connection with the Loan Documents or the
transactions contemplated thereby, and there is no agency or joint venture
relationship between the members of the Lender Group, on the one hand, and the
Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

 

70

--------------------------------------------------------------------------------



 

17.7.       Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

17.8.       Revival and Reinstatement of Obligations; Certain Waivers.  If any
member of the Lender Group repays, refunds, restores, or returns in whole or in
part, any payment or property (including any proceeds of Collateral)
previously paid or transferred to such member of the Lender Group in full or
partial satisfaction of any Obligation or on account of any other obligation
of any Loan Party under any Loan Document, because the payment, transfer, or the
incurrence of the obligation so satisfied is asserted or declared to be void,
voidable, or otherwise recoverable under any law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent transfers,
preferences, or other voidable or recoverable obligations or transfers (each, a
“Voidable Transfer,”), or because such member of the Lender Group elects to do
so on the reasonable advice of its counsel in connection with a claim that the
payment, transfer, or incurrence is or may be a Voidable Transfer, then, as to
any such Voidable Transfer, or the amount thereof that such member of the Lender
Group elects to repay, restore, or return (including pursuant to a settlement of
any claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys’ fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

 

17.9.       Confidentiality.

 

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding Borrower
and its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except:  (i) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group and to employees, directors and officers of any
member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group, provided that any
such Subsidiary or Affiliate shall have agreed to receive such information
hereunder subject to the terms of this Section 17.9, (iii) as may be required by
regulatory authorities so long as such authorities are informed of the
confidential nature of such information, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide the Borrower with prior notice thereof, to the extent that it
is practicable to do so and to the extent that the disclosing party is permitted
to provide such prior notice

 

71

--------------------------------------------------------------------------------



 

to the Borrower pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, and cooperate reasonably
with Borrower in any efforts to oppose such disclosure or ensure that such
Confidential Information receives confidential treatment and (y) any disclosure
under this clause (iv) shall be limited to the portion of the Confidential
Information as may be required by such statute, decision, or judicial or
administrative order, rule, or regulation, (v) as may be agreed to in advance in
writing by the Borrower, (vi) as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, provided, that,
(x) prior to any disclosure under this clause (vi) the disclosing party agrees
to provide the Borrower with prior written notice thereof, to the extent that it
is practicable to do so and to the extent that the disclosing party is permitted
to provide such prior written notice to the Borrower pursuant to the terms of
the subpoena or other legal process, and cooperate reasonably with Borrower in
any efforts to oppose such disclosure or ensure that such Confidential
Information receives confidential treatment and (y) any disclosure under this
clause (vi) shall be limited to the portion of the Confidential Information as
may be required by such Governmental Authority pursuant to such subpoena or
other legal process, (vii) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders or the Lender Group Representatives or, if
Agent or the Lenders or the Lender Group Representatives are aware of such
prohibited disclosure by such other Person, by any other Person), (viii) in
connection with any assignment, participation or pledge of any Lender’s interest
under this Agreement, provided that prior to receipt of Confidential Information
any such assignee, participant, or pledgee shall have agreed in writing to
receive such Confidential Information either subject to the terms of this
Section 17.9 or pursuant to confidentiality requirements substantially similar
to those contained in this Section 17.9 (and such Person may disclose such
Confidential Information to Persons employed or engaged by them as described in
clause (i) above), (ix) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause
(ix) with respect to litigation involving any Person (other than the Borrower,
Agent, any Lender, any of their respective Affiliates, or their respective
counsel), the disclosing party agrees to provide the Borrower with prior written
notice thereof, and (x) in connection with, and to the extent reasonably
necessary for, the exercise of any secured creditor remedy under this Agreement
or under any other Loan Document.

 

(b)           Anything in this Agreement to the contrary notwithstanding,
subject to Borrower’s consent, Agent may disclose information concerning the
terms and conditions of this Agreement and the other Loan Documents to pricing
reporting services or in its marketing or promotional materials, with such
information to consist of deal terms and other information customarily found in
such publications or marketing or promotional materials and may otherwise use
the name, logos, and other insignia of the Borrower or the other Loan Parties
and the Commitments provided hereunder in any “tombstone” or other
advertisements, on its website or in other marketing materials of the Agent.

 

(c)           The Loan Parties hereby acknowledge that Agent or its Affiliates
may make available to the Lenders materials or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Loan Parties or their securities) (each, a “Public Lender”).  The
Loan Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term).  Agent and its Affiliates and the

 

72

--------------------------------------------------------------------------------



 

Lenders shall be entitled to treat the Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

 

(d)           During the course of visits, inspections, examinations and
discussions, representatives of the Agent and the Lenders may encounter
individually identifiable healthcare information as defined under HIPAA, or
other confidential information relating to healthcare patients (collectively,
the “Confidential Healthcare Information”).  The Loan Party maintaining such
Confidential Healthcare Information shall, consistent with HIPAA’s “minimum
necessary” provisions, permit such disclosure for their “healthcare operations”
purposes.

 

17.10.     Survival.  All representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement is outstanding or unpaid and so long as the Commitments have not
expired or been terminated.

 

17.11.     Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual  background checks for the Loan Parties’ senior management
and key principals, and the Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of the Borrower.

 

17.12.     Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

17.13.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

73

--------------------------------------------------------------------------------



 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such (ii) liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages to follow.]

 

74

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:

EGALET CORPORATION

 

 

 

 

 

By:

/s/ Robert S. Radie

 

 

Name:

Robert S. Radie

 

 

Title:

Chief Executive Officer

 

 

AGENT:

CANTOR FITZGERALD SECURITIES

 

 

 

 

 

By:

/s/ James Buccola

 

 

Name:

James Buccola

 

 

Title:

Head of Fixed Income

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

LENDERS:

 

 

 

 

HIGHBRIDGE SCF LOAN SPV, L.P.

 

By: Highbridge Capital Management, LLC, as Trading Manager

 

 

 

By:

/s/ Jason Hempel

 

 

Name:

Jason Hempel

 

 

Title:

Managing Director

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------



 

Schedule 1.1

 

As used in the Agreement, the following terms shall have the following
definitions:

 

“Acquired Indebtedness” means, with respect to any specified Person:

 

(1)                                 Indebtedness of any other Person existing at
the time such other Person is merged, consolidated or amalgamated with or into
or became a Restricted Subsidiary of such specified Person; and

 

(2)                                 Indebtedness secured by a Lien encumbering
any asset acquired by such specified Person.

 

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.

 

“Agent” has the meaning specified therefor in the preamble to the Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates and the
officers, directors, employees, attorneys, partners, trustees, administers,
managers, advisors, representative, Sub-Agents and agents of Agent, its
Affiliates and any Sub-Agent.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to the Borrower and the Lenders).

 

“Agent’s Liens” means the Liens granted by the Borrower or its Subsidiaries to
Agent for the benefit of the Lenders as secured parties under the Loan Documents
and securing the Obligations.

 

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

 

“Anti-Terrorism Laws” means any laws of the United States relating to terrorism
or money laundering, including Executive Order No. 13224 (effective
September 24, 2001), the PATRIOT Act, the laws comprising or implementing the
Bank Secrecy Act, and the laws administered by OFAC.

 

“Applicable Margin” means, as of any date of determination, (i) with respect to
Base Rate Loans, 4.00% per annum (the “Base Rate Margin”) and (ii) with respect
to LIBOR Rate Loans, 5.00% per annum (the “LIBOR Rate Margin”).

 

“Application Event” means the occurrence of (a) a failure by the Borrower to
repay all of the Obligations in full on the Maturity Date, or (b) an Event of
Default which is continuing and the

 

1

--------------------------------------------------------------------------------



 

election by Agent or the Required Lenders to accelerate all or any part of the
Obligations pursuant to Section 9.1 of the Agreement.

 

“Approved Lender” means (i) each Initial Lender, (ii) any fund or similar
investment vehicle the investment decisions with respect to which are made by an
(x) Initial Lender or (y) investment manager or other Person that manages an
Initial Lender and (iii) the Affiliates of each of the foregoing to the extent
that the investment decisions with respect to which are made as specified in
(x) and (y) above.

 

“ARYMO ER™” means the product referred to as ARYMO ER™ (whether marketed under
such name or any other name).

 

“ARYMO ER™ Product” means (a) ARYMO ER™ and (b) any and all product
improvements, additional claims, line extensions, dosage changes and alternate
delivery systems in respect thereof.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of October 30, 2018, among Iroko Pharmaceuticals, Inc., Egalet US and the
Borrower.

 

“Asset Sale” means:

 

(1)                                 the sale, conveyance, transfer or other
disposition (whether in a single transaction or a series of related
transactions) of property or assets (including by way of a Sale/Leaseback
Transaction) of the Borrower or any Restricted Subsidiary of the Borrower (each
of the foregoing, a “Disposition”); or

 

(2)                                 the issuance or sale of Equity Interests
(other than directors’ qualifying shares and shares issued to foreign nationals
or other third parties to the extent required by applicable law or any Preferred
Stock or Disqualified Stock of a Restricted Subsidiary of the Borrower issued in
compliance with Section 6.1 hereof) of any Restricted Subsidiary (other than to
the Borrower or another Restricted Subsidiary of the Borrower) (whether in a
single transaction or a series of related transactions),

 

in each case other than:

 

(a)                                 a disposition of (i) Cash Equivalents or
Investment Grade Securities, (ii) obsolete, damaged or worn out assets, property
or equipment in the ordinary course of business (including the abandonment or
other disposition of Intellectual Property that is, in the reasonable judgment
of the Borrower, no longer economically practicable or commercially reasonable
to maintain or useful in any material respect, taken as a whole, in the conduct
of the business of the Borrower and its Restricted Subsidiaries taken as a
whole), (iii) Inventory (as defined in the Uniform Commercial Code) or goods (or
other assets) held for sale in the ordinary course of business or (iv) equipment
or other assets as part of a trade-in for replacement equipment;

 

(b)                                 the disposition of all or substantially all
of the assets of the Borrower in a manner permitted pursuant to Section 6.3;

 

(c)                                  any Restricted Payment or Permitted
Investment that is permitted to be made, and is made, under Section 6.7;

 

2

--------------------------------------------------------------------------------



 

(d)                                 any disposition of assets or issuance or
sale of Equity Interests of the Borrower or any Restricted Subsidiary, which
assets or Equity Interests so disposed or issued have an aggregate Fair Market
Value (as determined in good faith by the Borrower) of less than $500,000;

 

(e)                                  any disposition of property or assets, or
the issuance of securities, by a Restricted Subsidiary of the Borrower to the
Borrower, or by the Borrower or a Restricted Subsidiary of the Borrower to a
Restricted Subsidiary of the Borrower (or to an entity that contemporaneously
therewith becomes a Restricted Subsidiary); provided that if the transferor of
such property or assets is the Borrower or a Guarantor, (i) the transferee
thereof must either be the Borrower or a Guarantor or (ii) such transaction must
be a Permitted Investment pursuant to paragraph (1), (9), (10) or (19) of the
definition thereof or a transaction permitted pursuant to
Section 6.10(b)(xvi) and, for purposes of this clause (ii), the excess, if any,
of the Fair Market Value of the property received by the transferee over the
Fair Market Value of the property received by the transferor shall be deemed to
be an Investment by the transferor in the transferee;

 

(f)                                   any exchange of assets (including a
combination of assets and Cash Equivalents) for assets related to a Similar
Business of comparable or greater market value or usefulness to the business of
the Borrower and its Restricted Subsidiaries as a whole, as determined in good
faith by the Borrower, which in the event of an exchange of assets with a Fair
Market Value in excess of (A) $500,000 shall be evidenced by an Officers’
Certificate and (B) $1,000,000 shall be set forth in a resolution approved by a
majority of the Board of Directors of the Borrower, evidenced by an Officers’
Certificate certifying as to such approval;

 

(g)                                  foreclosure on assets of the Borrower or
any of its Restricted Subsidiaries;

 

(h)                                 [reserved];

 

(i)                                     the lease, assignment or sublease of any
real or personal property in the ordinary course of business;

 

(j)                                    (i) any non-exclusive, incidental
license, collaboration agreement, strategic alliance or similar arrangement
providing for the licensing of Intellectual Property or the development or
commercialization of Intellectual Property (other than Intellectual Property
Licenses, Co-Promotion Arrangements and, for the avoidance of doubt,
arrangements that are exclusive with respect to a geographic territory or
indication) that, at the time such non-exclusive or incidental license,
collaboration agreement, strategic alliance or similar arrangement is entered
into, in the judgment of the Borrower, does not materially and adversely affect
the business or condition (financial or otherwise) of the Borrower and any of
its Restricted Subsidiaries, taken as a whole, and (ii) any Intellectual
Property Licenses or Co-Promotion Arrangements;

 

(k)                                 [reserved];

 

(l)                                     any surrender or waiver of contract
rights or the settlement of, release of, recovery on or surrender of contract,
tort or other claims of any kind;

 

(m)                             in the ordinary course of business, any swap of
assets, or lease, assignment or sublease of any real or personal property, in
each case, other than Intellectual Property, in exchange for services (including
in connection with any outsourcing arrangements) of comparable or greater value
or usefulness to the business of the Borrower and its Restricted Subsidiaries
taken as a whole, as determined in good faith by the Borrower;

 

3

--------------------------------------------------------------------------------



 

(n)                                 any financing transaction with respect to
property built or acquired by the Borrower or any of its Restricted Subsidiaries
after the Closing Date, including any Sale/Leaseback Transaction or asset
securitization, permitted by this Agreement;

 

(o)                                 the incurrence of Permitted Liens;

 

(p)                                 any disposition of Capital Stock of a
Restricted Subsidiary pursuant to an agreement or other obligation with or to a
Person (other than the Borrower or a Restricted Subsidiary of the Borrower) from
whom such Restricted Subsidiary was acquired or from whom such Restricted
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition;

 

(q)                                 dispositions of receivables in connection
with the compromise, settlement or collection thereof in the ordinary course of
business or in bankruptcy or similar proceedings and exclusive of factoring or
similar arrangements;

 

(r)                                    voluntary terminations, transitions,
sales or other dispositions of Hedging Obligations; and

 

(s)                                   the transfer, sale or other disposition
resulting from any involuntary loss of title, involuntary loss or damage to or
destruction of, or any condemnation or other taking of, any property or assets
of the Borrower or any Restricted Subsidiary.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

 

“Associated Funds” means, with respect to any Person, any funds managed by such
Person or under common management with such Person.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in
effect on the date of the Plan of Reorganization but, with respect to amendments
to the Bankruptcy Code subsequent to commencement of the Chapter 11 Cases, only
to the extent that such amendments were made expressly applicable to bankruptcy
cases which were filed as of the enactment of such amendments.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court as may have jurisdiction over the Chapter 11 Cases.

 

“Base Rate” means, on any day, an annual rate of interest equal to the greatest
of (a) the Federal Funds Rate plus ½%, (b) the LIBOR Rate (which rate shall be
calculated based upon an Interest

 

4

--------------------------------------------------------------------------------



 

Period of 3 months and shall be determined on a daily basis), plus 1 percentage
point, and (c) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Agent) or any similar release
by the Federal Reserve Board (as determined by the Agent).

 

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) subject to Title IV of ERISA for which any Loan Party, any of their
respective Subsidiaries or any of their respective ERISA Affiliates has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

 

“Board of Directors” means, as to any Person, the board of directors, board of
managers or similar governing body, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.
References in this Agreement to directors (on a Board of Directors) shall also
be deemed to refer to managers (on a Board of Managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

“Capital Stock” means:

 

(1)                                 in the case of a corporation, corporate
stock or shares;

 

(2)                                 in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock;

 

5

--------------------------------------------------------------------------------



 

(3)                                 in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and membership rights; and

 

(4)                                 any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person;

 

in each case to the extent treated as equity in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that in no event shall an operating lease that is classified as such on
the Closing Date be deemed to constitute a capital lease or a Capitalized Lease
Obligation at any time after the Closing Date.

 

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower used for purposes of calculating the amount of
Indebtedness that may be Incurred as “Contribution Indebtedness” as described in
the definition of “Contribution Indebtedness”; provided that such cash
contributions shall cease to be treated as the Cash Contribution Amount to the
extent the related Contribution Indebtedness has been reclassified in accordance
with Section 6.1.

 

“Cash Equivalents” means:

 

(1)                                 U.S. Dollars, Canadian dollars, pounds
sterling, euros or the national currency of any member state in the European
Union (including Danish kroner);

 

(2)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government or any country that is a member of
the European Union or any agency or instrumentality thereof, in each case
maturing not more than two years from the date of acquisition;

 

(3)                                 certificates of deposit, time deposits and
eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances, in each case with maturities not exceeding
one year and overnight bank deposits, in each case with any commercial bank
having capital and surplus in excess of $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) and whose long-term debt is rated
“A” or the equivalent thereof by Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency);

 

(4)                                 repurchase obligations for underlying
securities of the types described in clauses (2) and (3) above or (5) below
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)                                 commercial paper issued by a corporation
(other than an Affiliate of the Borrower) rated at least “A-1” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency), and in each case maturing within one
year after the date of acquisition;

 

(6)                                 readily marketable direct obligations issued
by any state of the United States of America or any political subdivision or
taxing authority thereof rated at least

 

6

--------------------------------------------------------------------------------



 

“A-1” or the equivalent thereof by Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized rating agency), in each case with
maturities not exceeding two years from the date of acquisition;

 

(7)                                 Indebtedness issued by Persons (other than
an Affiliate of the Borrower) with a rating of “A” or higher from S&P or “A-2”
or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized rating agency), in each case with maturities not
exceeding two years from the date of acquisition;

 

(8)                                 marketable short-term money market and
similar securities rated at least “A-1” or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
rating agency) and in each case maturing within 12 months after the date of
creation thereof; and

 

(9)                                 investment funds investing at least 95% of
their assets in securities of the types described in clauses (1) through
(8) above.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                     the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all the assets of the
Borrower and its Subsidiaries, taken as a whole, to a Person other than any of
the Borrower or its Restricted Subsidiaries;

 

(ii)                                  the Borrower becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise) of the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
or any successor provision), including any group acting for the purpose of
acquiring, holding or disposing of securities (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act or any successor provision), other than
any of the Permitted Holders, in a single transaction or in a related series of
transactions, by way of merger, consolidation or other business combination or
purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act, or any successor provision), of more than 50% of the total voting
power of the issued and outstanding Voting Stock of the Borrower; or

 

(iii)                               the adoption of a plan relating to the
Borrower’s dissolution or liquidation in accordance with the Borrower’s
organizational documents.

 

Notwithstanding the foregoing, the acquisition, directly or indirectly, of 100%
of the total voting power of the issued and outstanding Voting Stock of the
Borrower by any Person who, immediately after such acquisition, has no material
assets other than the Capital Stock of the Borrower or its direct or indirect
parent company will not, by itself, constitute a Change of Control.

 

“Change in Law” means the occurrence after the date of the Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment, directive or treaty, (b) any change in any law, rule, regulation,
judicial ruling, judgment, directive or treaty or in the administration,
interpretation, implementation or application by any Governmental Authority of
any law, rule, regulation, guideline, directive or treaty, or (c) the making or
issuance by any Governmental Authority of any request, rule, guideline or
directive, whether or not having the force of law; provided that notwithstanding
anything in the Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in

 

7

--------------------------------------------------------------------------------



 

connection therewith or in implementation thereof and (ii) all requests, rules,
guidelines, requirements or directives concerning capital adequacy promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall, in each case, be deemed to be a “Change in
Law,” regardless of the date enacted, adopted, implemented or issued.

 

“Chapter 11 Cases” means the joint chapter 11 case of the Borrower and its
affiliated debtors, under Case No. 18-12439 (BLS) in the Bankruptcy Court.

 

“Claim” has the meaning specified therefor in Section 11 of the Agreement.

 

“Closing Date” means March 20, 2019.

 

“Closing Date Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the date hereof, by and between the Agent U.S. Bank National Association,
as Trustee and Collateral Agent under the Senior Secured Indenture, and
acknowledged by the Loan Parties, substantially in the form of Exhibit R.

 

“Code” or “Uniform Commercial Code” means the New York Uniform Commercial Code,
as in effect from time to time; provided, however, that in the event that, by
reason of mandatory provisions of law, any or all of the perfection or priority
of, or remedies with respect to, any Liens on any Collateral is governed by the
Uniform Commercial Code (or similar code or statute) as enacted and in effect in
a jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code (or similar code or statute) as enacted and in effect in
such other jurisdiction solely for purposes of the provisions hereof relating to
such perfection, priority or remedies.

 

“Collateral” means all property subject, or purported to be subject from time to
time, to a Lien under any Security Documents. The Collateral does not include
the Excluded Assets. The Collateral includes any license described in the last
sentence of Section 5.10 of the Agreement.

 

“Collateral Agent” shall mean Cantor Fitzgerald Securities.

 

“Collateral Agreement” means the Collateral Agreement dated as of the date
hereof among the Borrower, the Guarantors party thereto and Agent, as may be
amended, extended, renewed, restated, supplemented, waived or otherwise modified
from time to time.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by a Financial Officer of Borrower to
Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of the Agreement.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

8

--------------------------------------------------------------------------------



 

(1)                                 consolidated interest expense of such Person
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted in computing Consolidated Net Income (including (i) amortization of
original issue discount, (ii) the interest component of Capitalized Lease
Obligations, (iii) net payments and receipts (if any) pursuant to interest rate
Hedging Obligations, (iv) amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses, (v) non-cash interest expense, (vi) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, and (vii) any expensing of any bridge,
commitment or other financing fees); plus

 

(2)                                 consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued;
minus

 

(3)                                 interest income for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, with respect to any Person, at any date
(the “Consolidated Leverage Calculation Date”), the ratio of (i) Indebtedness
(other than Indebtedness of the kind described in clauses 1(c) and 1(e) of the
definition of Indebtedness herein) of such Person and its Restricted
Subsidiaries as of the Consolidated Leverage Calculation Date less the amount of
Cash Equivalents in excess of any Restricted Cash that is stated on the balance
sheet of such Person and its Restricted Subsidiaries and held by such Person and
its Restricted Subsidiaries as of such Consolidated Leverage Calculation Date,
not to exceed $25,000,000, to (ii) EBITDA of such Person for the most recent
four full fiscal quarters period ending on the last day of the most recent
fiscal quarter for which internal financial statements are available immediately
preceding such Consolidated Leverage Calculation Date. In the event that the
Borrower or any of its Restricted Subsidiaries Incurs, repays, repurchases or
redeems any Indebtedness subsequent to the last day of such most recent four
full fiscal quarter period but prior to the Consolidated Leverage Calculation
Date, then the Consolidated Leverage Ratio shall be calculated giving pro forma
effect to such Incurrence, repayment, repurchase or redemption of Indebtedness
as if the same had occurred at the beginning of the applicable four-quarter
period; provided that the Borrower may elect pursuant to an Officers’
Certificate delivered to Agent to treat all or any portion of the commitment
under any agreement evidencing Indebtedness as being Incurred on the first day
of the applicable four-quarter measurement period, in which case any subsequent
Incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an Incurrence at such subsequent time;
provided, further, that any Cash Equivalent proceeds received in connection with
or as a result of such Incurrence or other transaction for which the
Consolidated Leverage Ratio is being calculated shall not be subtracted from
Indebtedness for purposes of calculating the Consolidated Leverage Ratio.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP), in each case,
with respect to a business, a division or an operating unit of a business, as
applicable, that the Borrower or any of its Restricted Subsidiaries has
determined to make and/or made during the applicable four-quarter measurement
period or subsequent to such measurement period and on or prior to or
simultaneously with the Consolidated Leverage Calculation Date shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, amalgamations, consolidations and
discontinued operations (and the change of any associated Indebtedness and the
change in EBITDA resulting therefrom) had occurred on the first day of the
applicable four-quarter measurement period. If since the beginning of such
period any Person that

 

9

--------------------------------------------------------------------------------



 

subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period shall
have made any Investment, acquisition, disposition, merger, consolidation,
amalgamation or discontinued operation, in each case, with respect to a
business, a division or an operating unit of a business, as applicable, that
would have required adjustment pursuant to this definition, then the
Consolidated Leverage Ratio shall be calculated giving pro forma effect thereto
for such period as if such Investment, acquisition, disposition, merger,
amalgamation, consolidation or discontinued operation had occurred on the first
day of the applicable four-quarter measurement period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
event, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower in accordance with Regulation
S-X under the Securities Act. Any such pro forma calculation may include
adjustments appropriate, in the reasonable good faith determination of the
Borrower in accordance with Regulation S-X under the Securities Act, to reflect
operating expense reductions, costs, savings and other operating improvements or
synergies reasonably expected to result from the applicable event; provided,
that any such expected operating expense reductions, costs, savings, operating
improvements or synergies shall be approved by the audit committee of the Board
of Directors of the Borrower if in excess of $5,000,000.

 

For purposes of this definition, any amount in a currency other than U.S.
Dollars will be converted to U.S. Dollars based on the average exchange rate for
such currency for the most recent four full fiscal quarter period immediately
prior to the date of determination in a manner consistent with that used in
calculating EBITDA for the applicable period.

 

“Consolidated Liquidity” means, as of any date, the average, calculated as of
the close of business on each of the 30 calendar days preceding (but including)
such date, of the sum of (x) the aggregate amount of Cash Equivalents of the
Borrower and its Restricted Subsidiaries which is free and clear of all Liens
(other than Liens in favor of the Collateral Agent securing the Obligations and
Liens permitted by clauses (1), (2), (3), (6), (11), (12), (15), (24) and (37)
of the definition of “Permitted Liens”) plus (y) any amount available to be
borrowed, at such time, by the Borrower or its Restricted Subsidiaries under a
revolving credit agreement (or similar facility) pursuant to the terms of such
agreement, in each case, determined on a consolidated basis.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

 

(1)                                 any net after-tax extraordinary,
non-recurring or unusual gains or losses (less all fees and expenses relating
thereto) shall be excluded;

 

(2)                                 effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such Person and such
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded;

 

(3)                                 the Net Income for such period shall not
include the cumulative effect of a change in accounting principles during such
period;

 

(4)                                 any net after-tax income or loss from
disposed, abandoned, transferred, closed or discontinued operations and any net
after-tax gains or losses on disposal of disposed, abandoned, transferred,
closed or discontinued operations shall be excluded;

 

10

--------------------------------------------------------------------------------



 

(5)                                 any net after-tax gains or losses (less all
fees and expenses or charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of business
(as determined in good faith by the Borrower) shall be excluded;

 

(6)                                 any net after-tax gains or losses (less all
fees and expenses or charges relating thereto) attributable to the early
extinguishment of indebtedness, and any unrealized gains and losses relating to
Hedging Obligations or other derivative instruments shall be excluded;

 

(7)                                 the Net Income for such period of any Person
that is not a Subsidiary of such Person or that is accounted for by the equity
method of accounting, shall be included only to the extent of the amount of
dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

 

(8)                                 solely for the purpose of determining the
amount available for Restricted Payments under clause (1) of the definition of
“Cumulative Credit”, the Net Income for such period of any Restricted Subsidiary
(other than any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by such Restricted Subsidiary
of its Net Income is not, at the date of determination with respect to such
Restricted Payment, permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Restricted Subsidiary or its
stockholders or equityholders, unless such restrictions with respect to the
payment of dividends or similar distributions have been legally waived; provided
that the Consolidated Net Income of such Person shall be increased by the amount
of dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Restricted Subsidiary to such Person, to the
extent not already included therein;

 

(9)                                 any impairment charges or asset write-offs,
in each case pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP shall be excluded;

 

(10)                          any non-cash expense realized or resulting from
stock option plans, employee benefit plans or post-employment benefit plans, or
grants or sales of stock, stock appreciation or similar rights, stock options,
restricted stock, preferred stock or other rights (including any of the
foregoing related to terminated employees) shall be excluded;

 

(11)                          any one-time non-cash compensation charges shall
be excluded;

 

(12)                          accruals and reserves that are established or
adjusted within 12 months after the Closing Date and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded;

 

(13)                          (a)(i) the non-cash portion of “straight-line”
rent expense shall be excluded and (ii) the cash portion of “straight-line” rent
expense that exceeds the amount expensed in respect of such rent expense shall
be included and (b) non-cash gains, losses, income and expenses resulting from
fair value accounting required by the applicable standard under GAAP and related
interpretations shall be excluded;

 

(14)                          any currency translation gains and losses related
to currency remeasurements of Indebtedness, and any net loss or gain resulting
from Hedging Obligations, shall be excluded;

 

11

--------------------------------------------------------------------------------



 

(15)                          solely for the purposes of calculating Restricted
Payments, if positive, any permanent difference (but excluding, for the
avoidance of doubt, any temporary difference the Borrower reasonably expects to
be paid in cash in any future tax period) of the Consolidated Taxes of the
Borrower calculated in accordance with GAAP and the actual Consolidated Taxes
paid in cash by the Borrower during such period shall be excluded;

 

(16)                          any non-cash after-tax interest expense resulting
from the application of Accounting Standards Codification Topic 470-20 “Debt —
Debt with Conversion Options — Recognition” shall be excluded;

 

(17)                          to the extent covered by insurance and actually
reimbursed, or, so long as such Person has made a determination that there
exists reasonable evidence that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is (a) not denied by the
applicable carrier in writing and (b) in fact reimbursed within 365 days of the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within 365 days), such loss or expense amounts as are
so reimbursed, or reimbursable, by insurance providers in respect of liability
or casualty events or business interruption shall be excluded;

 

(18)                          to the extent covered by fees, costs, expenses and
losses that are, or (without duplication) are required to be, covered by
contractual indemnities, guaranty obligations, purchase price adjustments,
insurance policies or other contractual reimbursement obligations of third
parties, to the extent actually indemnified or reimbursed or with respect to
which Borrower has determined that a reasonable basis exists for indemnification
or reimbursement, but only to the extent that such amount is actually
indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period of any amount so added back to the
extent not so indemnified or reimbursed within such 365 days) shall be excluded;
and

 

(19)                          any net after-tax gains, losses, charges or
expenses arising from the implementation of “fresh start” accounting shall be
excluded (it being understood that, for the avoidance of doubt, (i) the
recognition of costs or expenses, amortization, depreciation or similar amounts
from assets or liabilities adjusted in such “fresh start” accounting and
(ii) any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation shall,
in each case, not be excluded).

 

Notwithstanding the foregoing, for the purpose of Section 6.7 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from a Restricted Subsidiary of the
Borrower to the extent such dividends, repayments or transfers increase the
amount of Restricted Payments permitted under clauses (5) and (6) of the
definition of “Cumulative Credit”.

 

Notwithstanding the foregoing, “Consolidated Net Income” shall exclude the
effects of any issuance of any Permitted Cure Securities.

 

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but excluding any such charge that consists of or requires
an accrual of, or cash reserve for, anticipated cash charges for any future
period.

 

12

--------------------------------------------------------------------------------



 

“Consolidated Taxes” means, with respect to any Person for any period, the
provision for taxes of such Person and its Restricted Subsidiaries based on
income, profits or capital, including state, franchise, property and similar
taxes and foreign withholding taxes (including penalties and interest related to
such taxes or arising from tax examinations).

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent:

 

(1)                                 to purchase any such primary obligation or
any property constituting direct or indirect security therefor;

 

(2)                                 to advance or supply funds:

 

(a)                                 for the purchase or payment of any such
primary obligation; or

 

(b)                                 to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; or

 

(3)                                 to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
against loss in respect thereof.

 

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
and Preferred Stock of any Guarantor in an aggregate principal amount not
greater than the aggregate amount of cash contributions (other than Excluded
Contributions) made to the capital of the Borrower after the Closing Date;
provided that (1) such cash contributions have not been used to make a
Restricted Payment or a Permitted Investment in any Person other than the
Borrower or a Guarantor; and (2) such Contribution Indebtedness is Incurred
within 180 days after the making of such cash contributions and is designated as
Contribution Indebtedness.

 

“Controlled Foreign Corporation” means a corporation that is a “controlled
foreign corporation” within the meaning of Section 957 of the IRC.

 

“Co-Promotion Arrangement” means any agreement or arrangement related primarily
to the marketing, promoting, distributing, detailing, or commercial selling of,
or customer service with respect to, any product (including the Products).

 

“Copyrights” means any and all rights in any works of authorship, including
(a) copyrights and moral rights, (b) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 4.5 to the Agreement, (c) income, license fees, royalties, damages, and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (e) the
right to sue for past, present, and future infringements thereof, and  (d) all
rights corresponding thereto throughout the world.

 

“Cumulative Credit” means the sum of (without duplication):

 

(1)                                 50% of the Consolidated Net Income for the
period (taken as one accounting period, the “Reference Period”) from April 1,
2019 to the end of the Borrower’s

 

13

--------------------------------------------------------------------------------



 

most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payments (or, in the case such
Consolidated Net Income for such Reference Period is a deficit, minus 100% of
such deficit); plus

 

(2)                                 100% of the aggregate net proceeds,
including cash and the Fair Market Value (as determined in good faith by
Borrower) of property other than cash, received by the Borrower after the
Closing Date from the issue, sale or exercise of Equity Interests of the
Borrower (excluding Refunding Capital Stock, Designated Preferred Stock,
Excluded Contributions, Disqualified Stock and the Cash Contribution Amount),
including Equity Interests issued upon conversion of Indebtedness or
Disqualified Stock or upon exercise of warrants or options (other than an
issuance or sale to a Restricted Subsidiary of the Borrower); plus

 

(3)                                 100% of the aggregate amount of
contributions to the capital of the Borrower received in cash and the Fair
Market Value (as determined in good faith by Borrower) of property other than
cash after the Closing Date (other than Excluded Contributions, Refunding
Capital Stock, Designated Preferred Stock, Disqualified Stock and the Cash
Contribution Amount); plus

 

(4)                                 the principal amount of any Indebtedness, or
the liquidation preference or maximum fixed repurchase price, as the case may
be, of any Disqualified Stock of the Borrower or any Restricted Subsidiary
thereof issued after the Closing Date (other than Indebtedness or Disqualified
Stock issued to a Restricted Subsidiary) that has been converted into or
exchanged for Equity Interests in the Borrower (other than Disqualified Stock)
or any direct or indirect parent of the Borrower (provided in the case of any
such parent, such Indebtedness or Disqualified Stock is retired or
extinguished); plus

 

(5)                                 100% of the aggregate amount received by the
Borrower or any Restricted Subsidiary in cash and the Fair Market Value (as
determined in good faith by the Borrower) of property other than cash after the
Closing Date received by the Borrower or any Restricted Subsidiary after the
Closing Date from the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary of the Borrower) of Restricted Investments made by the
Borrower and its Restricted Subsidiaries and from repurchases and redemptions of
such Restricted Investments from the Borrower and its Restricted Subsidiaries by
any Person (other than the Borrower or any of its Restricted Subsidiaries) and
from repayments of loans or advances that constituted Restricted Investments
(other than in each case to the extent that the Restricted Investment was made
pursuant to clause (vii) or (x) of Section 6.7(b)).

 

Notwithstanding the foregoing, “Cumulative Credit” shall not include any
proceeds of any Permitted Cure Securities.

 

“Danish Account Pledge” means the Pledge of Bank Accounts to be entered into
between the Borrower and the Collateral Agent with respect to the Accounts at
Danske Bank A/S (CVR 61126228).

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement), (b) notified the Borrower, Agent, or
any Lender in writing that it does not intend to comply with all or any portion
of

 

14

--------------------------------------------------------------------------------



 

its funding obligations under the Agreement, (c) has made a public statement to
the effect that it does not intend to comply with its funding obligations under
the Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
(1) Business Day after written request by Agent, to confirm that it will comply
with the terms of the Agreement relating to its obligations to fund any amounts
required to be funded by it under the Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under the Agreement on the date that it is required to do so under the
Agreement, unless the subject of a good faith dispute, or (f) (i) becomes or is
insolvent or subject to a Bail-In-Action or has a parent company that has become
or is insolvent or subject to a Bail-In-Action or (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

 

“Designated Account” means any account of the Borrower or any Guarantor
specified on Schedule D-1, as such schedule may be updated from time to time by
written notice from the Borrower to the Agent.

 

“Designated Non-cash Consideration” means the Fair Market Value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset Sale
that is so designated as Designated Non-cash Consideration, less the amount of
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-cash Consideration.

 

“Designated Preferred Stock” means Preferred Stock of the Borrower or any direct
or indirect parent of the Borrower, as applicable (other than Disqualified
Stock), that is issued for cash (other than to the Borrower or any of its
Subsidiaries or an employee stock ownership plan or trust established by the
Borrower or any of its Subsidiaries) and is so designated as Designated
Preferred Stock, pursuant to an Officers’ Certificate, on or promptly following
the issuance date thereof.

 

“Disposition” shall have the meaning set forth in the definition of “Asset
Sale.”

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

(1)                                 matures (other than an optional redemption
by the Borrower thereof) or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (other than as a result of a change of control or
asset sale; provided that the relevant asset sale or change of control
provisions, taken as a whole, are no more favorable in any material respect to
holders of such Capital Stock than the asset sale and change of control
provisions applicable to the Senior Secured Notes and any purchase requirement
triggered thereby may not become operative until compliance with the asset sale
and change of control provisions applicable to the Senior Secured Notes);

 

15

--------------------------------------------------------------------------------



 

(2)                                 is convertible or exchangeable at the option
of the holder thereof for Indebtedness or Disqualified Stock of such Person; or

 

(3)                                 is redeemable at the option of the holder
thereof, in whole or in part (other than solely as a result of a change of
control or asset sale),

 

in each case, prior to 91 days after the earlier of the then-applicable Stated
Maturity of the Obligations and the date the Obligations are no longer
outstanding; provided, however, that only the portion of Capital Stock that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such
Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America or any state or
political subdivision of the United States of America.

 

“DTC” means The Depository Trust Company, its nominees and their respective
successors.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, to the extent
the same was deducted (or otherwise not included) in calculating Consolidated
Net Income:

 

(1)                                 Consolidated Taxes; plus

 

(2)                                 Consolidated Interest Expense plus all cash
dividend payments (excluding items eliminated in consolidation) on a series of
Preferred Stock or Disqualified Stock of such Person and its Subsidiaries that
are Restricted Subsidiaries; plus

 

(3)                                 Consolidated Non-cash Charges; plus

 

(4)                                 any expenses or charges related to any
issuance of Equity Interests, Investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred by this Agreement (including a refinancing thereof) (whether or not
successful) or repaid on the Closing Date, including (i) such fees, expenses or
charges related to the offering of Senior Secured Notes and the effectiveness of
this Agreement and (ii) any amendment or other modification of the Senior
Secured Notes or this Agreement; plus

 

(5)                                 business optimization expenses and other
restructuring charges, reserves or expenses (which, for the avoidance of doubt,
shall include the costs related to severance or relocation, facility openings or
closures, facility consolidations, retention, contract terminations, project
start-up costs, acquisition integration costs and excess pension charges); plus

 

16

--------------------------------------------------------------------------------



 

(6)                                 any costs or expenses incurred pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of the Borrower or a Guarantor or net cash
proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Stock) solely to the extent that such net cash proceeds are
excluded from the calculation of the Cumulative Credit; plus

 

(7)                                 any expenses in connection with earn-out
obligations of such Person and its Restricted Subsidiaries for such period; plus

 

(8)                                 expenses incurred and cash payments made in
connection with the settlement of any litigation or claim involving the Borrower
or its Restricted Subsidiaries; plus

 

(9)                                 Consolidated Net Income attributable to, or
adding to the losses attributable to, the minority equity interests of third
parties in any Restricted Subsidiary that is not a Wholly Owned Restricted
Subsidiary of such Person, except to the extent of dividends declared or paid
with respect to such period or any prior period on the shares of Capital Stock
of such Restricted Subsidiary held by such third parties; plus

 

(10)                          any ordinary course dividend, distribution or any
other payment paid in cash and received from any Person in excess of amounts
included in clause (7) of the definition of Consolidated Net Income;

 

less, without duplication,

 

(11)                          non-cash items increasing Consolidated Net Income
for such period (excluding the recognition of deferred revenue or any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges that reduced EBITDA in any prior period and any items for which cash was
received in a prior period).

 

Notwithstanding the foregoing, without duplication, (i) any amounts arising from
the implementation of “fresh start” accounting shall be excluded from the
calculation of EBITDA (it being understood that, for the avoidance of doubt,
(1) the recognition of costs or expenses, amortization, depreciation or similar
amounts from assets or liabilities adjusted in such “fresh start” accounting and
(2) any such non-cash charge to the extent it represents an accrual of or
reserve for cash charges in any future period or amortization of a prepaid cash
expense that was paid in a prior period not included in the calculation shall,
in each case, shall not be excluded), (ii) any gains, losses, charges or
expenses arising from the Emergence Transactions or the Chapter 11 Cases shall
be excluded from the calculation of EBITDA and (iii) EBITDA shall exclude the
effects of any issuance of any Permitted Cure Securities..

 

“Egalet-002” means the product candidate referred to on the Closing Date as
Egalet- 002 (whether marketed under such name or any other name).

 

“Egalet-002 Product” means (a) Egalet-002 and (b) any and all product
improvements, additional claims, line extensions, dosage changes and alternate
delivery systems in respect thereof.

 

“Egalet Corp DACA” means the deposit account control agreement to be entered
into among the Borrower, the Collateral Agent and Wells Fargo Bank, N.A. which
is in form and substance reasonably satisfactory to the Collateral Agent and to
counsel to the Initial Lender.

 

17

--------------------------------------------------------------------------------



 

“Egalet Corp SACA” means the securities account control agreement to be entered
into among the Borrower, the Collateral Agent, U.S. Bank, N.A., as account bank,
and Wells Fargo Bank, N.A. which is in form and substance reasonably
satisfactory to the Collateral Agent and to counsel to the Initial Lenders.

 

“Egalet US” means Egalet US Inc., a corporation formed under the laws of
Delaware.

 

“Egalet US DACA” means the deposit account control agreement to be entered into
among Egalet US, the Collateral Agent and Wells Fargo Bank, N.A. which is in
form and substance reasonably satisfactory to the Collateral Agent and to
counsel to the Initial Lenders.

 

“Egalet Limited” means Egalet Limited, a limited company organized under the
laws of England and Wales.

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; (b) (i) a commercial
bank organized under the laws of the United States or any state thereof, and
having total assets in excess of $1,000,000,000; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof, and having total assets in excess of $1,000,000,000; or (iii) a
commercial bank organized under the laws of any other country or a political
subdivision thereof; provided that (A) (x) such bank is acting through a branch
or agency located in the United States or (y) such bank is organized under the
laws of a country that is a member of the Organization for Economic Cooperation
and Development or a political subdivision of such country, and (B) such bank
has total assets in excess of $1,000,000,000 or the foreign currency equivalent
thereof; (c) any other entity (other than a natural person) that is an
“accredited investor” (as defined in Regulation D under the Securities Act) that
extends credit or buys loans as one of its businesses including insurance
companies, investment or mutual funds and lease financing companies, and having
total assets in excess of $1,000,000,000; and (d) during the continuation of an
Event of Default under Section 8.1, 8.4 or 8.5, any other Person approved by
Agent.

 

“Emergence Transactions” means the consummation of the transactions contemplated
by the Plan of Reorganization and emergence from Chapter 11 Cases on the
Effective Date (as defined in the Plan of Reorganization) including, without
limitation, the issuance of the Senior Secured Notes, the consummation of the
transactions contemplated by the Asset Purchase Agreement and the payment of any
fees and expenses related to any of the foregoing.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, investigation, judgment, letter, or other written
communication, or any litigation or judicial or administrative proceeding, from
or involving any Governmental Authority or any third party, involving violations
of Environmental Laws by the Borrower or any Subsidiary of the Borrower, or
releases of Hazardous Materials (a) from or to any assets or properties, or
businesses of the Borrower, any Subsidiary of the Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses to any
properties of the Borrower or any Subsidiary of the Borrower or (c) from or onto
any facilities which received Hazardous Materials generated by the Borrower, any
Subsidiary of the Borrower, or any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any applicable judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to

 

18

--------------------------------------------------------------------------------



 

the environment, the effect of the environment on employee health, or Hazardous
Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party arising under Environmental Laws or with respect to
an environmental matter.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any and all rules or regulations promulgated from time to time thereunder,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
any of their respective Subsidiaries under IRC Section 414(b), (b) any trade or
business subject to ERISA whose employees are treated as employed by the same
employer as the employees of any Loan Party or their respective Subsidiaries
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which any Loan Party or any of their respective
Subsidiaries is a member under IRC Section 414(m), or (d) solely for purposes of
Section 302 of ERISA and Section 412 of the IRC, any Person subject to ERISA
that is a party to an arrangement with any Loan Party or any of their respective
Subsidiaries and whose employees are aggregated with the employees of any Loan
Party or any of their respective Subsidiaries under IRC Section 414(o).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time, and the rules and regulations promulgated thereunder.

 

“Excluded Assets” means (i) any license, contract, permit or agreement of the
Borrower or any of the Guarantors, or the property or assets subject thereto, if
and only for so long as and to the extent that the grant of a security interest
therein under the Security Documents would result in a breach or default under,
or abandonment, invalidation or unenforceability of, that license, contract,
permit or agreement (except (x) to the extent the relevant term that would
result in such breach, default, abandonment, invalidation or unenforceability is
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code (or equivalent statutes of any jurisdiction) or any
other applicable law or (y) any such license, contract, permit or agreement
between the Borrower and any Subsidiary of the Borrower or between Subsidiaries
of the Borrower, or the property or assets subject thereto), (ii) any leasehold
interest in real property (excluding fixtures), (iii) any asset or property to
the

 

19

--------------------------------------------------------------------------------



 

extent that the grant of a security interest in such asset or property is
prohibited by any applicable law or requires a consent not obtained of any
Governmental Authority pursuant to applicable law (except to the extent the law
prohibiting such grant or requiring such consent is rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code
(or equivalent statutes of any jurisdiction) or any other applicable law),
(iv) any assets or property as to which the Collateral Agent (at the direction
of the Required Lenders) reasonably determines in good faith that the costs of
obtaining such a security interest are excessive in  relation to the value of
the security to be afforded thereby, (v) [reserved], (vi) any Equity Interests
in or of any Foreign Subsidiary (other than Egalet Limited and any Specified IP
Subsidiary), other than 65% of the total outstanding voting Equity Interests and
100% of the non-voting Equity Interests of (x) any First Tier Controlled Foreign
Corporation and (y) any Domestic Subsidiary that owns (directly or indirectly
through one or more disregarded entities) only the Equity Interests of (and
indebtedness issued by) one or more Controlled Foreign Corporations to the
extent and only for so long as the Borrower determines in good faith that
permitting a pledge of 100% of such voting Equity Interests in the case of
clause (x) above or clause (y) above would result in material adverse tax
consequences for the Borrower or any of its Subsidiaries (including as a result
of the operation of Section 956 of the Code or any similar law or regulation in
any applicable jurisdiction) (it being understood that, in the case of clause
(x) above or clause (y) above, if a percentage less than 100% but greater than
65% of such voting Equity Interests may be pledged without any such material
adverse tax consequences, then such percentage shall be pledged), (vii) any
Equity Interests of any Subsidiary (other than Egalet Limited and any Specified
IP Subsidiary) owned by a First Tier Controlled Foreign Corporation or by a
lower-tier Foreign Subsidiary to the extent and only for so long as the Borrower
determines in good faith that permitting a pledge of 100% of such Equity
Interests would result in material adverse tax consequences for the Borrower or
any of its Subsidiaries (including as a result of the operation of Section 956
of the Code or any similar law or regulation in any applicable jurisdiction) (it
being understood that, if a percentage less than 100% but greater than 0% of
such Equity Interests may be pledged without any such material adverse tax
consequences, then such percentage shall be pledged), (viii) any Equity
Interests issued by any minority-owned Investment, so long as no other Person is
granted a Lien in respect thereof which secured Indebtedness for borrowed money,
(ix) any tax accounts, trust accounts, wage and benefit accounts, fiduciary
accounts, zero balance accounts, payroll accounts, withholding tax accounts,
pension and pension reserve accounts and employee benefit accounts to the extent
funded or maintained in accordance with prudent business practice or as required
by law, (x) the OXAYDO® Excluded Assets, (xi) any trademark or service mark
applications filed in the United States Patent and Trademark Office on the basis
of the intent of the Borrower or any Guarantor to use such trademark or service
mark, unless and until evidence of use of such mark acceptable to the United
States Patent and Trademark Office has been filed with the United States Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(15 U.S.C., et seq.), to the extent that granting a security interest in such
application prior to such filing would adversely affect the validity or
enforceability of such trademark application, (xii) any motor vehicle or other
equipment that is subject to a certificate of title and (xiii) any fee owned
real property with a fair market value less than $1,000,000 individually;
provided, that if, following the Closing Date, the Borrower or any Guarantor, in
the Borrower’s sole discretion, grants a security interest in any OXAYDO®
Excluded Asset to any third-party financing source, such OXAYDO® Excluded Asset
shall no longer be deemed an “Excluded Asset” and shall be deemed
“After-Acquired Property,” in each case, subject to customary, agreed-upon
intercreditor terms with such third-party financing source, such that the Lien
on such OXAYDO® Excluded Asset securing the Obligations ranks equally with the
Lien on such OXAYDO® Excluded Asset securing such third-party financing.

 

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by the Borrower) received by
the Borrower after the Closing Date from:

 

(1)                                 contributions to its common equity capital;
and

 

20

--------------------------------------------------------------------------------



 

(2)                                 the sale (other than to a Subsidiary of the
Borrower or to any Subsidiary management equity plan or stock option plan or any
other management or employee benefit plan or agreement) of Capital Stock (other
than Disqualified Stock and Designated Preferred Stock) of the Borrower,

 

in each case designated as Excluded Contributions on or after the date such
capital contributions are made or the date such Capital Stock is sold, as the
case may be.

 

“Excluded Taxes” means (i) any tax imposed on the net income (however
denominated) or net profits of any Lender or any Participant (including any
branch profits or franchise taxes), in each case imposed by the jurisdiction (or
by any political subdivision or taxing authority thereof) in which such Lender
or such Participant is organized or the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender’s or such
Participant’s principal office is located in each case as a result of a present
or former connection between such Lender or such Participant and the
jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(ii) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 16.2 of the Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the law (and the applicable withholding rate) in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), excluding any amount that such Foreign Lender (or its assignor,
if any) was previously entitled to receive pursuant to Section 16.1 of the
Agreement with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and
(iv) any United States federal withholding taxes imposed under FATCA.

 

“Fair Market Value” means, at the time of any given transaction, with respect to
any asset or property, the price (after taking into account any liabilities
related to such asset or property) that could be negotiated in an arm’s-length
transaction, for cash, between a willing seller and a willing and able buyer,
neither of whom is under undue pressure or compulsion to complete the
transaction.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, including any applicable
intergovernmental agreement with respect thereto.

 

“FDA” means the U.S. Food and Drug Administration and any Governmental Authority
successor thereto.

 

“Federal Deposit Insurance Corporation” means the Federal Deposit Insurance
Corporation or any successor thereto.

 

“Fee Letter” means that certain agent fee letter, dated as of the date hereof,
between the Borrower and the Agent.

 

“Financial Officer” of any Person shall mean the Chief Executive Officer, Chief
Financial Officer (and/or principal financial officer), Chief Accounting Officer
(and/or principal accounting officer), Chief Operating Officer, Treasurer,
Assistant Treasurer or Controller of such Person.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds

 

21

--------------------------------------------------------------------------------



 

transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.

 

“First Amortization Date” means, with respect to any Indebtedness, the date
specified in the documentation governing such Indebtedness as the fixed date on
which the first payment of principal of such Indebtedness is due and payable.

 

“First Tier Controlled Foreign Corporation” means any First Tier Foreign
Subsidiary that is a Controlled Foreign Corporation.

 

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are owned directly by the Borrower or indirectly by the
Borrower through one or more Domestic Subsidiaries or disregarded entities for
U.S. federal income tax purposes.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is a Controlled
Foreign Corporation.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, in each case, as in effect on the Closing Date,
other than reports and financial information required to be delivered under
Section 4.02, which shall be prepared in accordance with GAAP in effect on the
date thereof.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, constitution (including, with respect to any Loan
Party incorporated under the laws of England and Wales, articles of
association), by-laws, or other organizational documents of such Person.

 

“Government Drug Rebate Program” means, collectively, the Medicaid Drug Rebate
Program with CMS and any individual state drug rebate program administered by
any State.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“guarantee” means a guarantee or other provision of credit support (other than
by endorsement of negotiable instruments for collection in the ordinary course
of business), direct or

 

22

--------------------------------------------------------------------------------



 

indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, including by providing security therefor or by becoming a
co-obligor with respect thereto. The term, “guarantee,” when used as a verb,
shall mean to provide a guarantee.

 

“Guarantee” means the guarantee made by the Guarantors in favor of the Agent
substantially in the form of Exhibit Q, as may be amended, extended, renewed,
restated, supplemented, waived or otherwise modified from time to time.

 

“Guarantor” means any Restricted Subsidiary of the Borrower party to this
Agreement on the Closing Date and any other Person that Incurs a Guarantee
pursuant to Section 5.11; provided, however that, upon the release or discharge
of such Person from its Guarantee in accordance with this Agreement, such Person
ceases to be a Guarantor.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Health Care Laws” means all applicable Requirements of Law relating to
(a) fraud and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder:  the federal Anti-Kickback
Statute  (42 U.S.C. § 1320a-7b(b)); the civil False Claims Act (31 U.S.C. § 3729
et seq.); and Sections 1320a-7 and 1320a-7a and 1320a-7b of Title 42 of the
United States Code); (b) the Medicare Prescription Drug, Improvement, and
Modernization Act of 2003 (Pub. L. No. 108-173)); (c) any Government Drug Rebate
Program, (d) all statutes and regulations administered by the FDA or any
comparable Governmental Authority, including but not limited to the Food, Drug,
and Cosmetic Act (21 U.S.C. § 301 et seq.); (e) the Physician Payments Sunshine
Act; (f) quality, safety certification and accreditation standards and
requirements; (g) HIPAA; (h) laws regulating the provision of free or discounted
care or services; and (i) any and all other applicable federal, state or local
health care laws, rules, codes, statutes, regulations, orders, ordinances,
statutes, and professional or ethical rules, as the same may be amended,
modified or supplemented from time to time, and any successor statute thereto.

 

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates or certificates of need issued by a Governmental Authority that are
(a) necessary to enable any Loan Party to continue to conduct its business as it
is conducted on the Closing Date, or (b) required under any Health Care Law or
the business affairs, practices, licensing or reimbursement entitlements of any
Loan Party.

 

“Health Care Proceeding” means any inquiries, investigations, probes, audits,
hearings, litigation or proceedings (in each case, whether civil, criminal,
administrative or investigative) concerning any alleged or actual non-compliance
by any Loan Party with any Health Care Laws or the requirements of any Health
Care Permit.

 

23

--------------------------------------------------------------------------------



 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

 

(1)                                 currency exchange, interest rate or
commodity swap agreements, currency exchange, interest rate or commodity cap
agreements and currency exchange, interest rate or commodity collar agreements;
and

 

(2)                                 other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates or
commodity prices or to otherwise manage interest rate risk or currency exchange
risk.

 

“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, in each case as the same may be amended, modified or
supplemented from time to time, any successor statutes thereto, and any and all
rules or regulations promulgated from time to time thereunder.

 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary; and “Incurrence” has a correlative
meaning.

 

“Indebtedness” means, with respect to any Person:

 

(1)                                 the principal of any indebtedness of such
Person, whether or not contingent, (a) in respect of borrowed money,
(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof), (c) representing the deferred and unpaid
purchase price of any property (except (i) any such balance that constitutes a
trade payable or similar trade obligation Incurred in the ordinary course of
business and (ii) any liabilities accrued in the ordinary course of business),
which purchase price is due more than six months after the date of placing the
property in service or taking delivery and title thereto, (d) in respect of
Capitalized Lease Obligations, or (e) representing any Hedging Obligations, if
and solely to the extent that any of the foregoing indebtedness (other than
letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;

 

(2)                                 to the extent not otherwise included under
clause (1) above and without duplication, any guarantee of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on any such
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business); and

 

(3)                                 to the extent not otherwise included under
clause (1) above and without duplication, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value (as determined in good faith by
the Borrower) of such asset at such date of determination; and (b) the amount of
such Indebtedness of such other Person;

 

24

--------------------------------------------------------------------------------



 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include: (1) Contingent Obligations incurred in the ordinary
course of business and not in respect of borrowed money; (2) deferred or prepaid
revenues; (3) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
respective seller; (4) any earn-out obligations, contingent consideration,
purchase price adjustments, deferred purchase money amounts, milestone and/or
bonus payments (whether performance or time-based), and royalty, licensing,
revenue and/or profit sharing arrangements, in each case, characterized as such
and arising expressly out of purchase and sale contracts, development
arrangements or licensing arrangements; (5) deferred compensation; (6) accrued
expenses; or (7) obligations in respect of Preferred Stock that is not
Disqualified Stock.

 

Notwithstanding anything in this Agreement to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Accounting Standards Codification section 815 and related interpretations to the
extent such effects would otherwise increase or decrease the amount of
Indebtedness deemed outstanding for purposes of this Agreement, (so that such
outstanding amount differs from the principal amount of such Indebtedness
payable at maturity) as a result of accounting for any embedded derivatives
created by the terms of such Indebtedness; and any such amounts that would have
constituted Indebtedness under this Agreement but for the application of this
sentence shall not be deemed an Incurrence of Indebtedness under this Agreement.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of recognized standing in the United
States that is, in the good faith determination of the Borrower, qualified to
perform the task for which it has been engaged.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

 

“Indemnified Taxes” means any Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by or on account of any obligation of the
Borrower under any Loan Document.

 

“INDOCIN” means the product referred to as INDOCIN (whether marketed under such
name or any other name).

 

“INDOCIN Product” means (a) INDOCIN and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

“Initial Lenders” means each Lender party to the Agreement as of the Closing
Date.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
or other applicable bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, examinership, arrangement, or
other similar relief, or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of such Person or any
substantial part of its properties.

 

“Intellectual Property” means, with respect to any Person, all intellectual
property and proprietary rights in any jurisdiction throughout the world, and
all corresponding rights, presently or

 

25

--------------------------------------------------------------------------------



 

hereafter existing, including: (a) all inventions (whether or not patentable or
reduced to practice), all improvements thereto, and all patents, patent
applications, industrial designs, industrial design applications, and patent
disclosures, together with all reissues, continuations, continuations-in-part,
revisions, divisionals, extensions, and reexaminations in connection therewith;
(b) all trademarks, trademark applications, tradenames, servicemarks,
servicemark applications, trade dress, logos and designs, business names,
company names, Internet domain names, and all other indicia of origin, all
applications, registrations, and renewals in connection therewith, and all
goodwill associated with any of the foregoing; (c) all copyrights and other
works of authorship, mask works, database rights and moral rights, and all
applications, registrations, and renewals in connection therewith; (d) all trade
secrets and proprietary know- how and confidential information (including
technical data, customer and supplier lists, manufacturing processes, pricing
and cost information, and business and marketing plans and proposals); (e) all
software (including source code, executable code, data, databases, and related
documentation); and (f) all rights of privacy and publicity, including rights to
the use of names, likenesses, images, voices, signatures and biographical
information of real persons.

 

“Intellectual Property Licenses” means the licensing, development or
commercialization of all or any substantial portion of the Intellectual Property
related to ARYMO ER™ or Egalet-002 for commercialization in the United States
pursuant to any license, sub-license, collaboration agreement, strategic
alliance or similar arrangement; provided, that Intellectual Property Licenses
shall not include any Co-Promotion Arrangement or any license incidental to a
Co- Promotion Arrangement.

 

“Intellectual Property Security Agreement” means, collectively, the intellectual
property security agreements, substantially in the form of Exhibit S hereto
together with each intellectual property security agreement supplement,
including any such supplement executed and delivered pursuant to Section 5.20.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement to be executed and delivered by Borrower, each of its Subsidiaries,
and Agent, substantially in the form of Exhibit T.

 

“Interim Payments Note” means that certain unsecured promissory note in the
aggregate principal amount of $4,500,000 issued on the Closing Date by the
Borrower to Iroko Pharmaceuticals, LLC.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 3 months thereafter; provided, that (a) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (b) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (c) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 3 months after the date on which the
Interest Period began, and (d) the Borrower may not elect an Interest Period
which will end after the Maturity Date.

 

“Investment Grade Securities” means:

 

26

--------------------------------------------------------------------------------



 

(1)                                 securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents);

 

(2)                                 securities that have a rating equal to or
higher than “Baa3” (or equivalent) by Moody’s or “BBB-” (or equivalent) by S&P,
or an equivalent rating by any other Rating Agency, but excluding any debt
securities or loans or advances between and among the Borrower and its
Subsidiaries;

 

(3)                                 investments in any fund that invests
exclusively in investments of the type described in clauses (1) and (2), which
fund may also hold immaterial amounts of cash pending investment and/or
distribution; and

 

(4)                                 corresponding instruments in countries other
than the United States customarily utilized for high quality investments and in
each case with maturities not exceeding two years from the date of acquisition.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. Except
as otherwise provided in this Agreement, the outstanding amount of any
Investment shall be deemed to be the initial cost of such Investment when made,
purchased or acquired (without giving effect to any adjustments for subsequent
increases or decreases in value), but giving effect to any repayments, interest,
returns, profits, dividends, distributions, proceeds, fees, income and other
amounts actually received by the Borrower or any Restricted Subsidiary of the
Borrower in respect of such Investment and determined without regard to any
write-downs or write-offs of any investments, loans or advances in connection
therewith. For purposes of Section 6.7 (including Permitted Investments),
“Investments” shall include the portion (proportionate to the Borrower’s equity
interest in such Subsidiary) of the Fair Market Value (as determined in good
faith by the Borrower) of the net assets of a Subsidiary of the Borrower at the
time that such Subsidiary ceases to be a Subsidiary (to the extent the Borrower
retains an Investment in such Person).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 13.1 of the Agreement and “Lenders” means each of the
Lenders or any one or more of them.

 

“Lender Group” means each of the Lenders and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) reasonable and documented out-of-pocket
costs or expenses (including taxes and insurance premiums) required to be paid
by Borrower or its Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower and its Subsidiaries under any of the
Loan Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys and real estate title policies and
endorsements, and environmental audits, in each case as may be reasonably
required to carry out or

 

27

--------------------------------------------------------------------------------



 

enforce any of their rights or remedies hereunder, (c) reasonable and documented
out-of-pocket fees or charges paid or incurred by Agent in connection with
maintaining an electronic delivery service (e.g. Intralinks or similar services
and providing accounting to the Borrower, (d) Agent’s customary fees and charges
imposed or incurred in connection with any background checks or OFAC/PEP
searches related to Borrower or its Subsidiaries, (e) Agent’s customary fees and
charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of the Borrower (whether
by wire transfer or otherwise), together with any reasonable and documented
out-of-pocket costs and expenses incurred in connection therewith, (f) customary
charges imposed or incurred by Agent resulting from the dishonor of checks
payable by or to any Loan Party, (g) reasonable and documented out-of-pocket
costs and expenses paid or incurred by the Lender Group to correct any default
or enforce any provision of the Loan Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (h) Agent’s and the Lenders reasonable and documented costs and
expenses (including reasonable and documented out-of-pocket attorneys’ fees and
expenses, limited to one outside counsel) relative to third party claims or any
other lawsuit or adverse proceeding paid or incurred, whether in enforcing or
defending the Loan Documents or otherwise in connection with the transactions
contemplated by the Loan Documents, Agent’s Liens in and to the Collateral, or
the Lender Group’s relationship with Borrower or any of its Subsidiaries,
(i) Agent’s and the Initial Lenders’ reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented out-of-pocket attorneys’
fees and due diligence expenses, limited, in the case of attorneys’ fees and
expenses, to reasonable and documented out-of-pocket fees and expenses of one
counsel to the Agent, any Sub-Agent and the Lenders (taken as a whole), which
counsel shall be selected by the Initial Lenders (and consented to by the Agent)
to the extent they collectively hold greater than 50% of the aggregate Revolver
Commitments (unless (x) a conflict or potential conflict exists as determined in
the reasonable judgment of any such party in which case(s) the reasonable and
documented out-of-pocket fees, charges and disbursements of one additional
counsel for all such affected parties shall be covered, or (y) special
regulatory counsel is necessary as determined in the reasonable judgment of the
Agent or the Required Lenders, in which case the reasonable and documented
out-of-pocket fees and expenses of such regulatory counsel shall be covered)
incurred in advising, structuring, drafting, reviewing, administering (including
reasonable travel, meals, and lodging), or amending, waiving, or modifying the
Loan Documents, and (j) Agent’s and each Lender’s reasonable and documented
out-of-pocket costs and expenses (including reasonable documented attorneys,
accountants, consultants, and other advisors fees and expenses, limited in each
case to one outside counsel) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors’ fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents, limited in each case to one such
outside counsel), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates and the officers, directors, employees, partners,
trustees, managers, advisors, representative, attorneys, and agents of such
Lender, such Lender’s manager and such Lender’s Affiliates.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

 

28

--------------------------------------------------------------------------------



 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.

 

“LIBOR Rate” means the rate per annum as reported on the Reuters Screen LIBOR01
page (or any successor page) as set by the ICE Benchmark Administration for
deposits in dollars (the “LIBO Screen Rate”) (2) Business Days prior to the
commencement of the requested Interest Period, for a term, and in an amount,
comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by the
Borrower in accordance with the Agreement (and, if any such rate is below 2.00%,
the LIBOR Rate shall be deemed to be 2.00%), which determination shall be made
by Agent and shall be conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” has the meaning set forth in the definition of Applicable
Margin.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Loan” shall mean any Revolving Loan made (or to be made) hereunder.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.

 

“Loan Documents” means the Agreement, the Collateral Agreement, the Guarantee,
the Side Letter, the Fee Letter, the Closing Date Intercreditor Agreement, any
Intercompany Subordination Agreement, any note or notes executed by the Borrower
in connection with the Agreement and payable to any Lender, and any other
instrument or agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement.

 

“Loan Party” means the Borrower or any Guarantor.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board of
Governors as in effect from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties’ ability to perform their material obligations
under the Loan Documents to which they are parties or of the Lender Group’s
ability to enforce the Obligations or realize upon all or a material portion of
the Collateral (other than as a result of as a result of an action taken or not
taken that is solely in the control of Agent), or (c) a material impairment of
the enforceability or priority of Agent’s Liens with respect to all or a
material portion of the Collateral.

 

“Material Asset” means (i) each of OXAYDO® Product, the INDOCIN Product, the
TIVORBEX Product, SPRIX® (ketorolac tromethamine) Nasal Spray, the VIVLODEX
Product and the

 

29

--------------------------------------------------------------------------------



 

ZORVOLEX Product, in each case including (but not limited to) a material portion
of the Intellectual Property (or exclusive license (other than to a Loan Party)
of Intellectual Property) solely related to such product and (ii) any other
Intellectual Property acquired by the Borrower or any of its Subsidiaries after
the Closing Date that is material to the business of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Contract” means (a) each contract or agreement related to any Material
Asset to which any Loan Party or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Loan Party or such Subsidiary of
$750,000 or more in any calendar year (other than purchase orders in the
ordinary course of the business of such Loan Party or such Subsidiary and other
than contracts that by their terms may be terminated by such Loan Party or
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium) and (b) any other contract or agreement, the loss of
which could reasonably be expected to result in a Material Adverse Effect.

 

“Material Debt” means, collectively, the Senior Secured Notes and any
Indebtedness of the Borrower and/or its Subsidiaries involving an aggregate
amount of $3,000,000 or more.

 

“Material Debt Documents” means the Senior Secured Indenture and all other
agreements, documents, notes, indentures and instruments at any time executed
and/or delivered by a Borrower or any other Person evidencing, governing or
securing or otherwise related to any other Material Debt, as each of the
foregoing may be amended, restated, modified, supplemented, renewed, or replaced
from time to time in accordance with the terms of the Agreement.

 

“Maturity Date” means March 20, 2022.

 

“Maximum Revolver Amount” means $20,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with
Section 2.4(d)(ii) or Section 3.5, as applicable, of the Agreement.

 

“Medicaid” means, collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any
statutes succeeding thereto, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, including all state statutes and plans for medical assistance
enacted in connection with such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the Social Security Act (42 U.S.C. §§
1395 et seq.) and any statutes succeeding thereto, and all laws, rules,
regulations, manuals, orders, guidelines or requirements (whether or not having
the force of law) pertaining to such program, in each case as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Minimum Draw Amount” means, at of any time, an amount equal to 25% of the
aggregate Revolver Commitments at such time.

 

“Minimum Liquidity Amount” means, as of any date, an amount equal to the greater
of (1) the quotient of (x) the outstanding principal amount of the Senior
Secured Notes (or any Refinancing Indebtedness with respect thereto) as of such
date divided by (y) 9.5 and (2) $7,500,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

30

--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Loan Party or any Subsidiary or any of
their respective ERISA Affiliates is making or accruing an obligation to make
contributions or has within the preceding six plan years (as determined on the
applicable date of determination) made contributions.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person and its Subsidiaries, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

 

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale (including any cash
received in respect of or upon the sale or other disposition of any Designated
Non-cash Consideration received in any Asset Sale and any cash payments received
by way of deferred payment of principal pursuant to a note or installment
receivable or otherwise, but only as and when received, but excluding the
assumption by the acquiring Person of Indebtedness relating to the disposed
assets or other consideration received in any other non-cash form), net of
(i) the direct costs relating to such Asset Sale and the sale or disposition of
such Designated Non-cash Consideration (including legal, accounting and
investment banking fees, and brokerage and sales commissions), and any
relocation expenses Incurred as a result thereof, (ii) the Borrower’s good faith
estimate of taxes paid or payable as a result thereof, (iii) amounts required to
be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required (other than pursuant to Section 6.4(b)(i)) to be paid as a
result of such transaction, (iv) the pro rata portion of the net proceeds
attributable to minority interests and not available for distribution to or for
the account of the Borrower or any Guarantor, and (v) any deduction of
appropriate amounts to be provided by the Borrower as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, and any funded escrow established
pursuant to the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided, that to the extent that any amounts are
released from such escrow to the Borrower or a Restricted Subsidiary, such
amounts net of any related expenses shall constitute Net Proceeds); provided,
that Net Proceeds shall not include (i) the proceeds of any sale or other
disposition of Intellectual Property to any Specified IP Subsidiary or (ii) the
proceeds of any sale or other disposition of Excluded Assets (other than any
OXAYDO® Excluded Assets).

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Notice of Borrowing” has the meaning specified therefor in Section 2.3(a) of
the Agreement.

 

“Obligations” means all Revolving Loans, debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities (including all amounts
payable pursuant to the Agreement or any other Loan Document), obligations
(including indemnification obligations), fees, Lender Group Expenses (including
any fees or expenses that accrue after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), guaranties, and all covenants and
duties of any other kind and description owing by any Loan Party arising out of,
under, pursuant to,

 

31

--------------------------------------------------------------------------------



 

in connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that the Borrower are required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan
Documents.  Without limiting the generality of the foregoing, the Obligations of
the Borrower under the Loan Documents include the obligation to pay (i) the
principal of the Revolving Loans, (ii) interest accrued on the Revolving Loans,
(iii) Lender Group Expenses, (iv) fees payable under the Agreement or any of the
other Loan Documents, and (v) indemnities and other amounts payable by any Loan
Party under any Loan Document. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer (and/or principal executive officer), the Chief Financial Officer
(and/or principal financial officer), the Chief Accounting Officer (and/or
principal accounting officer), the President, any Executive Vice President, any
Senior Vice President, any Vice President, the Controller, the Treasurer, any
Assistant Treasurer, the Secretary or any Assistant Secretary of the Borrower.

 

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower, which Officer must be the principal executive
officer, the principal financial officer, the chief operating officer, the
treasurer or the principal accounting officer of the Borrower.

 

“OXAYDO®” means the product referred to as OXAYDO® (whether marketed under such
name or any other name).

 

“OXAYDO® Excluded Assets” means the new drug applications, licensed intellectual
property rights, other approvals and licenses and clinical and other data, in
each case relating to the OXAYDO® Product.

 

“OXAYDO® Product” means (a) OXAYDO® and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Other Connection Taxes” means, with respect to any Lender or Participant, Taxes
imposed as a result of a present or former connection between such Lender or
Participant and the jurisdiction imposing such Tax (other than connections
arising from such Lender or Participant having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).

 

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

32

--------------------------------------------------------------------------------



 

“Participant Register” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

 

“Permits” means, with respect to any Person, any permit, approval, clearance,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject, including
all Registrations and all Health Care Permits.

 

“Permitted Cure Debt” means any Indebtedness (i) of (a) the Borrower that ranks
subordinated in right of payment to the Obligations or (b) any Guarantor that
ranks subordinated in right of payment to such Guarantor’s Guarantee, and, in
each case is subject to the Intercompany Subordination Agreement (as
applicable), (ii) that is unsecured and (iii) that has no scheduled cash
interest or principal payments owing prior to the one year anniversary of the
Stated Maturity of the Obligations.

 

“Permitted Cure Securities” shall mean (i) any Equity Interests of the Borrower
(other than Disqualified Stock) or (ii) any Permitted Cure Debt, in each case
issued pursuant to the Cure Right.

 

“Permitted Holders” means, at any time, each of (i) Iroko Pharmaceuticals Inc.,
a business company incorporated in the British Virgin Islands (registered number
1732699), (ii) CR Group L.P. and its Affiliates and Associated Funds, including,
without limitation, CRG Servicing LLC, CRG Partners III L.P., CRG Partners III —
Parallel Fund “A” L.P., CRG Partners III (Cayman) L.P., CRG Partners III
(Cayman) LEV AIV I L.P., CRG Partners III (Cayman) UNLEV AIV I, L.P. and CRG
Partners III — Parallel Fund “B” (Cayman) L.P., (iii) CI Investments Inc. and
its Affiliates and Associated Funds, (iv) Highbridge Capital Management, LLC,
and its Affiliates and Associated Funds, (v) Honeywell Capital Management LLC,
and its Affiliates and Associated Funds and (vi) any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any of the Permitted Holders specified
in clauses (i) through (v) above and that, directly or indirectly, hold or
acquire beneficial ownership of the Voting Stock of the Borrower (a “Permitted
Holder Group”), so long as (1) each member of the Permitted Holder Group has
voting rights proportional to the percentage of ownership interests held or
acquired by such member and (2) no Person or other “group” (other than Permitted
Holders specified in clauses (i) through (v) above) beneficially owns more than
50% on a fully diluted basis of the Voting Stock held by the Permitted Holder
Group.

 

“Permitted Investments” means:

 

(1)                                 any Investment in the Borrower or any
Restricted Subsidiary; provided that the aggregate amount of Investments made by
Loan Parties in Restricted Subsidiaries that are not Guarantors shall not exceed
$1,000,000;

 

(2)                                 any Investment in Cash Equivalents or
Investment Grade Securities;

 

(3)                                 any Investment by the Borrower or any
Restricted Subsidiary of the Borrower in a Person if as a result of such
Investment (a) such Person becomes a Restricted Subsidiary of the Borrower or
(b) such Person, in one transaction or a series of related transactions, is
merged,

 

33

--------------------------------------------------------------------------------



 

consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower; provided that any Collateral may be
transferred pursuant to this clause (3) only to a Restricted Subsidiary that is
a Guarantor;

 

(4)                                 any Investment in securities or other assets
not constituting Cash Equivalents and received in connection with an Asset Sale
made pursuant to the provisions of Section 6.4 or any other disposition of
assets not constituting an Asset Sale;

 

(5)                                 any Investment existing on, or made pursuant
to binding commitments existing on, the Closing Date or an Investment consisting
of any extension, modification or renewal of any Investment existing on the
Closing Date, if any; provided that the amount of any such Investment may be
increased as required by the terms of such Investment as in existence on the
Closing Date;

 

(6)                                 advances to employees not in excess of
$500,000 outstanding at any one time in the aggregate;

 

(7)                                 any Investment acquired by the Borrower or
any of its Restricted Subsidiaries (a) in exchange for any other Investment or
accounts receivable held by the Borrower or any such Restricted Subsidiary in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization of the issuer of such other Investment or accounts receivable,
(b) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default or (c) in settlement of or
other resolution of claims or disputes, and, in each case, extensions,
modifications and renewals thereof;

 

(8)                                 Hedging Obligations permitted under
Section 6.1(b)(x);

 

(9)                                 any Investment by the Borrower or any of its
Restricted Subsidiaries in a Similar Business having an aggregate Fair Market
Value (as determined in good faith by the Borrower), taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding, not to exceed $1,500,000 (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (9) is made in any Person that is not a Restricted Subsidiary of
the Borrower at the date of the making of such Investment and such Person
becomes a Restricted Subsidiary of the Borrower after such date, such Investment
shall thereafter be deemed to have been made pursuant to clause (1) above and
shall cease to have been made pursuant to this clause (9) for so long as such
Person continues to be a Restricted Subsidiary;

 

(10)                          Investments by the Borrower or any of its
Restricted Subsidiaries having an aggregate Fair Market Value, taken together
with all other Investments made pursuant to this clause (10) that are at that
time outstanding, not to exceed $1,500,000 (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (10) is made in any Person that is not a Restricted Subsidiary at
the date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and shall cease to have been made
pursuant to this clause (10) for so long as such Person continues to be a
Restricted Subsidiary;

 

34

--------------------------------------------------------------------------------



 

(11)                          loans and advances to officers, directors and
employees for business- related travel expenses, moving expenses and other
similar expenses, in each case Incurred in the ordinary course of business or
consistent with past practice or to fund such person’s purchase of Equity
Interests of the Borrower or any direct or indirect parent of the Borrower, not
to exceed $500,000 at any one time outstanding pursuant to this clause (11);

 

(12)                          Investments the payment for which consists of
Equity Interests of the Borrower (other than Disqualified Stock) or any direct
or indirect parent of the Borrower, as applicable; provided, however, that such
Equity Interests will not increase the amount available for Restricted Payments
under clause (3) of the definition of “Cumulative Credit”;

 

(13)                          any transaction to the extent it constitutes an
Investment that is permitted by and made in accordance with the provisions of
Section 6.10(b) (except transactions described in clauses (ii), (iv), (v),
(viii)(B), (x), (xiii), (xiv) and (xv) of such Section);

 

(14)                          Investments consisting of the licensing of
Intellectual Property or collaboration agreements, strategic alliances,
Co-Promotion Arrangements or similar arrangements in respect of Intellectual
Property, in each case, for the development or commercialization of Intellectual
Property that, at the time such license, collaboration agreement, strategic
alliance, Co-Promotion Arrangement or similar arrangement is entered into, does
not materially and adversely affect the Borrower’s business or condition
(financial or otherwise) or the value of the Collateral, taken as a whole;

 

(15)                          guarantees issued in accordance with Section 6.1,
including those in connection with any letter of credit issued for the account
of the Borrower or any of its Subsidiaries (including with respect to the
issuance of, or payments in respect of drawings under, such letters of credit);

 

(16)                          Investments consisting of, or made in order or to
finance, purchases and acquisitions of inventory, supplies, materials, services
or equipment or purchases of contract rights or licenses or leases of
Intellectual Property;

 

(17)                          [reserved];

 

(18)                          Investments of a Restricted Subsidiary of the
Borrower acquired after the Closing Date or of an entity merged into,
amalgamated with, or consolidated with a Restricted Subsidiary of the Borrower
in a transaction that is not prohibited by Section 6.3 after the Closing Date to
the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(19)                          Investments in Restricted Subsidiaries who are not
Guarantors not to exceed $2,500,000 at any one time outstanding pursuant to this
clause (19);

 

(20)                          loans and advances relating to indemnification or
reimbursement of any officers, directors or employees in respect of liabilities
relating to their serving in such capacity;

 

(21)                          (i) lease, utility and other similar deposits, and
(ii) prepaid expenses, negotiable instruments held for collection and lease,
utility and workers’ compensation, performance and other similar deposits, in
each case, in the ordinary course of business;

 

35

--------------------------------------------------------------------------------



 

(22)                          any redemption or repurchase of the Obligations
permitted and made in accordance with the terms of this Agreement;

 

(23)                          Investments consisting of earnest money deposits
required in connection with a purchase agreement, or letter of intent, or other
acquisitions to the extent not otherwise prohibited by this Agreement;

 

(24)                          guarantees of the Borrower or any Restricted
Subsidiary in connection with the provision of credit card payment processing
services in the ordinary course of business; and

 

(25)                          Investments by the Borrower and its Restricted
Subsidiaries consisting of deposits, prepayments and other credits to suppliers
or landlords, and guaranties of business obligations owed to landlord,
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries.

 

In the event that any Investment (or any portion thereof) meets the criteria of
more than one of the categories of Permitted Investments described in clauses
(1) through (25) above, or is entitled to be Incurred or made pursuant to
Section 6.7, the Borrower shall, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such Investment (or any portion
thereof) in any manner that complies with such categories above or Section 6.7. 
In addition, at the time of Incurrence or making of an Investment, the Borrower
will be entitled to divide and classify such Investment in more than one of the
categories of Permitted Investments described above or described in Section 6.7.

 

“Permitted Liens” means, with respect to any Person:

 

(1)                                 pledges or deposits by such Person under
workmen’s compensation laws, unemployment insurance laws or similar legislation,
or good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or leases to which such Person is a party, or
deposits to secure public or statutory obligations of such Person or deposits of
cash or U.S. government bonds to secure surety or appeal bonds to which such
Person is a party, or deposits as security for contested taxes or import duties
or for the payment of rent, in each case Incurred in the ordinary course of
business;

 

(2)                                 Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens, in each case for sums not overdue for more
than 30 days or being contested in good faith by appropriate proceedings or
other Liens arising out of judgments or awards against such Person with respect
to which such Person shall then be proceeding with an appeal or other
proceedings for review;

 

(3)                                 Liens for taxes, assessments or other
governmental charges not yet due or payable or subject to penalties for
nonpayment or that are being contested in good faith by appropriate proceedings
if adequate reserves with respect thereto are maintained on the books of such
Person in accordance with GAAP;

 

(4)                                 Liens in favor of issuers of performance and
surety bonds or bid bonds or with respect to other regulatory requirements or
letters of credit issued pursuant to the request of and for the account of such
Person in the ordinary course of its business (including any Liens securing
Indebtedness permitted to be Incurred pursuant to Section 6.1(b)(v) and
Section 6.1(b)(xi));

 

36

--------------------------------------------------------------------------------



 

(5)                                 survey exceptions, encumbrances, easements
or reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or title defects
or Liens incidental to the conduct of the business of such Person or to the
ownership of its properties that were not Incurred in connection with
Indebtedness and that do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(6)                                 Liens securing Indebtedness permitted to be
Incurred pursuant to Section 6.1(b)(iv) (provided that such Lien applies solely
to the leased or acquired property or equipment, as the case may be) and
Section 6.1(b)(xv) (provided that such Lien applies solely to acquired property
or assets of the acquired entity, as the case may be);

 

(7)                                 (A) Liens existing on the Closing Date
(other than Liens described in the following clauses (B) and (C)), (B) Liens
created pursuant to any Loan Document and (C) Liens on the Collateral securing
(i) the Senior Secured Notes and/or (ii) Qualified Junior Debt (so long as, in
each case of this clause (C), such Liens are junior to the Liens securing the
Obligations pursuant to the Closing Date Intercreditor Agreement);

 

(8)                                 Liens on assets, property or shares of stock
of a Person at the time such Person becomes a Subsidiary; provided, however,
that such Liens are not created or Incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary; provided,
further, however, that such Liens may not extend to any other property owned by
the Borrower or any Restricted Subsidiary of the Borrower;

 

(9)                                 Liens on assets or property at the time the
Borrower or a Restricted Subsidiary of the Borrower acquired the assets or
property, including any acquisition by means of a merger, amalgamation or
consolidation with or into the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other property owned by the
Borrower or any Restricted Subsidiary of the Borrower;

 

(10)                          Liens securing Indebtedness or other obligations
of a Restricted Subsidiary owing to the Borrower or a Guarantor permitted to be
Incurred in accordance with Section 6.1;

 

(11)                          Liens securing Hedging Obligations not incurred
for speculative purposes or in violation of the Agreement; provided that with
respect to Hedging Obligations relating to Indebtedness, such Lien extends only
to the property securing such Indebtedness;

 

(12)                          Liens on specific items of inventory or other
goods and proceeds of any Person securing such Person’s obligations in respect
of bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods;

 

(13)                          leases and subleases of real property that do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;

 

(14)                          Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases entered into by the
Borrower and its Restricted Subsidiaries in the ordinary course of business;

 

37

--------------------------------------------------------------------------------



 

(15)                          Liens in favor of the Borrower or any Guarantor;

 

(16)                          [reserved];

 

(17)                          deposits made in the ordinary course of business
to secure liability to insurance carriers;

 

(18)                          [reserved];

 

(19)                          (i) Intellectual Property Licenses,
(ii) Co-Promotion Arrangements and (iii) any other license, collaboration
agreement, strategic alliance or similar arrangement providing for the licensing
of Intellectual Property or the development or commercialization of Intellectual
Property that, in the case of any such agreement or arrangement entered into
after the Closing Date, at the time of such grant, does not materially and
adversely affect the Borrower’s business, condition (financial or otherwise) or
the value of the Collateral taken as a whole;

 

(20)                          Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness (“Refinancing Secured Indebtedness”) secured by any Lien referred
to in the foregoing clauses (6) (in the case of Liens to secure any Refinancing
Secured Indebtedness under such clause (6), such Liens shall be deemed to have
also been incurred under such clause (6), and not this clause (20), for purposes
of determining amounts outstanding under such clauses (6)), (7)(A), (7)(C),
(8) and (9); provided, however, that (w) such new Lien shall be limited to all
or part of the same property that secured (or, under the written arrangements
under which the original Lien arose, could secure) the original Lien (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof), (x) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7)(A), (7)(C), (8) and (9) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement, (y) any refinancing, refunding, extension,
renewal or replacement (or successive refinancings, refundings, extensions,
renewals or replacements) as a whole, or in part, of any Indebtedness secured by
any Lien referred to in the foregoing clause 7(C) shall not be secured by any
assets that are not Collateral and shall rank pari passu with the Indebtedness
that is refinanced, refunded, extended, renewed or replaced and (z) any Lien
securing the Refinancing Indebtedness shall have a priority relative to the
Liens securing the Obligations that is not greater than the relative priority of
the Lien securing in the Indebtedness that is refinanced, refunded, extended,
renewed or replaced;

 

(21)                          Liens on equipment of the Borrower or any
Restricted Subsidiary granted in the ordinary course of business to the
Borrower’s or such Restricted Subsidiary’s client at which such equipment is
located;

 

(22)                          judgment and attachment Liens not giving rise to
an Event of Default and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

(23)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

38

--------------------------------------------------------------------------------



 

(24)                          Liens incurred to secure cash management services
or to implement cash pooling arrangements in the ordinary course of business
that do not, individually or in the aggregate, materially impair the value of
the Collateral;

 

(25)                          any encumbrance or restriction (including put and
call arrangements) with respect to Capital Stock of any joint venture or similar
arrangement pursuant to any joint venture or similar agreement; provided,
however, that this clause (25) shall not apply to any Liens securing
Indebtedness;

 

(26)                          any amounts held by a trustee in the funds and
accounts under an indenture securing any revenue bonds issued for the benefit of
the Borrower or any Restricted Subsidiary;

 

(27)                          Liens arising by virtue of any statutory or common
law provisions relating to banker’s Liens, rights of set-off or similar rights
and remedies as to Deposit Accounts (as defined in the Uniform Commercial Code)
or other funds maintained with a depository or financial institution;

 

(28)                          Liens that secure Indebtedness Incurred in the
ordinary course of business not to exceed $1,500,000 at any one time
outstanding;

 

(29)                          any interest of title of a lessor under any lease
of real or personal property;

 

(30)                          Liens on the identifiable proceeds of any property
or asset subject to a Lien otherwise constituting a Permitted Lien;

 

(31)                          Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual, or warranty
requirements of the Borrower or a Restricted Entity, including rights of offset
and set off;

 

(32)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;

 

(33)                          Liens to secure a defeasance trust to the extent
such defeasance is otherwise permitted pursuant to the terms of this Agreement;

 

(34)                          Liens to secure the financing of insurance
premiums permitted to be Incurred pursuant to Section 6.1(b)(xx);

 

(35)                          customary Liens granted in favor of a trustee to
secure fees and other amounts owing to such trustee under an indenture or other
agreement pursuant to which Indebtedness not prohibited by this Agreement is
issued including this Agreement;

 

(36)                          Liens arising on any real property as a result of
eminent domain, condemnation or similar proceedings against such property; and

 

(37)                          [reserved].

 

For purposes of determining compliance with this definition, (a) Permitted Liens
need not be incurred solely by reference to one category of Permitted Liens
described above but are permitted to be incurred in part under any combination
thereof and (b) in the event that a Lien (or any portion thereof) meets the
criteria of one or more categories of Permitted Liens described above, the
Borrower shall, in its

 

39

--------------------------------------------------------------------------------



 

sole discretion, classify (or later reclassify) such item of Permitted Liens (or
any portion thereof) in any manner that complies with this definition and will
only be required to include the amount and type of such item of Permitted Liens
in one of the above clauses and such Lien will be treated as having been
incurred pursuant to only one of such clauses.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes, or
rental payment, provided that (a) a reserve or other appropriate provision with
respect to such obligation is established on Borrower’s or its Subsidiaries’
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by Borrower, the Borrower or
its Subsidiary, as applicable, in good faith, (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent’s Liens, (d) the title to, and right to
use, the applicable asset by any Loan Party or the Subsidiaries of any Loan
Party are not adversely affected thereby, (e) the applicable asset or any part
thereof or any interest therein shall not be in any danger of being sold,
forfeited or lost by reason of such contest by any Loan Party or any
Subsidiaries of any Loan Party, and (f) upon a final, non-appealable
determination of such protest, any Loan Party and the Subsidiaries of any Loan
Party shall promptly comply with the requirements thereof.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Plan of Reorganization” means the First Amended Joint Chapter 11 Plan of
Reorganization of the Borrower and its affiliated debtors, dated December 3,
2018, as amended, for the resolution of outstanding claims and interests in the
Chapter 11 Cases, as may be modified in accordance with the Bankruptcy Code,
including all exhibits, supplements, appendices and schedules.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

 

“Products” means any FDA-approved product that is marketed and sold in the
United States by any of the Loan Parties or any of their Subsidiaries and shall
include by reference Registrations that are required to conduct the Loan
Parties’ business as currently conducted and any other Subsidiary’s business as
conducted from time to time.

 

“Projections” means any forecasts, projections or other forward-looking
information furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender for purposes of or in connection with this
Agreement or the other Loan Documents.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make all or a portion of the Revolving Loans, with respect to such Lender’s
right to receive payments of interest, fees, and principal with respect to the
Revolving Loans, and with respect to all other computations and other matters
related to the Revolver Commitments or the Revolving Loans, the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders, and

 

40

--------------------------------------------------------------------------------



 

(b)                                 with respect to all other matters and for
all other matters as to a particular Lender (including the indemnification
obligations arising under Section 15.7 of the Agreement), the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender by (ii) the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 13.1 of the Agreement; provided, that if all of the Loans have been
repaid in full and all Commitments have been terminated, Pro Rata Share under
this clause shall be determined as if the Revolving Loan Exposures had not been
repaid, collateralized, or terminated and shall be based upon the Revolving Loan
Exposures as they existed immediately prior to their repayment,
collateralization, or termination.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

 

“Qualified ECP Guarantor” has the meaning set forth in the Collateral Agreement.

 

“Qualified Junior Debt” means any Indebtedness of the Borrower (and any
guarantee thereof by a Guarantor) that is secured by a Lien on the Collateral
(and not by any assets that are not Collateral) that ranks junior to the Lien
securing the Obligations or that is unsecured; provided that (i) such
Indebtedness has a final maturity equal to or later than January 31, 2024,
(ii) such Indebtedness does not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the maturity date of the Senior
Secured Notes (other than customary offers to repurchase or mandatory
prepayments upon a change of control, asset sale or event of loss, customary
acceleration rights after an event of default), (iii) the covenants, events of
default and other terms of such Indebtedness are not more restrictive to the
Borrower and its Subsidiaries than those set forth in the Senior Secured Notes
(as in effect on the date hereof), (iv) to the extent such Indebtedness is
secured, the agent, trustee or other representative of the holders of such
Indebtedness, acting on behalf of such holders, shall be party to the Closing
Date Intercreditor Agreement, (v) such Indebtedness shall not be guaranteed by
any Person that is not a Guarantor and (vi) such Indebtedness otherwise complies
with the terms set forth in the Side Letter.

 

“Rating Agency” means (1) Moody’s, (2) S&P or (3) any “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) of the
Exchange Act selected by the Borrower or any direct or indirect parent of the
Borrower as a replacement agency for Moody’s or S&P, as the case may be.

 

“RCP” has the meaning specified therefor in Section 5.16(c) of the Agreement.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or one of its Subsidiaries and the improvements
thereto.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Registrations” means all Permits and exemptions issued or allowed by any
Governmental Authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, product
recertifications, manufacturing approvals and authorizations, CE Marks, labeling
approvals or their foreign equivalent, controlled substance registrations, and
wholesale distributor permits) held by, or applied by contract to, any Loan
Party or any of its Subsidiaries, that are required for the research,
development, manufacture, distribution, marketing, storage, transportation, use
and sale of the Products of any Loan Party or any of its Subsidiaries.

 

41

--------------------------------------------------------------------------------



 

“Regulatory Action” means a governmental administrative or regulatory action,
proceeding or investigation related to the safety, efficacy, manufacture,
marketing, sale and/or reimbursement of one or more Products.

 

“Regulatory Authority” means the U.S. Food and Drug Administration or any
successor thereto or any comparable Governmental Authority that is concerned
with the safety, efficacy, reliability, manufacture, sale, advertising,
promotion, reimbursement, import, export or marketing of medical products or
drugs.

 

“Regulatory Matters” means governmental administrative or regulatory matters
related to or as a result of relevant Health Care Laws.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Related Parties” with respect to any Person, means such Person’s Affiliates and
the directors, officers, employees, partners, agents, trustees, administrators,
managers, advisors and representatives of such Person and its Affiliates.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address a release of
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to a release of Hazardous Materials, in each case as
required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of the Agreement.

 

“Representative” means the trustee(s), agent(s) or representative(s) (if any)
for an issue of Indebtedness; provided, however, that if, and for so long as,
such Indebtedness lacks such a Representative, then, unless otherwise provided
in the document governing such Indebtedness, the Representative for such
Indebtedness shall at all times constitute the holder or holders of a majority
in outstanding principal amount of obligations under such Indebtedness.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders.

 

“Representative” means the trustee(s), agent(s) or representative(s) (if any)
for an issue of Indebtedness; provided, however, that if, and for so long as,
such Indebtedness lacks such a Representative, then, unless otherwise provided
in the document governing such Indebtedness, the Representative for such
Indebtedness shall at all times constitute the holder or holders of a majority
in outstanding principal amount of obligations under such Indebtedness.

 

42

--------------------------------------------------------------------------------



 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction or governmental requirement enacted, promulgated or imposed by any
Governmental Authority, in each case applicable to or binding upon such person
or any of its property or assets or to which such person or any of its property
or assets is subject.

 

“Restricted Cash” means Cash Equivalents held by Restricted Subsidiaries that
are contractually restricted from being distributed to the Borrower, except for
such restrictions that are contained in agreements governing Indebtedness
permitted under this Agreement and secured by such Cash Equivalents.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person. Unless otherwise indicated in this Agreement, all references to
Restricted Subsidiaries shall mean Restricted Subsidiaries of the Borrower.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.

 

“Revolving Lender” means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of the
Agreement.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or acquired after the Closing Date by the Borrower or a Restricted Subsidiary
whereby the Borrower or such Restricted Subsidiary transfers such property to a
Person and the Borrower or such Restricted Subsidiary leases it from such
Person, other than leases between the Borrower and a Restricted Subsidiary of
the Borrower or between Restricted Subsidiaries of the Borrower.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government or (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
comprehensive country sanctions program administered and enforced by OFAC
(currently, such programs target Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

43

--------------------------------------------------------------------------------



 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Senior Secured Notes” mean the 13.0% senior secured notes due 2024 issued
pursuant to the Secured Notes Indenture from time to time.

 

“Secured Notes Indenture” means that certain Indenture for the Senior Secured
Notes, dated as of January 31, 2019 between the Borrower, as issuer, the
Subsidiaries of the Borrower party thereto as guarantors from time to time and
U.S. Bank National Association, as Trustee and Collateral Agent, as may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, and any successor statute.

 

“Security Documents” means the Collateral Agreement and all other security
agreements, pledge agreements, mortgages, collateral assignments and related
agreements, as amended, supplemented, restated, renewed, refunded, replaced,
restructured, repaid, refinanced or otherwise modified from time to time,
creating, perfecting or otherwise evidencing the security interests granted by
the Borrower and any Guarantor in favor of the Collateral Agent in the
Collateral as contemplated by this Agreement.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

 

“Side Letter” means that certain side letter, dated on or about the date of this
Agreement, between Borrower and the Initial Lenders.

 

“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Borrower and its Subsidiaries as of the Closing Date
or any business or activity that is reasonably similar or complementary thereto
or a reasonable extension, development or expansion thereof or ancillary or
complementary thereto.

 

“Specified IP Subsidiary” means any Subsidiary of the Borrower that directly or
indirectly (including by licensing) acquires or holds any of the Intellectual
Property rights related to ARYMO ER™, Egalet-002, SPRIX® (ketorolac
tromethamine) Nasal Spray or OXAYDO®, in each case, to the extent such
Intellectual Property right is directly owned, licensed or otherwise held by the
Borrower or any Guarantor on the Closing Date and included in the Collateral on
the date of such acquisition.

 

“Specified  Product” means any of (i) the ARYMO ER™ Product, (ii) the Egalet-002
Product, (iii) the SPRIX® Product, (iv) the OXAYDO® Product, (v) the INDOCIN
Product, (vi) the TIVORBEX Product, (vii) the VIVLODEX Product and (viii) the
ZORVOLEX Product.

 

“SPRIX®” means the product referred to as SPRIX® (ketorolac tromethamine) Nasal
Spray (whether marketed under such name or any other name).

 

44

--------------------------------------------------------------------------------



 

“SPRIX® Product” means (a) SPRIX® and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

“Stated Maturity” means, with respect to any security, the date specified in the
documentation governing such security as the fixed date on which the final
payment of principal of such security is due and payable, including pursuant to
any mandatory redemption provision (but excluding any provision providing for
the repurchase of such security at the option of the holder thereof upon the
happening of any contingency beyond the control of the issuer unless such
contingency has occurred).

 

“Stockholder Agreement” means the Stockholders’ Agreement, dated as of
January 31, 2019, by and among the Borrower and the Stockholders party thereto
from time to time.

 

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that (i) is unsecured, (ii) ranks subordinated in
right of payment to the Obligations or (iii) is secured by Liens on Collateral
ranking junior to the Liens securing the Obligations or (b) with respect to any
Guarantor, any Indebtedness of such Guarantor that (i) is unsecured, (ii) ranks
subordinated in right of payment to such Guarantor’s Guarantee or (iii) is
secured by Liens on Collateral ranking junior to the Liens securing such
Guarantor’s Guarantee. For the avoidance of doubt, Subordinated Indebtedness
shall be deemed to include any Indebtedness reflecting the payment subordination
terms set forth in Exhibit E to this Agreement.

 

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity) of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, and (2) any partnership, joint venture, limited
liability company or similar entity of which (x) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general and
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
controls such entity. For purposes of clarity, a Subsidiary of a Person shall
not include any Person that is under common control with the first Person solely
by virtue of having directors, managers or trustees in common and shall not
include any Person that is solely under common control with the first Person
(i.e., a sister company with a common parent).

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed or levied by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein, and all interest, penalties or similar liabilities with respect
thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

 

“TIVORBEX” means the product referred to as TIVORBEX (whether marketed under
such name or any other name).

 

“TIVORBEX Product” means (a) TIVORBEX and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

45

--------------------------------------------------------------------------------



 

“UK Share Charge” means the charge over, inter alia, all of the Capital Stock of
Egalet Limited to be granted by the Borrower in favor of Agent, which is in form
and substance reasonably satisfactory to the Agent and to counsel to the Initial
Lenders.

 

“United States” or “U.S.” means the United States of America.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(a) of the
Agreement.

 

“U.S. Government Obligations” means securities that are:

 

(1)                                 direct obligations of the United States of
America for the timely payment of which its full faith and credit is pledged; or

 

(2)                                 obligations of a Person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America, the timely payment of which is unconditionally guaranteed as a full
faith and credit obligation by the United States of America,

 

which, in each case, are not callable or redeemable at the option of the issuer
thereof, and shall also include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act) as custodian with respect to
any such U.S. Government Obligations or a specific payment of principal of or
interest on any such U.S. Government Obligations held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the U.S. Government Obligations or the specific
payment of principal of or interest on the U.S. Government Obligations evidenced
by such depository receipt.

 

“Utilization Fee” has the meaning specified therefor in Section 2.10(b) of the
Agreement.

 

“VIVLODEX” means the product referred to as VIVLODEX (whether marketed under
such name or any other name).

 

“VIVLODEX Product” means (a) VIVLODEX and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products obtained by multiplying (A) the number of
years from the date of determination to the date of each remaining scheduled
principal payment of such Indebtedness, or redemption or similar payment with
respect to such Disqualified Stock, by (B) the amount of each such remaining
payment, by (2) the then outstanding aggregate principal amount of such
Indebtedness.

 

46

--------------------------------------------------------------------------------



 

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required to be held by foreign
nationals or Subsidiaries not organized or existing under the laws of the United
States of America or any state or territory thereof or the District of Columbia)
is owned by such Person or by one or more Wholly Owned Subsidiaries of such
Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“ZORVOLEX” means the product referred to as ZORVOLEX (whether marketed under
such name or any other name).

 

“ZORVOLEX Product” means (a) ZORVOLEX and (b) any and all product improvements,
additional claims, line extensions, dosage changes and alternate delivery
systems in respect thereof.

 

47

--------------------------------------------------------------------------------